Exhibit 10.1

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF MARCH 17, 2016

 

BY AND AMONG

 

CYRUSONE LP,

AS BORROWER,

 

AND

 

KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, AN ISSUING LENDER, A SWING LOAN LENDER
AND A LENDER,

 

THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,

 

AND

 

JPMORGAN CHASE BANK, N.A.,

AS SYNDICATION AGENT

 

AND

 

KEYBANC CAPITAL MARKETS INC., J.P. MORGAN SECURITIES LLC,
TD SECURITIES (USA) LLC, BARCLAYS BANK PLC AND RBC CAPITAL MARKETS,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

AND

 

SUNTRUST BANK AND CITIZENS BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of March 17, 2016, by and among CYRUSONE LP, a Maryland limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders” from time to time (together with KeyBank, the
“Lenders”), KeyBank, as Administrative Agent for the Lenders (the “Agent”),
JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication Agent”),
KEYBANC CAPITAL MARKETS, INC. (“KeyBanc”), and J.P. MORGAN SECURITIES LLC, TD
SECURITIES (USA) LLC, BARCLAYS BANK PLC AND RBC CAPITAL MARKETS, as Joint Lead
Arrangers and Joint Bookrunners (the “Joint Bookrunners”).

 

R E C I T A L S

 

WHEREAS, the Borrower, the Agent and certain of the Lenders are parties to that
certain Credit Agreement dated as of October 9, 2014, as amended by that certain
First Amendment to Credit Agreement and Other Loan Documents dated June 22, 2015
and that certain Second Amendment to Credit Agreement dated February 25, 2016
(as amended, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Agent and the Lenders amend and
restate the Existing Credit Agreement to (i) make available to the Borrower an
additional term loan facility, (ii) permit the Borrower to increase the Total
Commitments, subject to the terms hereof, to $1,450,000,000 and (iii) modify
certain of the other terms hereof.  The Agent and the Lenders have agreed to do
so on the terms set forth herein;

 

WHEREAS, the Agent and the Lenders have agreed, subject to the terms and
conditions set forth herein, to amend and restate the Existing Credit Agreement
in its entirety;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1        Definitions.  The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

Absolute Rate Bid.  See §2.1(c)(ii)(A).

 

Additional Commitment Request Notice.  See §2.11(b).

 

Additional Subsidiary Guarantor.  Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.2.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For

 

--------------------------------------------------------------------------------


 

purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote twenty-five percent (25%) (or, in the case of REIT, thirty-five
percent (35%)) or more of the stock, shares, voting trust certificates,
beneficial interest, partnership interests, member interests or other interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise,
or (b) the ownership of (i) a general partnership interest, (ii) a managing
member’s or manager’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing ten percent (10%) (or, in the case of REIT, thirty-five percent
(35%)) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.

 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to Borrower and the Lenders.

 

Agent’s Special Counsel.  Dentons US LLP or such other counsel as selected by
Agent.

 

Agreement.  This First Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  See §4.2.

 

Applicable Law.  All applicable provisions of statutes, rules, regulations and
orders of all Governmental Authorities and all orders and decrees of all courts.

 

Applicable Margin.  (a)  From and after the date of this Agreement (and unless
and until the Borrower obtains an Investment Grade Rating and elects to have the
Applicable Margin determined pursuant to subparagraph (b) below), the Applicable
Margin for LIBOR Rate Loans and Base Rate Loans for the Revolving Credit Loans
and Term Loans shall be a percentage per annum as set forth below based on the
ratio of the Consolidated Total Indebtedness to Gross Asset Value:

 

Pricing
Level

 

Ratio

 

Applicable Margin
for
Revolving Credit
LIBOR Rate Loans

 

Applicable
Margin for
Revolving Credit
Base Rate Loans

 

Applicable
Margin for
Term LIBOR
Rate Loans

 

Applicable
Margin for
Term Base
Rate Loans

 

Pricing Level 1

 

Less than 35%

 

1.70

%

0.70

%

1.65

%

0.65

%

Pricing Level 2

 

Equal to or greater than 35% but less than 40%

 

1.75

%

0.75

%

1.70

%

0.70

%

Pricing Level 3

 

Equal to or greater than 40% but less than 45%

 

1.95

%

0.95

%

1.90

%

0.90

%

 

2

--------------------------------------------------------------------------------


 

Pricing
Level

 

Ratio

 

Applicable Margin
for
Revolving Credit
LIBOR Rate Loans

 

Applicable
Margin for
Revolving Credit
Base Rate Loans

 

Applicable
Margin for
Term LIBOR
Rate Loans

 

Applicable
Margin for
Term Base
Rate Loans

 

Pricing Level 4

 

Equal to or greater than 45% but less than 50%

 

2.10

%

1.10

%

2.05

%

1.05

%

Pricing Level 5

 

Equal to or greater than 50% but less than 55%

 

2.25

%

1.25

%

2.20

%

1.20

%

Pricing Level 6

 

Equal to or greater than 55%

 

2.40

%

1.40

%

2.35

%

1.35

%

 

The initial Applicable Margin as of the Closing Date shall be at Pricing
Level 1.  At such time as this subparagraph (a) is applicable, the Applicable
Margin for each Base Rate Loan shall be determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value in effect from time to
time, and the Applicable Margin for any Interest Period for all LIBOR Rate Loans
comprising part of the same borrowing shall be determined by reference to the
ratio of Consolidated Total Indebtedness to Gross Asset Value in effect on the
first (1st) day of such Interest Period.  The Applicable Margin shall not be
adjusted based upon such ratio, if at all, until the first (1st) day of the
first (1st) month following the delivery by REIT to the Agent of the Compliance
Certificate required to be delivered after the end of a fiscal quarter occurring
after the Closing Date.  In the event that REIT shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Loans shall be at Pricing Level
6 until such failure is cured within any applicable cure period, or waived in
writing by the Majority Lenders in which event the Applicable Margin shall
adjust, if necessary, on the first (1st) day of the first (1st) month following
receipt of such Compliance Certificate.

 

(b)           From and after the date that Agent first receives written notice
from Borrower that Borrower has obtained an Investment Grade Rating and Borrower
delivers a written notice to Agent irrevocably electing to have the Applicable
Margin determined pursuant to this subparagraph (b), the Applicable Margin for
the Revolving Credit Loans and Term Loans shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:

 

Pricing
Level

 

Credit Rating Level

 

Applicable
Margin for
Revolving Credit
LIBOR Rate Loans

 

Applicable
Margin for
Revolving Credit
Base Rate Loans

 

Applicable
Margin for
Term LIBOR
Rate Loans

 

Applicable
Margin for
Term Base
Rate Loans

 

I

 

Credit Rating Level 1

 

0.95

%

0.00

%

1.05

%

0.00

%

II

 

Credit Rating Level 2

 

1.05

%

0.05

%

1.15

%

0.05

%

III

 

Credit Rating Level 3

 

1.15

%

0.15

%

1.30

%

0.15

%

IV

 

Credit Rating Level 4

 

1.40

%

0.40

%

1.60

%

0.40

%

V

 

Credit Rating Level 5

 

1.70

%

0.75

%

1.95

%

0.75

%

 

3

--------------------------------------------------------------------------------


 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level.  From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Applicable Margin determined by reference to the ratio
of Consolidated Total Indebtedness to Gross Asset Value prior to such date shall
be payable as provided in §2.6).

 

Arrangers.  KeyBanc Capital Markets, Inc. and J.P. Morgan Securities LLC or any
successor.

 

Assignment and Acceptance Agreement.  See §18.1.

 

Authorized Officer.  Any of the following Persons:  the chief executive officer,
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer, controller, secretary or assistant secretary or general
counsel of Borrower or any Guarantor (or the equivalent of any of the foregoing)
and such other Persons as Borrower shall designate in a written notice to
Agent.  Any document delivered hereunder that is signed by an Authorized Officer
of a Borrower or Guarantor shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower or Guarantor and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Borrower or Guarantor.

 

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation. With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Balance Sheet Date.  December 31, 2015.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate,” (b) one-half of one percent (0.5%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately

 

4

--------------------------------------------------------------------------------


 

preceding Business Day) plus one percent (1.0%) per annum.  The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

 

Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans bearing interest calculated by reference to
the Base Rate.

 

Bid Loan.  See §2.1(c)(i).

 

Bid Loan Borrowing.  See §2.1(c)(i).

 

Bid Loan Lender.  A Revolving Credit Lender who has made a Bid Loan to Borrower.

 

Bid Loan Note.  See §2.1(c)(ii)(F).

 

Bid Loan Quote.  See §2.1(c)(ii)(B).

 

Bid Loan Quote Request.  See §2.1(c)(ii)(A).

 

Bid Loan Sublimit.  An amount equal to fifty percent (50%) of the Total
Revolving Credit Commitment.  The Bid Loan Sublimit is part of, and not in
addition to, the Total Revolving Credit Commitment.

 

Borrower.  As stated in the preamble hereto.

 

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which Borrower has elected a LIBOR Rate Loan, which cost shall be deemed to be
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid, were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

 

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

5

--------------------------------------------------------------------------------


 

Capitalized Lease Obligations.  With respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as a capital lease on the balance sheet of such Person pursuant to
GAAP; the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, and the final maturity of such obligations
shall be the date of the last payment of such amounts due under such capital
lease (or other arrangement) prior to the first date on which such capital lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty; provided that for purposes of this definition only, “GAAP”
shall mean generally accepted accounting principles in the United States as in
effect on the Original Closing Date.

 

Capitalized Value.  With respect to any Stabilized Property owned or leased
pursuant to a Ground Lease by Borrower or any of its Subsidiaries, an amount
equal to (a) the Net Operating Income from such Stabilized Property for the
preceding fiscal quarter multiplied by four (4), divided by (b) nine percent
(9.00%).  With respect to any Stabilized Property of Borrower or any of its
Subsidiaries that is a Leased Property, an amount equal to (x) the Net Operating
Income from such Stabilized Property for the preceding fiscal quarter multiplied
by four (4) divided by (y) eleven percent (11.00%).

 

Cash Equivalents.  As of any date:

 

(a)           direct obligations of the United States of America or any agency
thereof or obligations fully and unconditionally guaranteed by the United States
of America or any agency thereof;

 

(b)           time deposits accounts, certificates of deposit and money market
deposits maturing within one hundred eighty (180) days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, or any state thereof, and which bank
or trust company has capital, surplus and undivided profits aggregating in
excess of $50,000,000 and has outstanding debt which is rated “A” (or such
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act, as amended) or any money-market fund sponsored by a registered broker
dealer or mutual fund distributor;

 

(c)           repurchase obligations with a term of not more than thirty (30)
days for underlying securities of the types described in clause (a) above
entered into with a bank meeting the qualifications described in clause
(b) above;

 

(d)           commercial paper, maturing not more than ninety (90) days after
the date of acquisition, issued by a corporation (other than an Affiliate of
Borrower) organized and in existence under the laws of the United States of
America or any state of the United States of America with a rating at the time
as of which any investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P;

 

(e)           securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the

 

6

--------------------------------------------------------------------------------


 

United States of America, or by any political subdivision or taxing authority
thereof, and rated at least “A” by S&P or Moody’s;

 

(f)            money market funds at least ninety-five percent (95%) of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (e) of this definition;

 

(g)           repurchase obligations of any commercial bank organized under the
laws of the United States of America or any state thereof having capital and
surplus aggregating at least $500,000,000, having a term of not more than thirty
(30) days, with respect to securities referred to in clause (b) of this
definition; and

 

(h)           instruments equivalent to those referred to in clauses (a) to
(g) above denominated in euro or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States of America to the extent reasonably required in connection with any
business conducted by a Subsidiary of Borrower organized in such jurisdiction.

 

Cash Management Services. Cash management services (including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements) and commercial credit card and merchant card services.

 

CERCLA.  The Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended from time to time, and regulations promulgated thereunder.

 

Cervalis.  Cervalis Holdings LLC, a Delaware limited liability company.

 

Cervalis Acquisition.  The acquisition by a Wholly-Owned Subsidiary of the
Borrower of 100% of the outstanding equity interest of Cervalis pursuant to the
terms of the Cervalis Acquisition Agreement.

 

Cervalis Acquisition Agreement.  That certain Agreement and Plan of Merger,
dated as of April 28, 2015, among the Borrower, Jupiter Merger Sub, LLC, LDG
Holdings LLC, as Seller Representative, and Cervalis, as amended, modified or
supplemented from time to time.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)           Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than, (i) in the case of Borrower, the REIT, the Permitted
Holder, a Replacement Permitted Holder or the General Partner, and (ii) in the
case of the REIT, the Permitted Holder, or a Replacement Permitted Holder shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or Borrower equal to more than
thirty-five percent (35%) (provided that in no event shall

 

7

--------------------------------------------------------------------------------


 

(1) the Permitted Holder’s beneficial ownership of (x) the Borrower exceed more
than a fifty-five percent (55%) limited partnership interest in Borrower,
(y) the REIT exceed more than a fifty-five percent (55%) beneficial ownership
interest in REIT, or (z) its aggregate direct or indirect interests in Borrower
exceed more than a fifty-five percent (55%) beneficial ownership interest in
Borrower, or (2) the Replacement Permitted Holder’s aggregate beneficial
ownership of (x) the Borrower exceed more than a forty-five percent (45%)
limited partnership interest in Borrower, (y) the REIT exceed more than a
forty-five percent (45%) beneficial ownership interest in REIT, or (z) their
aggregate direct or indirect interests in Borrower exceed more than a forty-five
percent (45%) beneficial ownership interest in Borrower);

 

(b)           As of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT consists of individuals who were not either
(i) directors or trustees of REIT as of the corresponding date of the previous
year, or (ii) selected or nominated to become directors or trustees by the Board
of REIT of which a majority consisted of individuals described in clause
(b)(i) above, or (iii) selected or nominated to become directors or trustees by
the Board of REIT, which majority consisted of individuals described in clause
(b)(i) above and individuals described in clause (b)(ii), above;

 

(c)           General Partner shall fail to be the sole general partner of
Borrower, or shall fail to hold all management powers over the business and
affairs of Borrower; or

 

(d)           REIT fails to own directly at least one hundred percent (100%) of
the economic, voting and beneficial interest of General Partner, or shall fail
to hold all management powers over the business and affairs of General Partner.

 

Closing Date.  The date of this Agreement.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Collateral Account.  An account established with the Agent, and in the name of
the Agent, pursuant to §12.6 and under its sole dominion and control.

 

Commitment.  With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, (b) the Term Loan A Commitment of such Lender
and (c) the Term Loan B Commitment of such Lender.

 

Commitment Increase.  An increase in the Total Revolving Credit Commitment,
Total Term Loan A Commitment and/or Total Term Loan B Commitment to an aggregate
Total Commitment of not more than $1,450,000,000.00 pursuant to §2.11.

 

Commitment Increase Date.  See §2.11(b).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such

 

8

--------------------------------------------------------------------------------


 

Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

Compliance Certificate.  See §7.4(c).

 

Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of the REIT and its Subsidiaries for such period determined on a Consolidated
basis.

 

Consolidated Fixed Charges.  With respect to any Person, for any period, the sum
of Debt Service and all Preferred Distributions paid during such period.  Such
Person’s Equity Percentage in the Fixed Charges of its Unconsolidated Affiliates
shall be included in the determination of Fixed Charges.

 

Consolidated Secured Indebtedness.  With respect to the REIT and its
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien, and in the case of the REIT or
its Subsidiaries, shall include (without duplication) such Person’s Equity
Percentage of the Consolidated Secured Indebtedness of its Unconsolidated
Affiliates.

 

Consolidated Tangible Net Worth.  The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Adjusted Unsecured Indebtedness.  As of any date of
determination, the sum of (a) Consolidated Total Unsecured Indebtedness of REIT
and its Subsidiaries less (b) Unrestricted Cash and Cash Equivalents of REIT and
its Subsidiaries.

 

Consolidated Total Indebtedness.  All Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication) such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates.

 

Consolidated Total Unsecured Indebtedness.  As of any date of determination, all
Unsecured Indebtedness of REIT and its Subsidiaries determined on a Consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Indebtedness of its Unconsolidated Affiliates.

 

Construction-in-Process.  The aggregate amount of costs incurred for any
build-outs, redevelopment, construction or tenant improvements of Real Estate on
or prior to the last day of the fiscal quarter then most recently ended.  This
value shall not be duplicative of any value given to Development Property.

 

9

--------------------------------------------------------------------------------


 

Conversion/Continuation Request.  A notice given by Borrower to the Agent of its
election to convert or continue a Loan in accordance with §4.1.

 

Credit Rating.  As of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to Borrower’s long-term senior
unsecured non-credit enhanced debt by two of the Rating Agencies.  A credit
rating of BBB- from S&P or Fitch is equivalent to a credit rating of Baa3 from
Moody’s and vice versa.  A credit rating of BBB from S&P or Fitch is equivalent
to a credit rating of Baa2 from Moody’s and vice versa.  A credit rating of BBB+
from S&P or Fitch is equivalent to a credit rating of Baa1 by Moody’s and vice
versa.  A credit rating of A- from S&P or Fitch is equivalent to a credit rating
of A3 from Moody’s and vice versa.  It is the intention of the parties that if
Borrower shall only obtain a credit rating from two of the Rating Agencies
without seeking a credit rating from the third of the Rating Agencies, Borrower
shall be entitled to the benefit of the Credit Rating Level for such credit
rating.  If Borrower shall have obtained a credit rating from more than one of
the Rating Agencies, the highest of the ratings shall control, provided that the
next highest rating for such Person is only one level below that of the highest
rating.  If the next highest rating for such Person is more than one level below
that of the highest credit rating for such Person, the operative rating would be
deemed to be one rating level higher than the next highest of the ratings.  In
the event that Borrower shall have obtained a credit rating from any or all of
the Rating Agencies and shall thereafter lose such rating or ratings (whether as
a result of withdrawal, suspension, election to not obtain a rating, or
otherwise) from such Rating Agencies and as a result does not have a credit
rating from two or more of the Rating Agencies, Borrower shall be deemed for the
purposes hereof not to have a credit rating.  Notwithstanding anything to the
contrary contained herein, if at any time none of the Rating Agencies shall
perform the functions of a securities rating agency, then Borrower and the Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of any Rating Agency in effect immediately prior to such time,
shall continue to apply, provided that the designation of such replacement
agency and such amendment are completed within thirty (30) days of such event,
and if not so completed within such thirty (30) day period, Credit Rating Level
5 shall be the applicable Credit Rating Level until such time as Borrower
obtains a Credit Rating from two or more Rating Agencies.

 

Credit Rating Level.  One of the following five pricing levels, as applicable
(determined in accordance with the definition of “Credit Rating”), and provided,
further, that, from and after the time that Agent receives written notice that
Borrower has first obtained an Investment Grade Rating, during any period that
Borrower has no Credit Rating Level, Credit Rating Level 5 shall be the
applicable Credit Rating Level:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P, A3 by
Moody’s or A- by Fitch;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P, Baa1
by Moody’s or BBB+ by Fitch and Credit Rating Level 1 is not applicable;

 

10

--------------------------------------------------------------------------------


 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or BBB by Fitch and Credit Rating Levels 1 and 2 are not applicable;

 

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or BBB- by Fitch and Credit Rating Levels 1, 2 and 3 are not
applicable; and

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or
BBB- by Fitch or there is no Credit Rating.

 

Data Center Property.  Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building.  A Data Center Property may include
ancillary office space.

 

Debt Offering.  The issuance and sale by REIT or any of its Subsidiaries of any
debt securities of such Person.

 

Debt Service.  For any period, the sum of (a) Interest Expense of the REIT and
its Subsidiaries for such period, and (b) all regularly scheduled principal
payments made with respect to Indebtedness of the REIT and its Subsidiaries
during such period, other than any balloon, bullet, early repayment or similar
principal payment which, in each case, repays such Indebtedness in full.  Such
Person’s Equity Percentage in Debt Service of its Unconsolidated Affiliates
shall be included in the determination of Debt Service.

 

Default.  See §12.1.

 

Default Rate.  See §4.12.

 

Defaulting Lender.  Any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Loans, within two (2) Business Days of the
date required to be funded by it hereunder and such failure is continuing,
unless such Lender notifies the Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) (i) has notified Borrower, the Agent or any Lender that it
does not intend to comply with its funding obligations hereunder or (ii) has
made a public statement to that effect with respect to its funding obligations
under other agreements generally in which it commits to extend credit, unless
with respect to this clause (b), such notice or public statement relates to such
Lender’s obligation to fund a Revolving Credit Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such notice or public statement) cannot be
satisfied, (c) has failed, within two (2) Business Days after request by the
Agent or Borrower, to confirm in a manner reasonably satisfactory to the Agent
and Borrower that it will comply with its funding obligations; provided that,
notwithstanding the provisions of §2.13, such Lender shall cease to be a
Defaulting Lender upon the Agent’s and Borrower’s receipt of confirmation

 

11

--------------------------------------------------------------------------------


 

that such Defaulting Lender will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy, insolvency, reorganization,
liquidation, conservatorship, assignment for the benefit of creditors,
moratorium, receivership, rearrangement or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect,
including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority (including any agency, instrumentality, regulatory
body, central bank or other authority) so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts of the United States or from the enforcement of judgments or writs of
attachment of its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person.  Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.13(g)) upon delivery of written
notice of such determination to Borrower and each Lender.

 

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, option derivative agreement or index
option derivative agreement, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement; provided that the
term “Derivatives Contract” shall not include any contract to prepurchase
electricity in the ordinary course of business.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the

 

12

--------------------------------------------------------------------------------


 

amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

 

Designated Person.  See §6.31.

 

Development Property.  Any Real Estate owned, leased or acquired by Borrower or
any of its Subsidiaries and on which Borrower or any of its Subsidiaries is
pursuing construction of one or more buildings for use as a Data Center Property
and for which construction is proceeding to completion without undue delay from
permit delay or denial, construction delays or otherwise, all pursuant to the
ordinary course of business of Borrower or such Subsidiary.  Notwithstanding the
foregoing, (i) any such property will no longer be considered to be a
Development Property twenty-four (24) months following completion of
construction of the improvements related to such development (excluding tenant
improvements and punch list items), and shall thereafter be considered a
Stabilized Property for the purposes of the calculation of Gross Asset Value and
Unencumbered Asset Value and the determination of what constitutes Eligible Real
Estate, as applicable and (ii) Borrower shall have a one-time irrevocable option
to designate a Development Property as a Stabilized Property, valued at its
Capitalized Value, if such property’s Capitalized Value exceeds its GAAP book
value.  Each individual phase of a given development will be considered a
separate and distinct Development Property for purposes of this definition.

 

Disqualified Equity Interest.  With respect to any Person, any Equity Interest
in such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the REIT or any Subsidiary, in whole or in part, at the option of the holder
thereof;

 

In each case, in whole or in part on or prior to the date that is ninety-one
(91) days after the latest of the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date in effect hereunder
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date); provided, however, that
(i) an Equity

 

13

--------------------------------------------------------------------------------


 

Interest in any person that would not constitute a Disqualified Equity Interest
but for terms thereof giving holders thereof the right to require such Person to
redeem or purchase such Equity Interest upon the occurrence of an “asset sale”,
“casualty” or “condemnation event” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement is subject to the prior or concurrent repayment in full of all
the Loans and all other Obligations (other than contingent or indemnification
obligations not then due) that are accrued and payable, the cancellation,
expiration or cash collateralization of all Letters of Credit and the
termination or expiration of the Commitments, (ii) an Equity Interest in any
Joint Venture that would not constitute a Disqualified Equity Interest but for
the terms thereof providing for any purchase option, put, call or similar right
of a Person with respect to such Equity Interest shall not constitute a
Disqualified Equity Interest, and (iii) an Equity Interest in any Person that is
issued to any director or employee, or to any plan for the benefit of directors
or employees or by any such plan to such directors or employees, shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations as a result of such employee’s
termination, death or disability.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower, a Guarantor or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

Domestic Subsidiary.  Any Subsidiary incorporated or organized under the laws of
the United States of America or any State.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity
Date, Term Loan A Maturity Date or Term Loan B Maturity Date, as applicable, is
converted in accordance with §4.1.  The date of this Agreement shall be the
initial Drawdown Date for the Term Loans B.

 

EBITDA. With respect to a Person for any given period (without duplication), the
Net Income (or Loss) of such Person and its Subsidiaries (excluding any Net
Income (or Loss) from such Person’s Unconsolidated Affiliates), plus the sum of
(i) interest expense, income tax expense, depreciation and amortization expense
(including amortization of deferred financing costs and of debt issuance fees
and the early write-off of financing costs), as reported by such Person and its
Subsidiaries on a Consolidated basis in accordance with GAAP, (ii) all other
non-

 

14

--------------------------------------------------------------------------------


 

cash charges and expenses (including any charges or expenses associated with
asset retirement obligations under GAAP) and non-cash compensation, minus all
cash payments made during such period on account of non-cash charges or expenses
added to Net Income (or Loss) pursuant to this clause (ii) in a prior period,
and (iii) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates.  EBITDA shall exclude (v) any extraordinary, unusual or otherwise
non-recurring charges, expenses or losses, (w) any fees, expenses or charges
(other than depreciation or amortization expense) related to any contemplated
offering of equity interests of the REIT or Borrower (including, without
limitation, any secondary offerings), investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
the Loan Documents (including any prepayment, defeasance or refinancing thereof
and any amendments and other modifications thereof), whether or not successful,
including all fees, expenses and charges related to (i) the Transactions or
(ii) any amendment or other modification of the Loan Documents or the Senior
Notes Indenture, (x) gains (and losses) on the sale of assets outside the
ordinary course of business and gains (and losses) from debt extinguishment
(including call premium, tender premium and other similar expenses), (y) other
non-recurring charges, expenses or losses in an amount not to exceed in any four
fiscal quarter period fifteen percent (15%) of EBITDA determined without giving
effect to the exclusion of such other non-recurring charges, expenses and losses
in this clause (y) for such period, and (z) other non-cash gains and shall not
be reduced by distributions to minority owners.  In addition, EBITDA will
exclude the impact of all currency translation gains or losses related to
non-operating currency transactions (including any net loss or gain resulting
from hedging agreements).  EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments (in excess of ten percent (10%) of gross
revenue as reported on the REIT’s GAAP operating statement) required under GAAP.

 

EEA Financial Institution.  EEA Financial Institution means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Real Estate.  Real Estate:

 

(a)           which constitutes a Development Property or a Stabilized Property;

 

(b)           which is located within the 50 States of the United States or the
District of Columbia; and

 

15

--------------------------------------------------------------------------------


 

(c)           as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents, or will receive and approve them prior to
inclusion of such Real Estate as Eligible Real Estate.

 

Notwithstanding the foregoing, any other Real Estate owned or leased by Borrower
or an Unencumbered Property Subsidiary may become Eligible Real Estate with the
prior written approval of the Majority Lenders.

 

Eligible Real Estate Qualification Documents.  See Schedule 1.3 attached hereto.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

 

Environmental Laws.  Any federal, state or local statute, regulation or
ordinance or any judicial or administrative decree or decision, whether now
existing or hereinafter enacted, promulgated or issued, with respect to any
Hazardous Substances, mold, drinking water and groundwater (as relates to
pollution or contamination), wetlands, landfills, open dumps, storage tanks,
underground storage tanks, solid waste, waste water, storm water run-off, or
waste emissions.  Without limiting the generality of the foregoing, the term
shall encompass each of the following statutes and their state and local
equivalents, and regulations promulgated thereunder, and amendments and
successors to such statutes and regulations, as may be enacted and promulgated
from time to time:  (i) CERCLA (codified in scattered sections of 26 U.S.C.; 33
U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation
and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and
(x) Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C.
§1101 et seq.).

 

Equity Interests.  With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

Equity Offering.  The issuance and sale after the Closing Date by REIT, Borrower
or any of its Subsidiaries of any equity securities of such Person; provided
that any issuance and sale of equity securities of the REIT, the proceeds of
which are used within ninety (90) days of

 

16

--------------------------------------------------------------------------------


 

such issuance and sale to retire partnership interests related to the ownership
of Cincinnati Bell Inc., shall not constitute an Equity Offering.

 

Equity Percentage.  The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA.  Any former ERISA
Affiliate of either the REIT or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of the REIT or any such Subsidiary within the
meaning of this definition with respect to the period during which the REIT or
such Subsidiary could have successor liability under ERISA or the Code for
liabilities of such Person that arose while such Person was an ERISA Affiliate.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which REIT or an ERISA Affiliate could have
liability under §4062(e) or §4063 of ERISA.

 

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

Excluded Subsidiary.  Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) applicable
law, (ii) any document, instrument or agreement evidencing Consolidated Secured
Indebtedness of such Subsidiary or (iii) a provision of such Subsidiary’s
organizational documents (A) included as a condition to the extension of such
Consolidated Secured Indebtedness or (B) solely with respect to a Person that
becomes a Subsidiary of the REIT after the Closing Date, which existed prior to
the date that such entity became a Subsidiary of the REIT and was not created in
anticipation of the acquisition of such Subsidiary and which provision has not
been made unnecessary or ineffective as a result of changed circumstances
(including the repayment of the indebtedness for which such provision was
originally included).

 

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent

 

17

--------------------------------------------------------------------------------


 

that, pursuant to §4.4, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with §4.4(g) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

Existing Credit Agreement.  As defined in the preamble hereto.

 

Existing Guaranty.  The Guaranty (as defined in the Existing Credit Agreement).

 

Existing Letters of Credit.  The letters of credit issued by KeyBank and
described on Schedule 1.4 hereto.

 

Extension Request.  See §2.12(a).

 

Event of Default.  See §12.1.

 

Facility Fee.  See §2.3(b).

 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any intergovernmental agreements related
thereto, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  Notwithstanding the foregoing, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for the purposes of
this Agreement.

 

Fitch.  Fitch Ratings Inc.

 

Foreign Lender.  If Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which Borrower is
resident for tax purposes.

 

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by
Borrower or for which cash collateral or

 

18

--------------------------------------------------------------------------------


 

other credit support acceptable to the Swing Loan Lender shall have been
provided in accordance with the terms hereof.

 

Funds from Operations.  With respect to REIT and its Subsidiaries for any
period, an amount equal to the Net Income (or Loss) of such Person for such
period, computed in accordance with GAAP, excluding gains and losses from sales
of property during such period, plus (1) to the extent deducted in calculating
Net Income (or Loss), (w) depreciation and amortization for such period, (x) any
extraordinary, unusual or otherwise non-recurring charges, expenses or losses,
(y) any fees, expenses or charges (other than depreciation or amortization
expense) related to any contemplated offering of equity interests of the REIT or
Borrower (including, without limitation, any secondary offerings), investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by the Loan Documents (including any prepayment,
defeasance or refinancing thereof and any amendments and other modifications
thereof), whether or not successful, including all fees, expenses and charges
related to (i) the Transactions or (ii) any amendment or other modification of
the Loan Documents or the Senior Notes Indenture, and (z) any non-cash
impairment charges and non-cash charges and gains from derivatives contracts,
and minus (2) all Preferred Distributions paid during such period.  To the
extent not inconsistent with the foregoing, Funds from Operations shall be
reported in accordance with National Association of Real Estate Investment
Trusts policies.  Funds from Operations shall be calculated without giving
effect to any deductions for non-controlling or minority interests.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

General Partner.  CyrusOne GP, a Maryland statutory trust.

 

Governmental Authority.  Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator, in each case exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and with authority to bind the applicable party
at law, and including any supra-national bodies such as the European Union or
the European Central Bank.

 

Gross Asset Value.  On a Consolidated basis for the REIT and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

 

(i)            the Capitalized Value of any Real Estate which is a Stabilized
Property owned by the REIT or any of its Subsidiaries (including a Leased
Property or property leased under a Ground Lease) for the prior four
(4) consecutive fiscal quarters most recently ended (which period may include
the period of ownership of such asset while it was a Development Property) (for
the purposes of this clause (i), the Real Estate acquired by REIT as

 

19

--------------------------------------------------------------------------------


 

part of the Cervalis Acquisition shall for periods after the date of the
consummation of the Cervalis Acquisition be considered to have been owned by
REIT for the prior four (4) fiscal quarters); plus

 

(ii)           the book value determined in accordance with GAAP of all
Stabilized Properties acquired by the REIT and its Subsidiaries during the four
(4) consecutive fiscal quarters most recently ended; plus

 

(iii)          the book value determined in accordance with GAAP of all
Development Properties owned by the REIT or any of its Subsidiaries; plus

 

(iv)          the aggregate amount of all Unrestricted Cash and Cash Equivalents
of the REIT and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus

 

(v)           the book value determined in accordance with GAAP of Land Assets
of the REIT and its Subsidiaries; plus

 

(vi)          the book value determined in accordance with GAAP of all Mortgage
Notes held by the REIT and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the four
(4) calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall (except as provided in clause
(i) above) be included at their costs basis value.  Additionally, without
limiting or affecting any other provision hereof, Gross Asset Value shall not
include any income or value associated with Real Estate which is not operated or
intended to be operated principally as a Data Center Property.  Gross Asset
Value will be adjusted to include an amount equal to the REIT’s or any of its
Subsidiaries’ pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate. 
For purposes of this definition, if the value of the REIT’s or any of its
Subsidiaries’ Equity Percentage of assets held by Unconsolidated Affiliates or
non-Wholly Owned Subsidiaries exceeds twenty percent (20%) of the Gross Asset
Value, then such excess shall be excluded.

 

Ground Lease.  An unsubordinated ground lease as to which (i) no default or
event of default (after the expiration of any applicable notice and cure period)
has occurred and is continuing and (ii) containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) as of the date of determination of thirty (30) years or more (or such
shorter term as is approved by the Majority Lenders in their reasonable
discretion); (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any

 

20

--------------------------------------------------------------------------------


 

mortgage lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease; and (f) if such ground lease relates to an Unencumbered Property, such
ground lease is approved by the Majority Lenders in their reasonable
discretion.  The term “Ground Lease” includes all amendments, modification and
supplements to any such unsubordinated ground lease as of the date the property
subject to such ground lease becomes an Unencumbered Property, and any after
such date approved by the Majority Lenders in their reasonable discretion.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantor.  Collectively, the REIT, General Partner, the Subsidiary Guarantors
and each Additional Subsidiary Guarantor, and individually any one of them.

 

Guaranty.  The First Amended and Restated Guaranty, dated of even date herewith,
made by Guarantors in favor of the Agent and the Lenders, as the same may be
modified, amended or ratified, such Guaranty to be in the form attached here as
Exhibit N, or in such other form as is in form and substance reasonably
satisfactory to Agent and Borrower.

 

Hazardous Substances.  Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law.  Without limiting the generality of the foregoing, the
term shall mean and include:

 

(i)            “hazardous substances” as defined in CERCLA, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder;

 

(ii)           “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder; and

 

(iii)          “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder.

 

Increase Notice.  See §2.11(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case

 

21

--------------------------------------------------------------------------------


 

representing extensions of credit, (ii) evidenced by bonds, debentures, notes or
similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) Capitalized Lease Obligations; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests), (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof (excluding any such obligation which is a
forward equity commitment to the extent the obligation can be satisfied by the
issuance of Equity Interests); (h) all Indebtedness of other Persons which such
Person has guaranteed or is otherwise recourse to such Person (except for
guaranties of Non-Recourse Exclusions, and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim that is reasonably expected to be
incurred, including liability of a general partner in respect of liabilities of
a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in another Person, to maintain working capital or
equity capital of another Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s Equity
Percentage of the Indebtedness of any Unconsolidated Affiliate of such Person. 
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.

 

Indemnified Parties.  See §16.

 

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower or
any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

 

Information.  All information received from the REIT, Borrower, the General
Partner, or any of their respective Subsidiaries relating to the REIT, Borrower,
the General Partner, or any of their respective Subsidiaries, or their
businesses, other than any such information that is available to any Lender on a
non-confidential basis prior to disclosure by the REIT, the General Partner,
Borrower or any of their respective Subsidiaries, as applicable.

 

Information Materials.  See §7.4.

 

22

--------------------------------------------------------------------------------


 

Interest Expense.  For any period of determination with respect to REIT and its
Subsidiaries, without duplication, total interest expense for such period
determined in accordance with GAAP on a Consolidated basis plus REIT’s and its
Subsidiaries Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for the most recent period.  Interest Expense shall exclude
capitalized interest related to Indebtedness incurred to finance Development
Properties and non-cash interest expenses (including amortization of deferred
financing costs and of debt issuance fees and the early write-off of financing
costs).

 

Interest Payment Date.  As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan.  As to each LIBOR Rate
Loan and Bid Loan, the last day of each Interest Period relating thereto;
provided that in the event that the Interest Period for a LIBOR Rate Loan shall
be for a period in excess of three months, then interest shall also be payable
on the three months anniversary of the commencement of such Interest Period.

 

Interest Period.  With respect to each (a) LIBOR Rate Loan (i) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending seven
days or one, two, three or six months (or such other interest periods as are
agreed by all relevant Lenders and Borrower) thereafter, and (ii) thereafter,
each period commencing on the day following the last day of the immediately
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by Borrower in a Loan Request or
Conversion/Continuation Request, and (b) Bid Loan, the period commencing on the
date of such Bid Loan and ending on the date specified in the Bid Loan Quote
Request in which the Bid Loan Quote to make such Bid Loan was extended; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

 

(i)            if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)           if Borrower shall fail to give notice as provided in §4.1,
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan with an Interest Period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

 

(iii)          any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month;

 

(iv)          no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Revolving Credit Maturity Date, the Term Loan A Maturity Date or the
Term Loan B Maturity Date, as applicable; and

 

23

--------------------------------------------------------------------------------


 

(v)           no Interest Period with respect to a Bid Loan shall have a
duration of more than 180 days.

 

Investment Grade Rating.  A Credit Rating from at least two (2) of the Rating
Agencies of BBB- or better by S&P or Fitch or Baa3 or better by Moody’s.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under §8.12, or (vi) investments consisting of cash
collateral to secure (x) letters of credit, (y) Derivative Contracts permitted
under §8.12 or (z) payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations.  In determining the
aggregate amount of Investments outstanding at any particular time:  (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.  For the avoidance of doubt, it is understood and agreed that
guarantees do not constitute Investments.

 

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto; provided, however, that in the event that
(a) the Borrower is required by the proposed beneficiary of a Letter of Credit
to have such Letter of Credit issued pursuant to the terms and conditions of
this Agreement by an issuer with a higher rating than KeyBank has at any
applicable time of reference (as determined by Moody’s, Fitch and/or S&P as
required by such proposed beneficiary) and (b) notwithstanding good faith
efforts from the Borrower, a proposed beneficiary of a Letter of Credit will not
accept said Letter of Credit from KeyBank, then Borrower shall have the right to
elect, with prior written notice to Agent, any Revolving Credit Lender having a
higher rating than KeyBank (as determined by Moody’s, S&P and/or Fitch as
required by such proposed beneficiary) as the Issuing Lender for that particular
Letter of Credit, and if such Revolving Credit Lender agrees to issue such
Letter of Credit, such Revolving Credit Lender shall be an Issuing Lender;
provided further, that no other Revolving Credit Lender other than KeyBank shall
be required to be an Issuing Lender and no more than two (2) other Revolving
Credit Lenders in addition to KeyBank may be an Issuing Lender at any time. 
When referred to in this Agreement, Issuing Lender shall refer to the Revolving
Credit Lender acting as Issuing Lender with respect to any particular Letter of
Credit issued pursuant to the terms and conditions of this Agreement.  Any
consent, approval or waiver to be given or

 

24

--------------------------------------------------------------------------------


 

granted by an Issuing Lender must be provided with respect to each Issuing
Lender which has issued an applicable Letter of Credit at the time such consent,
approval or waiver is to be given or granted.  KeyBank shall be the Issuing
Lender with respect to the Existing Letters of Credit.

 

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty to be
executed and delivered pursuant to §5.2 by any Additional Subsidiary Guarantor,
such Joinder Agreement to be substantially in the form of Exhibit E hereto.

 

Joint Bookrunners.  As defined in the preamble hereto.

 

Joint Venture. A Person other than a Subsidiary in which the REIT and its
Subsidiaries hold Equity Interests representing more than 20.0% of the value of
all outstanding Equity Interests of such Person.

 

KeyBank.  As defined in the preamble hereto.

 

Land Assets.  Land to be developed as a Data Center Property with respect to
which no development (other than improvements that are not material and are
temporary in nature) has occurred.

 

Lease.  Any lease (other than a Ground Lease) with a remaining term (including
tenant extension rights) of at least twenty (20) years pursuant to which the
Borrower or a Subsidiary leases an Unencumbered Property or another Data Center
Property, and if such lease relates to an Unencumbered Property it is approved
by the Majority Lenders in their reasonable discretion; provided that the
requirement that the remaining lease term (including tenant extension rights)
extend for at least twenty (20) years shall not apply to the lease of the Data
Center Property located at 2501 S. State Hwy 121 Business Suite 500 (Bldg #5),
Lewisville, Texas.  The term “Lease” includes all amendments, modification and
supplements to any such lease as of the date the property subject to such lease
becomes an Unencumbered Property, and any after such date approved by the
Majority Lenders in their reasonable discretion.

 

Lease Default.  See §6.34(c).

 

Leased Property.  A completed and operational Data Center Property that is
leased by Borrower or a Subsidiary pursuant to a Lease.  For the avoidance of
doubt, the approximately 17,000 square foot Data Center Property located at 209
West Seventh Street, Cincinnati, Ohio leased by CyrusOne LLC pursuant to the
lease agreement dated October 25, 2012 with Cincinnati Bell Telephone Company,
LLC shall be considered a Data Center Property owned in fee provided that the
balance of the approximately 360,000 square foot Data Center Property located in
the building adjacent thereto is owned in fee simple by CyrusOne LLC.

 

Lenders.  KeyBank, the other lending institutions which are party hereto, and
any other Person which becomes an assignee of all or a portion of the interests,
rights and obligations of a Lender pursuant to §18 (but not including any
participant as described in §18.4).  For the avoidance of doubt, the Revolving
Credit Lenders, the Term Loan A Lenders, the Term Loan B Lenders, the Issuing
Lender, the Swing Loan Lender, and the Bid Loan Lender are all Lenders.

 

25

--------------------------------------------------------------------------------


 

Lessor.  The applicable owner of the fee interest in an Unencumbered Property
that is subject to a Ground Lease, and the applicable landlord or sub-landlord
with respect to a Leased Property that is an Unencumbered Property.

 

Letter of Credit.  Any standby letter of credit issued at the request of
Borrower and for the account of Borrower in accordance with §2.10.

 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

 

Letter of Credit Request.  See §2.10(a).

 

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by any change in law, rule or
regulation after the date hereof, subject to the other terms of this Agreement. 
If such service or such other Person approved by Agent described above no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, Loans shall accrue interest at the Base Rate plus the Applicable Margin
for such Loan.  For any period during which a Reserve Percentage shall apply,
LIBOR with respect to LIBOR Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage. 
Notwithstanding the foregoing, if the rate shown on Reuters Screen LIBOR01
Page (or any successor service designated pursuant to this definition) shall be
less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

26

--------------------------------------------------------------------------------


 

LIBOR Margin Bid.  See §2.1(c)(ii)(A).

 

LIBOR Rate Loans.  Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.

 

Lien.  See §8.2.

 

Loan Documents.  This Agreement, the Notes, the Guaranty, the Joinder
Agreements, the Letter of Credit Request and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of Borrower or
the Guarantors in connection with the Loans.

 

Loan Request.  A Revolving Credit Loan Request.

 

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), a Term Loan (or Loans) A, a Term Loan (or
Loans) B, a Swing Loan (or Loans) or a Bid Loan (or Loans) as the case may be,
to be made by the Lenders hereunder.  All Loans shall be made in Dollars. 
Amounts drawn under a Letter of Credit shall also be considered Revolving Credit
Loans as provided in §2.10(f).

 

Majority Lenders.  As of any date, Lenders whose aggregate Commitment Percentage
is greater than fifty percent (50%) of the Total Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Commitment Percentages, Loans,
and Letter of Credit Liabilities of the Lenders shall be redetermined for
purposes of this definition to exclude the Commitments of such Defaulting
Lenders.

 

Majority Revolving Credit Lenders.  As of any date, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is greater than fifty
percent (50%) of the Total Revolving Credit Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for purposes
of this definition to exclude the Revolving Credit Commitments of such
Defaulting Lenders.  For purposes of this definition, the Outstanding amount of
all Bid Loans shall be disregarded in determining the aggregate amount of
Outstanding Revolving Credit Loans.

 

Majority Term Loan A Lenders.  As of any date, Term Loan A Lenders whose
aggregate Term Loan A Commitment Percentage is greater than fifty percent (50%)
of the Total Term Loan A Commitment; provided that in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Term Loan A Commitment Percentages of the Term
Loan A Lenders shall be redetermined for purposes of this definition to exclude
the Term Loan A Commitments of such Defaulting Lenders.

 

Majority Term Loan B Lenders.  As of any date, Term Loan B Lenders whose
aggregate Term Loan B Commitment Percentage is greater than fifty percent (50%)
of the Total Term Loan B Commitment; provided that in determining said
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Term Loan B

 

27

--------------------------------------------------------------------------------


 

Commitment Percentages of the Term Loan B Lenders shall be redetermined for
purposes of this definition to exclude the Term Loan B Commitments of such
Defaulting Lenders.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of REIT,
Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT or any Subsidiary Guarantor which directly or indirectly owns an
asset included in the calculation of the Unencumbered Asset Value to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the material rights or remedies
of Agent or the Lenders thereunder.

 

Material Subsidiary.  Any Subsidiary of REIT (a) which is a direct or indirect
owner of an asset included in determining the Unencumbered Asset Value,
(b) which is a guarantor of or is otherwise liable with respect to any other
Unsecured Indebtedness of the REIT, the Borrower or any of their respective
Subsidiaries, or (c) that owns assets that account for greater than five percent
(5%) of the Gross Asset Value and is not an Excluded Subsidiary. 
Notwithstanding the foregoing, Subsidiaries that are not Domestic Subsidiaries
will not be required to act as Guarantors.

 

Moody’s.  Moody’s Investor Service, Inc.

 

Mortgage Note.  A loan to a Person other than Borrower, any Guarantor or any of
their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate.

 

Negative Pledge.  See §7.22.

 

Net Income (or Loss).  For any Person for any given period, the net income or
loss of such Person and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP but without giving effect to
deductions for non-controlling or minority interests; provided that in
calculating Net Income (or Loss) of REIT and its Subsidiaries there shall be
excluded (a) the income of any Person that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to REIT or, subject to clauses (b) and (c) below, any other
Subsidiary during such period (and, for the avoidance of doubt, the amount of
such cash dividends and other distributions will be included in calculating Net
Income (or Loss)), (b) the income of, and any amounts referred to in clause
(a) above paid to, any Subsidiary to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon REIT or any Subsidiary or any law
applicable to REIT or any Subsidiary, unless such restrictions with respect to
the payment of cash dividends and other similar cash distributions has been
legally and effectively waived, and (c) any amounts

 

28

--------------------------------------------------------------------------------


 

referred to in clause (a) above paid to any Subsidiary that is not wholly owned
by REIT to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such Subsidiary.

 

Net Offering Proceeds.  The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith.

 

Net Operating Income.  For any Real Estate and for any period, an amount equal
(but not less than zero) to the sum of (a) the rents, common area
reimbursements, actual cost recoveries and other revenue for such Real Estate
determined in accordance with GAAP for such period received in the ordinary
course of business from tenants in occupancy minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period determined in accordance with GAAP, including taxes,
assessments and other governmental charges, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses. Net Operating Income shall exclude
(i) all losses and expenses to the extent covered by third-party insurance that
has actually been reimbursed or otherwise paid in the applicable period or that
the REIT reasonably determines will be reimbursed or paid by the applicable
insurance carrier and so long as the applicable insurance carrier has been
notified in writing of such loss or expense and not denied coverage therefor and
(ii) expenses relating to the relocation of customers as a result of any
casualty or condemnation event or temporary shutdown, in whole or in part, of
any Real Estate, (c) the greater of (i) the actual property management fee
(including expenses for company personnel and security at the Real Estate) paid
during such period and (ii) an imputed management fee in the amount of three
percent (3.0%) of the gross revenues (less metered power reimbursements) for
such Real Estate for such period.  Net Operating Income of any Person shall
include such Person’s pro rata share of Net Operating Income of its
Unconsolidated Affiliates.  Net Operating Income shall be adjusted to remove any
impact from straight-line rent leveling adjustments (in excess of ten percent
(10%) of aggregate gross revenue as reported on the REIT’s GAAP operating
statement) required under GAAP.

 

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness, (iv) arise from
violations of special purpose covenants, (v) are the result of any unpaid real
estate taxes and assessments (whether contained in a loan agreement, promissory
note, indemnity agreement or other document), (vi) are the result of unpaid
amounts that could result in the creation of a Lien on the Real Property
securing the Non-Recourse Indebtedness, (vii) arise from the filing of a
petition under the Bankruptcy Code or seeking relief under other laws relating
to insolvency or protection from creditors, (viii) arise from asserting defenses
to the Non-Recourse Indebtedness that are without merit or unwarranted,
(ix) arise from the forfeiture under any law of the Real Property securing the
Non-

 

29

--------------------------------------------------------------------------------


 

Recourse Indebtedness, or (x) arise from the failure to obtain any required
consent of the lender of the Non Recourse Indebtedness to any other debt or
voluntary lien encumbering the Real Property securing the Non Recourse
Indebtedness.

 

Non-Recourse Indebtedness.  With respect to a Person, Indebtedness in respect of
which recourse for payment is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided such
contractual limitation to specific assets may include Non-Recourse Exclusions;
and provided further that any claims with respect to such contractual
limitations shall not be Non-Recourse Indebtedness.

 

Notes.  Collectively, the Revolving Credit Notes, the Term Loan A Notes, the
Term Loan B Notes, the Swing Loan Note, and the Bid Loan Notes.

 

Notice.  See §19.

 

Obligations.  All indebtedness, obligations and liabilities of Borrower or any
Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which the REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).

 

Original Closing Date.  The date of the Existing Credit Agreement (i.e.,
October 9, 2014).

 

Original Notes.  The Notes (as defined in the Existing Credit Agreement).

 

Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

30

--------------------------------------------------------------------------------


 

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Participant Register.  See §18.4.

 

Partnership Agreement.  That certain Amended and Restated Agreement of Limited
Partnership of CyrusOne LP, dated as of January 24, 2013.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Holder. (a) Cincinnati Bell Inc. and (b) any Affiliate of Cincinnati
Bell Inc. controlled by Cincinnati Bell Inc.

 

Permitted Liens.  Liens permitted by §8.2.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan within the meaning of §3(3) of
ERISA that is subject to Part 4, Subtitle B, Title I of ERISA.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid during such period on Preferred Securities issued by the REIT
or a Subsidiary of REIT.  Preferred Distributions shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to REIT or a Subsidiary of REIT; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Pricing Level.  Such term shall have the meaning established within the
definition of Applicable Margin.

 

31

--------------------------------------------------------------------------------


 

Rating Agencies.  S&P, Moody’s, Fitch and any substitute rating agency appointed
by Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s, Fitch or such
substitute rating agency.

 

Real Estate.  All real property or facilities (and all fixtures, improvements,
appurtenances and related assets thereon or therein) at any time owned or leased
(as lessee or sublessee) by the REIT, Borrower or any of their respective
Subsidiaries, including, without limitation, the Unencumbered Properties and any
Data Center Property.

 

Recipient.  The Agent and any Lender.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

Register.  See §18.2.

 

REIT.  CyrusOne Inc., a Maryland corporation.

 

REIT Status.  With respect to a Person, its status and qualification to be taxed
as a real estate investment trust as defined in §856(a) of the Code.

 

Related Parties.  See §18.1.

 

Related Revolving Fund.  Any fund that invests in loans that is administered or
managed by (a) a Revolving Credit Lender, (b) an Affiliate of such Revolving
Credit Lender or (c) an advisor under common control with such Revolving Credit
Lender or Affiliate, as applicable.

 

Related Term Fund.  Any fund that invests in loans that is administered or
managed by (a) a Term Loan Lender, (b) an Affiliate of such Term Loan Lender or
(c) an advisor under common control with such Term Loan Lender or Affiliate, as
applicable.

 

Release.  See §6.20(c)(iii).

 

Rent Roll.  A report prepared by Borrower showing for each Unencumbered Property
owned or leased by Borrower or a Guarantor, its occupancy, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent prior to the date hereof or in such other form as may be reasonably
acceptable to the Agent.

 

Replacement Permitted Holder.  Any direct transferee or transferees of
beneficial ownership interests in Borrower or REIT from any Permitted Holder
which transferee or transferees continue to hold such beneficial ownership
interests in Borrower or REIT, and collectively all of them.

 

32

--------------------------------------------------------------------------------


 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
liabilities currently referred to as “Eurocurrency Liabilities” in Regulation D
of the Board of Governors of the Federal Reserve System) in an amount equal to
that portion of the Loan affected by such Interest Period and with a maturity
equal to such Interest Period.

 

Revolving Credit Base Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans and Bid Loans) to Borrower, to participate in Letter of
Credits for the account of Borrower and to participate in Swing Loans to
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of all of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

Revolving Credit Lenders.  Collectively, the Lenders which have a Revolving
Credit Commitment, or if the Revolving Credit Commitments have terminated or
expired, any Lender that has a Revolving Loan, a Bid Loan or participation in a
Letter of Credit or Swing Loan.  The initial Revolving Credit Lenders are
identified on Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $650,000,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in §2. 
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).

 

Revolving Credit Loan Request.  See §2.7(a).

 

33

--------------------------------------------------------------------------------


 

Revolving Credit Maturity Date.  October 9, 2018 as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loan or
Loans shall become due and payable pursuant to the terms hereof.

 

Revolving Credit Notes.  See §2.1(b).

 

Sanctions Laws and Regulations.  Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.

 

SEC.  The federal Securities and Exchange Commission.

 

Secured Recourse Indebtedness.  As of any date of determination, any
Consolidated Secured Indebtedness which is recourse to REIT or any of its
Subsidiaries.  Secured Recourse Indebtedness shall not include any Unsecured
Indebtedness or Non-Recourse Indebtedness.

 

Securities Act.  The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

Senior Notes.  Borrower’s 6.375% Senior Notes Due 2022 in the aggregate
principal amount of up to $625,000,000, issued by Borrower thereunder from time
to time, and the Indebtedness represented thereby, including Senior Notes into
which such notes may be exchanged in accordance with the provisions of the
Senior Notes Documents.

 

Senior Notes Documents.  The Senior Notes Indenture and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any guarantee or other right in respect thereof, in each case as
the same may be amended, restated, supplemented, substituted, replaced,
refinanced or otherwise modified from time to time.

 

Senior Notes Indenture.  That certain Indenture dated as of November 20, 2012
among Borrower and CyrusOne Finance Corp., as Issuers, the guarantors a party
thereto, Wells Fargo Bank, N.A., as Trustee relating to the issuance by Borrower
of the Senior Notes, as supplemented by that certain First Supplemental
Indenture dated as of July 1, 2015, and as further supplemented by that certain
Second Supplemental Indenture dated as of July 2, 2015.

 

S&P.  Standard & Poor’s Ratings Group.

 

Stabilized Property.  Any Data Center Property that has been finally completed
and is not a Development Property.  Once a project becomes a Stabilized Property
under this Agreement, it shall remain a Stabilized Property.

 

State.  (a) Any state of the United States of America and (b) the District of
Columbia.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests

 

34

--------------------------------------------------------------------------------


 

having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity (without
regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Guarantors.  Each Party to the Guaranty as of the date of this
Agreement (other than REIT and General Partner), and any Additional Subsidiary
Guarantor.

 

Swing Loan.  See §2.5(a).

 

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Commitment.  The sum of $50,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

Swing Loan Note.  See §2.5(b).

 

Syndication Agent.  As defined in the preamble hereto.

 

Taxable REIT Subsidiary.  Any Subsidiary of Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.

 

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term A Base Rate Loans.  The Term Loans A bearing interest by reference to the
Base Rate.

 

Term A LIBOR Rate Loans.  The Term Loans A bearing interest by reference to
LIBOR.

 

Term B Base Rate Loans.  The Term Loans B bearing interest by reference to the
Base Rate.

 

Term B LIBOR Rate Loans.  The Term Loans B bearing interest by reference to
LIBOR.

 

Term Base Rate Loans.  Collectively, the Term A Base Rate Loans and the Term B
Base Rate Loans.

 

Term LIBOR Rate Loans.  Collectively, the Term A LIBOR Rate Loans and the Term B
LIBOR Rate Loans.

 

35

--------------------------------------------------------------------------------


 

Term Loan or Term Loans.  Collectively, the Term Loans A and the Term Loans B.

 

Term Loan A or Term Loans A.  An individual Term Loan A or the aggregate Term
Loans A, as the case may be, in the maximum principal amount of $300,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan A Lenders
hereunder.

 

Term Loan A Commitment.  As to each Term Loan A Lender, the amount equal to such
Term Loan A Lender’s Term Loan A Commitment Percentage of the aggregate
principal amount of the Term Loans A from time to time outstanding to Borrower.

 

Term Loan A Commitment Percentage.  With respect to each Term Loan A Lender, the
Term Loan A Commitment Percentage shall be the percentage set forth on
Schedule 1.1 hereto of such Term Loan A Lender’s percentage of the aggregate
Outstanding Term Loans A to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.

 

Term Loan A Lenders.  Collectively, the Lenders which have a Term Loan A
Commitment, the initial Term Loan A Lenders being identified on Schedule 1.1
hereto.

 

Term Loan A Maturity Date.  October 9, 2019, or such earlier date on which the
Term Loans A shall become due and payable pursuant to the terms hereof.

 

Term Loan A Note.  See §2.2(a)(ii).

 

Term Loan B or Term Loans B.  An individual Term Loan B or the aggregate Term
Loans B, as the case may be, in the maximum principal amount of $250,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan B Lenders
hereunder.

 

Term Loan B Commitment.  As to each Term Loan B Lender, the amount equal to such
Term Loan B Lender’s Term Loan B Commitment Percentage of the aggregate
principal amount of the Term Loans B from time to time outstanding to Borrower.

 

Term Loan B Commitment Percentage.  With respect to each Term Loan B Lender, the
Term Loan B Commitment Percentage shall be the percentage set forth on
Schedule 1.1 hereto of such Term Loan B Lender’s percentage of the aggregate
Outstanding Term Loans B to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.

 

Term Loan B Lenders.  Collectively, the Lenders which have a Term Loan B
Commitment, the initial Term Loan B Lenders being identified on Schedule 1.1
hereto.

 

Term Loan B Maturity Date.  September 17, 2021, or such earlier date on which
the Term Loans B shall become due and payable pursuant to the terms hereof.

 

Term Loan B Note.  See §2.2(b)(ii).

 

36

--------------------------------------------------------------------------------


 

Term Loan Lenders.  Collectively, the Term Loan A Lenders and the Term Loan B
Lenders.

 

Term Loan Notes.  Collectively, the Term Loan A Notes and the Term Loan B Notes.

 

Titled Agents.  The Arrangers, the Syndication Agent, the Joint Bookrunners and
any documentation agents.

 

Total Commitment.  The sum of the Total Revolving Credit Commitment, the Total
Term Loan A Commitment and the Total Term Loan B Commitment.  As of the date of
this Agreement, the Total Commitment is One Billion Two Hundred Million and
No/100 Dollars ($1,200,000,000.00).  The Total Commitment may increase in
accordance with §2.11.

 

Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time.  As of the date
of this Agreement, the Total Revolving Credit Commitment is Six Hundred Fifty
Million and No/100 Dollars ($650,000,000.00).  The Total Revolving Credit
Commitment may increase in accordance with §2.11.

 

Total Term Loan A Commitment.  The sum of the Term Loan A Commitments of the
Term Loan A Lenders, as in effect from time to time.  As of the date of this
Agreement, the Total Term Loan A Commitment is Three Hundred Million and No/100
Dollars ($300,000,000.00).  The Total Term Loan A Commitment may increase in
accordance with §2.11.

 

Total Term Loan B Commitment.  The sum of the Term Loan B Commitments of the
Term Loan B Lenders, as in effect from time to time.  As of the date of this
Agreement, the Total Term Loan B Commitment is Two Hundred Fifty Million and
No/100 Dollars ($250,000,000.00).  The Total Term Loan B Commitment may increase
in accordance with §2.11.

 

Transactions.  The execution, delivery and performance by Borrower and each
Guarantor of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
under the Loan Documents.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

 

Unencumbered Asset Value.  On a Consolidated basis for Borrower and the
Unencumbered Property Subsidiaries (or all of Borrower’s Subsidiaries as
applicable under clause (d)), Unencumbered Asset Value shall mean the sum of
(without duplication with respect to any Unencumbered Property):

 

37

--------------------------------------------------------------------------------


 

(a)           the Capitalized Value of any Unencumbered Property owned by
Borrower or an Unencumbered Property Subsidiary for the prior four
(4) consecutive fiscal quarters most recently ended which is a Stabilized
Property (provided that, for the purposes of this clause (a), the Real Estate
acquired by REIT as part of the Cervalis Acquisition, if and when it is included
in the calculation of Unencumbered Asset Value, shall for periods after the date
of the consummation of the Cervalis Acquisition be considered to have been owned
by REIT for the prior four (4) fiscal quarters); plus

 

(b)           the book value determined in accordance with GAAP of all
Unencumbered Properties acquired by Borrower or any Unencumbered Property
Subsidiary during the four (4) consecutive fiscal quarters most recently ended;
plus

 

(c)           the book value determined in accordance with GAAP of all
Development Properties that are Unencumbered Properties owned by Borrower or any
Unencumbered Property Subsidiary; and

 

(d)           the aggregate amount of all Unrestricted Cash and Cash Equivalents
of (i) Borrower and each Unencumbered Property Subsidiary and (ii) up to
$5,000,000 in the aggregate in Unrestricted Cash and Cash Equivalents of any
other Subsidiaries, in each case as of the date of determination determined in
accordance with GAAP.

 

Unencumbered Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Unencumbered Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Unencumbered Asset Value may be adjusted
as provided in §8.6.  All income, expense and value associated with assets
included in Unencumbered Asset Value acquired during the calendar quarter period
most recently ended prior to a date of determination will be eliminated from
calculations and such acquired assets shall (except as provided in clause
(a) above) be included at their costs basis value.  Additionally, without
limiting or affecting any other provision hereof, Unencumbered Asset Value shall
not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Data Center Property.  For
purposes of this definition, to the extent that Unencumbered Asset Value
attributable to Leased Properties would exceed fifteen percent (15%) of the
Unencumbered Asset Value, or attributable to Development Properties would exceed
fifteen percent (15%) (or, after December 31, 2016, ten percent (10%)) of the
Unencumbered Asset Value, then in each case such excess shall be excluded.
Further, the Unencumbered Asset Value resulting from Unencumbered Properties
which are on Ground Leases shall not exceed thirty-five percent (35%) of
Unencumbered Asset Value.

 

Unencumbered Net Operating Income.  For any period of determination, Net
Operating Income from Unencumbered Properties; provided, however, that if the
Net Operating Income attributable to Leased Properties would exceed fifteen
percent (15%) of aggregate Unencumbered Net Operating Income, such excess shall
be excluded.

 

Unencumbered Property.  Unencumbered Property shall mean any Eligible Real
Estate which satisfies all conditions set forth in §7.22.  The initial
properties designated by

 

38

--------------------------------------------------------------------------------


 

Borrower as the Unencumbered Properties are described on Schedule 1.2 hereto. 
Notwithstanding the foregoing, any Real Estate not meeting the conditions set
forth in §7.22 which is owned or leased by Borrower or an Unencumbered Property
Subsidiary may become an Unencumbered Property if approved by the Majority
Lenders in their reasonable discretion.

 

Unencumbered Property Debt Yield.  The quotient of (a) Unencumbered Net
Operating Income from Unencumbered Properties included in the calculation of
Unencumbered Asset Value for the most recent fiscal quarter, annualized, divided
by (b) Consolidated Total Adjusted Unsecured Indebtedness, expressed as a
percentage.

 

Unencumbered Property Subsidiary.  A Wholly Owned Subsidiary of Borrower that
directly owns or leases an Unencumbered Property.  An Unencumbered Property
Subsidiary may be a Subsidiary Guarantor as provided in clause (a) of the
definition of Material Subsidiary.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.

 

Unsecured Indebtedness.  Indebtedness of a Person outstanding at any time which
is not Consolidated Secured Indebtedness.

 

Unused Fee.  See §2.3(a).

 

U.S. Person.  Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate.  See §4.4(g).

 

Wholly Owned Subsidiary.  As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

 

Withholding Agent.  The REIT, Borrower, any other Guarantor and the Agent, as
applicable.

 

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§1.2        Rules of Interpretation.

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, supplemented or otherwise modified from time
to time in accordance with its terms and the terms of this Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

39

--------------------------------------------------------------------------------


 

(c)           A reference to any law includes any amendment or modification of
such law.

 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

(g)           The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

 

(h)           All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)            Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(k)           In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of Borrower or Agent, Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of Borrower as in effect
prior to such accounting change, as determined by the Majority Lenders in their
good faith judgment.  Until such time as such amendment shall have been executed
and delivered by Borrower, the Guarantors, the Agent and the Majority Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

 

(l)            Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt

 

40

--------------------------------------------------------------------------------


 

instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by a Person as
an operating lease as of the Original Closing Date and any similar lease entered
into after the date of this Agreement by such Person shall be accounted for as
obligations relating to an operating lease under GAAP as in effect on the
Original Closing Date.

 

(m)          To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then any further qualifier
as to representations and warranties being true and correct “in all material
respects” contained elsewhere in the Loan Documents shall not apply with respect
to any such representations and warranties.

 

§2.          THE CREDIT FACILITY.

 

§2.1        Revolving Credit Loans; Bid Loans.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to Borrower, and
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by Borrower to
the Agent given in accordance with §2.7, such sums as are requested by Borrower
for the purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Revolving Credit Lender’s Revolving Credit Commitment; provided that, in
all events in accordance with §11.2 no Default or Event of Default shall have
occurred and be continuing; and provided, further, that (i) the aggregate
Outstanding Revolving Credit Loans (after giving effect to all amounts
requested), Outstanding Swing Loans, Outstanding Bid Loans and aggregate Letter
of Credit Liabilities shall not at any time exceed the Total Revolving Credit
Commitment, and (ii) the Outstanding Revolving Credit Loans (after giving effect
to all amounts requested), Outstanding Term Loans, Outstanding Swing Loans,
Outstanding Bid Loans and the Letter of Credit Liabilities shall not at any time
exceed the Total Commitment or cause a violation of the covenant set forth in
§9.1.  The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage.  Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by Borrower that all of the conditions required of Borrower set forth
in §10 and §11 have been satisfied on the date of such request.  The Agent may
assume that the conditions in §10 and §11 have been satisfied unless it receives
prior written notice from a Revolving Credit Lender that such conditions have
not been satisfied.  No Revolving Credit Lender shall have any obligation to
make Revolving Credit Loans to Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.

 

(b)           The Revolving Credit Loans shall be evidenced by separate
promissory notes of Borrower in substantially the form of Exhibit A hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §2.11 or §18.3) and completed with
appropriate insertions.  One Revolving Credit Note shall be payable

 

41

--------------------------------------------------------------------------------


 

to each Revolving Credit Lender in the principal amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment or, if less, the outstanding amount
of all Revolving Credit Loans made by such Revolving Credit Lender, plus
interest accrued thereon, as set forth below.  Borrower irrevocably authorizes
Agent to make or cause to be made, at or about the time of the Drawdown Date of
any Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Revolving Credit Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Revolving Credit Loans set forth on Agent’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to each Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of Borrower hereunder or under any Revolving Credit Note to make
payments of principal of or interest on any Revolving Credit Note when due.  By
delivery of the Revolving Credit Notes, there shall not be deemed to have
occurred, and there has not otherwise occurred, any payment, satisfaction or
novation of the indebtedness evidenced by the “Revolving Credit Notes” as
defined in the Existing Credit Agreement, which indebtedness is instead
allocated among the Revolving Credit Lenders as of the date hereof and evidenced
by this Agreement and the Revolving Credit Notes in accordance with their
respective Revolving Credit Commitment Percentages, and the “Revolving Credit
Notes” as defined in the Existing Credit Agreement are amended and restated by
the Revolving Credit Notes.  The Drawdown Date for the Revolving Credit Loans
shall be the currently effective “Drawdown Date” (as defined in the Existing
Credit Agreement) for the Revolving Credit Loans under the Existing Credit
Agreement, and the “Interest Periods” (as defined in the Existing Credit
Agreement) with respect to such “Revolving Credit Loans” under the Existing
Credit Agreement shall remain in effect.

 

(c)           Bid Loans.

 

(i)            In the event that Borrower has an Investment Grade Rating, then
prior to the date that is five (5) days prior to the Revolving Credit Maturity
Date, Borrower may make a written request for the Agent to solicit competitive
bids from the Revolving Credit Lenders in the manner set forth in
§2.1(c)(ii) below.  The Revolving Credit Lenders may make offers to make bid
loans (each a “Bid Loan”) provided that (i) the sum of all Outstanding Bid Loans
shall not exceed the Bid Loan Sublimit, (ii) in all events in accordance with
§11.2 no Default or Event of Default shall have occurred and be continuing,
(iii) the Outstanding Bid Loans, Outstanding Revolving Credit Loans and
Outstanding Swing Loans (after giving effect to all amounts requested) plus
Letter of Credit Liabilities shall not at any time exceed the Total Revolving
Credit Commitment, (iv) the Outstanding Bid Loans, Outstanding Revolving Credit
Loans, the Outstanding Term Loans and Outstanding Swing Loans (after giving
effect to all amounts requested), plus Letter of Credit Liabilities shall not at
any time exceed the Total Commitment, (v) the aggregate amount of Bid Loans
requested for any date and with the same Interest Period (each a “Bid Loan
Borrowing”) shall be at least $2,000,000 and in integral multiples of $1,000,000
in excess thereof, and (vi) all Interest Periods applicable to Bid Loans shall
be subject to and comply with the definition of Interest Period.  The Revolving
Credit Lenders may, but shall have no obligation to, make such offers, and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this §2.1(c).  In no event shall Bid Loans be made to the
Borrower unless, at the time such Loans are made, two of the three ratings from
S&P, Moody’s or Fitch are BBB- or better (Baaa3 in the case of Moody’s).

 

42

--------------------------------------------------------------------------------


 

(ii)           Bid Loan Procedures.

 

(A)          When Borrower wishes to request offers to make Bid Loans, it shall
provide telephonic or electronic notice to the Agent (who shall promptly notify
the Revolving Credit Lenders) followed promptly by written notice substantially
in the form of Exhibit M-1 (each, a “Bid Loan Quote Request”) duly completed and
executed by a duly authorized executive officer of Borrower, so as to be
received no later than 10:00 a.m. (Cleveland time) on the second Business Day
before the proposed Drawdown Date (or such other time and date as Borrower and
Agent, with the consent of the Majority Revolving Credit Lenders, may agree). 
Each Bid Loan Quote Request shall specify the relevant date, amount and maturity
for the proposed Bid Loan, and shall state whether a Bid Loan Quote is requested
on the basis of a fixed interest rate (an “Absolute Rate Bid”) or on the basis
of a margin over or under LIBOR (a “LIBOR Margin Bid”), shall state whether or
not the requested Bid Loan is open to prepayment, and which shall be accompanied
by payment of a nonrefundable $2,500 competitive bid request fee for the account
of the Agent.  No Bid Loan Quote Request shall be made for a Bid Loan with a
maturity of less than seven (7) days or more than one hundred eighty (180) days
or with a maturity date subsequent to the Revolving Credit Maturity Date.  If a
LIBOR Margin Bid is requested, the maturity date shall be one of the Interest
Periods, and any such advance shall be a LIBOR Rate Loan.  The proposed funding
date shall be a Business Day.  The Agent shall incur no liability whatsoever
hereunder in acting upon any Bid Loan Quote Request purportedly made by an
Authorized Officer of Borrower, which hereby agrees to indemnify the Agent from
any loss, cost, expense or liability as a result of so acting.  Subject to the
definition of “Interest Period”, Borrower may request offers for up to three
(3) different Bid Loan Borrowings in a single Bid Loan Quote Request, in which
case such Bid Loan Quote Request shall be deemed a separate Bid Loan Quote
Request for each such borrowing.  Except as otherwise provided in this Section,
no Bid Loan Quote Request shall be given within five (5) Business Days (or such
other number of days as Borrower and Agent, with the consent of the Majority
Revolving Credit Lenders, may agree) of any other Bid Loan Quote Request.  Each
Bid Loan Quote Request shall also contain the statements and certifications
required by §2.7(i) and (ii).

 

(B)          Each Revolving Credit Lender may, but shall not be obligated to, in
response to any Bid Loan Quote Request submit one or more written quotes
substantially in the form of Exhibit M-2 (each a “Bid Loan Quote”), duly
completed, each containing an offer to make a Bid Loan for the Interest Period
requested and setting forth the rates of interest so offered by each Revolving
Credit Lender to be applicable to such Bid Loan; provided that (a) a Revolving
Credit Lender may make a single submission containing one or more Bid Loan
Quotes in response to several Bid Loan Quote Requests given at the same time;
and (b) the principal amount of the Bid Loan for which each such offer is being
made shall be at least $2,000,000 and multiples of $1,000,000 in excess thereof;
provided that the aggregate principal amount of all Bid Loans for which a
Revolving Credit Lender submits Bid Loan Quotes (i) may be greater or less than
the Revolving Credit Commitment of such Revolving Credit Lender but (ii) may not
exceed the principal amount of the Bid Loan Borrowing for which offers were
requested.  Each Bid Loan Quote by a Revolving Credit Lender other than the
Person serving as the Agent must be submitted to Agent by fax not later than
8:00 a.m. (Cleveland time) on the Drawdown Date (or such other time and date as
Borrower and Agent, with the consent of the Majority Revolving Credit Lenders,
may agree); provided that any Bid Loan Quote may be

 

43

--------------------------------------------------------------------------------


 

submitted by the Person serving as Agent, in its capacity as a Revolving Credit
Lender, only if the Person serving as Agent notifies Borrower of the terms of
the offer contained therein not later than 7:45 a.m. (Cleveland time) on the
Drawdown Date.  The Agent shall incur no liability whatsoever hereunder in
acting upon any Bid Loan Quote purportedly made by a representative of a Lender,
each of which hereby agrees to indemnify the Agent from any loss, cost, expense
or liability as a result of so acting with respect to that Lender.  Subject to
§§11 and 12, any Bid Loan Quote so made shall be irrevocable except with the
consent of Agent given on the instructions of Borrower.  Unless otherwise agreed
by Agent and Borrower, no Bid Loan Quote shall contain qualifying, conditional
or similar language or propose terms other than or in addition to those set
forth in the applicable Bid Loan Quote Request and, in particular, no Bid Loan
Quote may be conditioned upon acceptance by Borrower of all (or some specified
minimum) of the principal amount of the Bid Loan for which such Bid Loan Quote
is being made.

 

(C)          Agent shall, as promptly as practicable after any Bid Loan Quote is
submitted (but in any event not later than 8:30 a.m. (Cleveland time) on the
Drawdown Date, or 7:45 a.m. (Cleveland time) on the Drawdown Date with respect
to any Bid Loan Quote submitted by the Person serving as Agent, in its capacity
as a Revolving Credit Lender), notify Borrower of the terms (1) of any Bid Loan
Quote submitted by a Revolving Credit Lender that is in accordance with this
§2.1(c)(ii) and (2) of any Bid Loan Quote that amends, modifies or is otherwise
inconsistent with a previous Bid Loan Quote submitted by such Revolving Credit
Lender with respect to the same Bid Loan Quote Request.  Any subsequent Bid Loan
Quote shall be disregarded by Agent unless the subsequent Bid Loan Quote is
submitted solely to correct a manifest error in a former Bid Loan Quote. 
Agent’s notice to Borrower shall specify (x) the aggregate principal amount of
the Bid Loan Borrowing for which Bid Loan Quotes have been received and
(y) (I) the respective principal amounts and (II) the rates of interest so
offered by each Revolving Credit Lender (identifying the Revolving Credit Lender
that made each such Bid Loan Quote).

 

(D)          Not later than 9:00 a.m. (Cleveland time) on the Drawdown Date (or
such other time and date as Borrower and Agent, with the consent of each
Revolving Credit Lender that has submitted a Bid Loan Quote may agree), Borrower
shall notify Agent of its acceptance or nonacceptance of the Bid Loan Quotes so
notified to it, and Agent shall promptly notify each affected Revolving Credit
Lender.  Failure of Borrower to timely given such notice shall constitute
nonacceptance of the Bid Loan Quotes.  In the case of acceptance, such notice
shall specify the aggregate principal amount of offers for each Interest Period
that are accepted.  Borrower may accept any Bid Loan Quote in whole or in part;
provided that (1) any Bid Loan Quote accepted in part shall be at least
$1,000,000 and multiples of $1,000,000 in excess thereof; (2) the aggregate
principal amount of each Bid Loan Borrowing may not exceed the applicable amount
set forth in the related Bid Loan Quote Request; (3) the aggregate principal
amount of each Bid Loan Borrowing shall be at least $2,000,000 and multiples of
$1,000,000 in excess thereof and shall not cause the limits specified above to
be violated; (4) Borrower must accept all Absolute Rate Bids at all lower fixed
interest rates before accepting any portion of an Absolute Rate Bid at a higher
fixed interest rate; (5) Borrower must accept all LIBOR Margin Bids at all lower
margins over (or greater margins under) LIBOR before accepting any portion of a
LIBOR Margin Bid at a higher margin above (or lower margin under); and
(6) Borrower may not accept any offer where Agent has advised Borrower that such
offer

 

44

--------------------------------------------------------------------------------


 

fails to comply with this §2.1(c)(ii) or otherwise fails to comply with the
requirements of this Agreement.  If offers are made by two or more Revolving
Credit Lenders with the same interest rates for a greater aggregate principal
amount than the amount in respect of which offers are permitted to be accepted
for the related Interest Period, the principal amount of Bid Loans in respect of
which such offers are accepted shall be allocated by Borrower among such
Revolving Credit Lenders as nearly as possible (in amounts of at least
$1,000,000 and multiples of $500,000 in excess thereof) in proportion to the
aggregate principal amount of such offers.  Determinations by Borrower of the
amounts of Bid Loans shall be conclusive in the absence of manifest error. 
Notwithstanding anything else contained herein, Borrower shall have no
obligation to accept any Bid Loan Quote by a Defaulting Lender.

 

(E)           Subject to the terms set forth in this Agreement, any Revolving
Credit Lender whose offer to make any Bid Loan has been accepted shall, prior to
10:00 a.m. (Cleveland time) on the date specified for the making of such Loan,
make the amount of such Loan available to Agent in immediately available funds,
for the account of Borrower. The amount so received by Agent shall, subject to
the terms and conditions of this Agreement, be made available to Borrower on or
before 11:00 a.m. (Cleveland time) on such date by depositing the same, in
immediately available funds, in an account of Borrower designated by Borrower
and maintained with Agent.

 

(F)           The Bid Loans shall be evidenced by separate promissory notes of
Borrower in substantially the form of Exhibit D hereto (collectively, the “Bid
Loan Notes”), dated of even date with this Agreement (except as otherwise
provided in §2.11 or §18.3) in the amount of the Bid Loan Sublimit and completed
with appropriate insertions.  One Bid Loan Note shall be payable to each
Revolving Credit Lender in the principal amount equal to the Bid Loan Sublimit
or, if less, the outstanding amount of all Bid Loans made by such Revolving
Credit Lender, plus interest accrued thereon, as provided in this Agreement. 
Borrower irrevocably authorizes Agent to make or cause to be made, at or about
the time of the Drawdown Date of any Bid Loan or the time of receipt of any
payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Bid Loan or (as the case may be) the receipt of
such payment.  The Outstanding Bid Loans set forth on Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
applicable Revolving Credit Lender, but the failure to record, or any error in
so recording, any such amount on Agent’s Record shall not limit or otherwise
affect the obligations of Borrower hereunder or under any Bid Loan Note to make
payments of principal of or interest on any Bid Loan Note when due.

 

(G)          Each Bid Loan shall be subject to all of the terms of this
Agreement generally, provided that any Revolving Credit Lender who makes a Bid
Loan to Borrower shall not, subject to the terms of §2.1(a), be relieved of its
obligation to make Revolving Credit Loans to Borrower.  Unless the Bid Loan
Quote Request specifies that the requested Bid Loan is prepayable, no Bid Loan
may be prepaid without the prior written consent of the affected Lender.

 

45

--------------------------------------------------------------------------------


 

§2.2        Commitment to Lend Term Loans.

 

(a)                   Each of the Term Loan A Lenders severally has advanced
pursuant to the Existing Credit Agreement such Term Loan A Lender’s Term Loan A
Commitment, which remains fully advanced and Outstanding under this Agreement.

 

(i)         The Term Loans A shall be evidenced by separate promissory notes of
Borrower in substantially the form of Exhibit B-1 hereto (collectively, the
“Term Loan A Notes”), dated of even date with this Agreement (except as
otherwise provided in §2.11 or §18.3) and completed with appropriate
insertions.  One Term Loan A Note shall be payable to each Term Loan A Lender in
the principal amount equal to such Term Loan A Lender’s Term Loan A Commitment
or, if less, the outstanding amount of all Term Loans A made by such Term Loan A
Lender, plus interest accrued thereon, as set forth below.  Borrower irrevocably
authorizes Agent to make or cause to be made, as of the time of the Drawdown
Date of any Term Loan A or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Term Loan A or (as the case may be) the receipt of such payment.  The
outstanding amount of the Term Loans A set forth on Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
Term Loan A Lender, but the failure to record, or any error in so recording, any
such amount on Agent’s Record shall not limit or otherwise affect the
obligations of Borrower hereunder or under any Term Loan A Note to make payments
of principal of or interest on any Term Loan A Note when due.  By delivery of
the Term Loan A Notes, there shall not be deemed to have occurred, and there has
not otherwise occurred, any payment, satisfaction or novation of the
indebtedness evidenced by the “Term Loan Notes” as defined in the Existing
Credit Agreement, which indebtedness is instead allocated among the Term Loan A
Lenders as of the date hereof and evidenced by this Agreement and the Term
Loan A Notes in accordance with their respective Term Loan A Commitment
Percentages, and the “Term Loan Notes” as defined in the Existing Credit
Agreement are amended and restated by the Term Loan A Notes.  The Drawdown Date
for any of the Term Loans A which does not have an Interest Period commencing on
the Closing Date shall be the currently effective “Drawdown Date” for the “Term
Loans” (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, and the “Interest Periods” (as defined in the Existing Credit
Agreement) with respect to such “Term Loans” under the Existing Credit Agreement
shall remain in effect.

 

(b)      Subject to the terms and conditions set forth in this Agreement, each
of the Term Loan B Lenders severally agrees to lend to Borrower, and Borrower
agrees to borrow, on the Closing Date upon notice by Borrower to the Agent given
in accordance with §2.7(b), the Term Loans B, equal to such Term Loan B Lender’s
Term Loan B Commitment; provided that, in all events in accordance with §11.2 no
Default or Event of Default shall have occurred and be continuing; and provided,
further, that the Outstanding Term Loans B (after giving effect to all amounts
requested), shall not at any time exceed the Total Term Loan B Commitment and
the Outstanding Revolving Credit Loans, Outstanding Term Loans (after giving
effect to all amounts requested), Outstanding Swing Loans, Outstanding Bid Loans
and aggregate Letter of Credit Liabilities shall not at any time exceed the
Total Commitment.  The Term Loans B shall be made pro rata in accordance with
each Term Loan B Lender’s Term Loan B Commitment Percentage.  Each request for a
Term Loan B hereunder shall constitute a representation and warranty by Borrower
that all of the conditions required of Borrower set forth in §10 and §11 have
been satisfied on the date of such request.  The Agent may assume that the
conditions in §10 and §11 have been satisfied unless it receives prior written
notice from a Term Loan B Lender that such

 

46

--------------------------------------------------------------------------------


 

conditions have not been satisfied.  No Term Loan B Lender shall have any
obligation to make Term Loans B to Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Term Loan B
Note.  The Term Loans B shall not be deemed to be made pursuant to a “Commitment
Increase” pursuant to §2.11 of the Existing Credit Agreement.

 

(i)    The Term Loans B shall be evidenced by separate promissory notes of
Borrower in substantially the form of Exhibit B-2 hereto (collectively, the
“Term Loan B Notes”), dated of even date with this Agreement (except as
otherwise provided in §2.11 or §18.3) and completed with appropriate
insertions.  One Term Loan B Note shall be payable to each Term Loan B Lender in
the principal amount equal to such Term Loan B Lender’s Term Loan B Commitment
or, if less, the outstanding amount of all Term Loans B made by such Term Loan B
Lender, plus interest accrued thereon, as set forth below.  Borrower irrevocably
authorizes Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Term Loan B or the time of receipt of any payment of
principal thereof, an appropriate notation on Agent’s Record reflecting the
making of such Term Loan B or (as the case may be) the receipt of such payment. 
The outstanding amount of the Term Loans B set forth on Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
Term Loan B Lender, but the failure to record, or any error in so recording, any
such amount on Agent’s Record shall not limit or otherwise affect the
obligations of Borrower hereunder or under any Term Loan B Note to make payments
of principal of or interest on any Term Loan B Note when due.

 

§2.3        Unused Fee; Facility Fee.

 

(a)           Subject to Section 2.3(b), Borrower agrees to pay to the Agent for
the account of the Revolving Credit Lenders (other than a Defaulting Lender for
such period of time as such Lender is a Defaulting Lender) in accordance with
their respective Revolving Credit Commitment Percentages an unused fee (the
“Unused Fee”) calculated at the rate per annum as set forth below on the average
daily amount by which the Total Revolving Credit Commitment exceeds the
Outstanding Revolving Credit Loans, aggregate Letter of Credit Liabilities, and
the Outstanding Swing Loans, during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date,
subject to §2.3(b).  The Unused Fee shall be calculated for each quarter based
on the ratio (expressed as a percentage) of (a) the average amount of the
Outstanding Revolving Credit Loans, Outstanding Bid Loans, Outstanding Swing
Loans and aggregate Letter of Credit Liabilities during such quarter to (b) the
Total Revolving Credit Commitment, and if such ratio is less than fifty percent
(50%), the Unused Fee shall be payable at the rate of 0.25%, and if such ratio
is equal to or greater than fifty percent (50%), the Unused Fee shall be payable
at the rate of 0.15%.  The Unused Fee shall be payable quarterly in arrears on
the first (1st) day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, and on any earlier date on which the Total
Revolving Credit Commitments shall be reduced or shall terminate as provided in
§2.4, with a final payment on the Revolving Credit Maturity Date.

 

(b)           From and after the date that Agent receives written notice that
Borrower has first obtained an Investment Grade Rating and that Borrower has
irrevocably elected to have the Applicable Margin determined pursuant to
subparagraph (b) of the definition of Applicable

 

47

--------------------------------------------------------------------------------


 

Margin, the Unused Fee shall no longer accrue (but any accrued Unused Fee shall
be payable as provided in §2.3(a)), and from and thereafter, Borrower agrees to
pay to the Agent for the account of the Lenders that are Non-Defaulting Lenders
in accordance with their respective Revolving Credit Commitment Percentages a
facility fee (the “Facility Fee”) calculated at the rate per annum set forth
below based upon the applicable Credit Rating Level on the Total Revolving
Credit Commitment:

 

Credit Rating Level

 

Facility Fee Rate

 

Credit Rating Level 1

 

0.15

%

Credit Rating Level 2

 

0.15

%

Credit Rating Level 3

 

0.20

%

Credit Rating Level 4

 

0.25

%

Credit Rating Level 5

 

0.30

%

 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date.  The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.

 

§2.4        Reduction and Termination of the Revolving Credit Commitments. 
Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Revolving Credit Commitment be reduced in such manner to an
amount less than fifty percent (50%) of the greatest Total Revolving Credit
Commitment in effect under this Agreement at any time) or to terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.8; provided,
however, that no such termination or reduction shall be permitted if, after
giving effect thereto, (a) the sum of Outstanding Revolving Credit Loans, the
Outstanding Swing Loans, the Outstanding Bid Loans, and the Letter of Credit
Liabilities would exceed the Revolving Credit Commitments of the Revolving
Credit Lenders as so terminated or reduced, or (b) the Outstanding Bid Loans
would exceed the Bid Loan Sublimit as so terminated or reduced.  Promptly after
receiving any notice from Borrower delivered pursuant to this §2.4, the Agent
will notify the Revolving Credit Lenders of the substance thereof.  Any
reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the maximum amount of Swing Loans, Bid Loans and Letters of
Credit.  Upon the effective date of any such reduction or termination, Borrower
shall pay to the Agent for the respective accounts of the Lenders the full
amount of any Unused

 

48

--------------------------------------------------------------------------------


 

Fee or Facility Fee under §2.3 then accrued on the amount of the reduction.  No
reduction or termination of the Revolving Credit Commitments may be reinstated.

 

§2.5        Swing Loan Commitment.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
Swing Loan Lender agrees to lend to Borrower (the “Swing Loans”), and Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Revolving Credit
Maturity Date upon notice by Borrower to the Swing Loan Lender given in
accordance with this §2.5, such sums as are requested by Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) in accordance with §11.2 no Default or Event of Default shall have occurred
and be continuing; (ii) the Outstanding Revolving Credit Loans, Outstanding
Swing Loans (after giving effect to all amounts requested), Outstanding Bid
Loans plus Letter of Credit Liabilities shall not at any time exceed the Total
Revolving Credit Commitment; and (iii) the Outstanding Revolving Credit Loans,
Outstanding Term Loans, Outstanding Swing Loans (after giving effect to all
amounts requested), Outstanding Bid Loans plus Letter of Credit Liabilities
shall not at any time exceed the Total Commitment.  Notwithstanding anything to
the contrary contained in this §2.5, the Swing Loan Lender shall not be
obligated to make any Swing Loan at a time when any other Revolving Credit
Lender is a Defaulting Lender, unless the Swing Loan Lender is reasonably
satisfied that the participation therein will otherwise be fully allocated to
the Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall not participate therein, except to the
extent the Swing Loan Lender has entered into arrangements with Borrower or such
Defaulting Lender that are satisfactory to the Swing Loan Lender in its good
faith determination to eliminate the Swing Loan Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral.  Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder.  The funding of a Swing Loan hereunder shall constitute a
representation and warranty by Borrower that all of the conditions set forth in
§10 and §11 have been satisfied on the date of such funding.  The Swing Loan
Lender may assume that the conditions in §10 and §11 have been satisfied unless
Swing Loan Lender has received written notice from a Revolving Credit Lender
that such conditions have not been satisfied.  Each Swing Loan shall be due and
payable within five (5) Business Days of the date such Swing Loan was provided
and Borrower hereby agrees (to the extent not repaid as contemplated by
§2.5(d) below) to repay each Swing Loan on or before the date that is five
(5) Business Days from the date such Swing Loan was provided.  A Swing Loan may
not be refinanced with another Swing Loan.

 

(b)           The Swing Loans shall be evidenced by a separate promissory note
of Borrower in substantially the form of Exhibit C hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Loan Note shall be payable to the Swing Loan Lender in
the principal face amount equal to the Swing Loan Commitment and shall be
payable as set forth below.  Borrower irrevocably authorizes the Swing Loan
Lender to make or cause to be made, at or about the time of the Drawdown Date of
any Swing Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment.  The
outstanding amount of the Swing Loans set

 

49

--------------------------------------------------------------------------------


 

forth on the Swing Loan Lender’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Swing Loan Lender, but the
failure to record, or any error in so recording, any such amount on the Swing
Loan Lender’s Record shall not limit or otherwise affect the obligations of
Borrower hereunder or under the Swing Loan Note to make payments of principal of
or interest on any Swing Loan Note when due.  By delivery of the Swing Loan
Notes, there shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the indebtedness evidenced by
the “Swing Loan Notes” as defined in the Existing Credit Agreement, which
indebtedness is instead evidenced by this Agreement and the Swing Loan Note.

 

(c)           Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Revolving Credit Loan Request executed by an Authorized Officer no
later than 11:00 a.m. (Cleveland time) on the requested Drawdown Date specifying
the amount of the requested Swing Loan (which shall be in the minimum amount of
$1,000,000.00) and providing the wire instructions for the delivery of the Swing
Loan proceeds.  The Revolving Credit Loan Request shall also contain the
statements and certifications required by §2.7(i) and (ii).  Each such Revolving
Credit Loan Request shall be irrevocable and binding on Borrower and shall
obligate Borrower to accept such Swing Loan on the Drawdown Date. 
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Credit Base Rate Loans.  The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to Borrower no later than
1:00 p.m. (Cleveland time).

 

(d)           The Swing Loan Lender shall, within two (2) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender, including the Swing Loan Lender, to make a Revolving Credit Loan
pursuant to §2.1(a) in an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the amount of the Swing Loan
outstanding on the date such notice is given.  In the event that Borrower does
not notify the Agent in writing on or before noon (Cleveland Time) of the second
(2nd) Business Day after the Drawdown Date with respect to such Swing Loan that
such Swing Loan shall be repaid within five (5) Business Days after the date
such Swing Loan was provided, Agent shall notify the Revolving Credit Lenders
that such Revolving Credit Loan shall be a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month, provided that the making of such Revolving
Credit LIBOR Rate Loan will not be in contravention of any other provision of
this Agreement, or if the making of a Revolving Credit LIBOR Rate Loan would be
in contravention of this Agreement, then such notice shall indicate that such
Loan shall be a Base Rate Loan.  Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to §2.1. 
Unless any of the events described in paragraph (h), (i) or (j) of §12.1 shall
have occurred (in which event the procedures of §2.5(e) shall apply), each
Revolving Credit Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the Revolving Credit Lenders were funding
directly to Borrower, so that thereafter such Obligations shall be evidenced by
the Revolving Credit Notes.  The proceeds of such Revolving Credit Loan shall be
immediately applied to repay the Swing Loans.

 

50

--------------------------------------------------------------------------------


 

(e)           If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date
such Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase
an undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan.  Each Revolving
Credit Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

 

(f)            Whenever at any time after the Swing Loan Lender has received
from any Revolving Credit Lender such Revolving Credit Lender’s participation
interest in a Swing Loan, the Swing Loan Lender receives any payment on account
thereof, the Swing Loan Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

 

(g)           Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.5(d) or to purchase participation interests
pursuant to §2.5(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or Borrower may have against the Swing Loan Lender, Borrower or
Guarantors or anyone else for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of Borrower, REIT or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by Borrower, Guarantors or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 Any portions of a Swing Loan not so purchased or converted may be treated by
the Agent and Swing Loan Lender as against such Revolving Credit Lender as a
Revolving Credit Loan which was not funded by the non-purchasing Revolving
Credit Lender as contemplated by §2.8 and §12.5, and shall have such rights and
remedies against such Lender as are set forth in §§2.8, 2.13, 12.5 and 14.5. 
Each Swing Loan, once so sold or converted, shall cease to be a Swing Loan for
the purposes of this Agreement, but shall be a Revolving Credit Loan made by
each Revolving Credit Lender under its Commitment.

 

§2.6        Interest on Loans.

 

(a)           Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Applicable Margin for Revolving Credit Base Rate Loans.

 

(b)           Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period

 

51

--------------------------------------------------------------------------------


 

with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for Revolving Credit LIBOR
Rate Loans.

 

(c)           Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term Base Rate Loan is repaid or converted to a Term LIBOR Rate Loan at the rate
per annum equal to the sum of the Base Rate plus the Applicable Margin for Term
Base Rate Loans.

 

(d)           Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
the LIBOR determined for such Interest Period plus the Applicable Margin for
Term LIBOR Rate Loans.

 

(e)           Each Bid Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Bid Loan is
repaid at the rate per annum quoted by the Lender or Lenders making such Bid
Loan pursuant to §2.1(c).

 

(f)            Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

 

(g)           Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

§2.7        Requests for Loans.

 

(a)           Requests for Revolving Credit Loans.  Except with respect to the
initial Revolving Credit Loan on the Closing Date, Borrower shall give to the
Agent written notice executed by an Authorized Officer in the form of Exhibit F
hereto (or telephonic notice confirmed in writing in the form of Exhibit F
hereto) of each Revolving Credit Loan requested hereunder (a “Revolving Credit
Loan Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and
three (3) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans.  Each such notice shall specify with respect
to the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan, the initial Interest
Period (if applicable) for such Revolving Credit Loan and the Drawdown Date. 
Each such notice shall also contain (i) a general statement as to the purpose
for which such advance shall be used (which purpose shall be in accordance with
the terms of §2.9) and (ii) a certification by the chief financial officer,
chief accounting officer or accounting officer reasonably approved by Agent of
Borrower (or of REIT) that Borrower and Guarantors are and will be in compliance
with all covenants under the Loan Documents after giving effect to the making
and use of such Revolving Credit Loan.  Promptly upon receipt of any such
notice, the Agent shall notify each of the Revolving Credit Lenders thereof. 
Each such Revolving Credit Loan Request shall be irrevocable and binding on
Borrower and shall obligate Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date. 
Nothing herein shall prevent Borrower from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement.  Each Revolving
Credit Loan Request

 

52

--------------------------------------------------------------------------------


 

shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof; or
(b) for a Revolving Credit LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $1,000,000.00 in excess thereof;
provided, however, that there shall be no more than ten (10) LIBOR Rate Loans
(whether Term Loan, Revolving Credit Loan or Bid Loan) outstanding at any one
time unless all of the Lenders agree to allow additional LIBOR Rate Loans.

 

(b)           [Intentionally Omitted.]

 

§2.8        Funds for Loans.

 

(a)           Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Lenders or Term Loan Lenders, as applicable, will make available to the Agent,
at the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2.  Upon receipt from each such Revolving
Credit Lender or Term Loan Lender, as applicable, of such amount, and upon
receipt of the documents required by §10 and §11 and the satisfaction of the
other conditions set forth therein, to the extent applicable, the Agent will
make available to Borrower the aggregate amount of such Revolving Credit Loans
or Term Loans made available to the Agent by the Revolving Credit Lenders or
Term Loan Lenders, as applicable, by crediting such amount to the account of
Borrower maintained at the Agent’s Head Office.  The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date of any Revolving Credit Loans
or Term Loans the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Revolving Credit Lender or Term Loan Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans or Term Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Lender so failing or refusing.

 

(b)           Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date of any Revolving Credit Loans or Term Loans that
such Lender will not make available to Agent such Lender’s Commitment Percentage
of a proposed Loan, Agent may in its discretion assume that such Lender has made
such Loan available to Agent in accordance with the provisions of this Agreement
and the Agent may, if it chooses, in reliance upon such assumption make such
Loan available to Borrower, and such Lender shall be liable to the Agent for the
amount of such advance.  If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify Borrower, and
Borrower shall promptly pay such corresponding amount to the Agent.  The Agent
shall also be entitled to recover from the Lender or Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to Borrower to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from Borrower at the applicable rate for such Loan or (ii) from a
Lender at the Federal Funds Effective Rate.

 

53

--------------------------------------------------------------------------------


 

§2.9        Use of Proceeds.  Borrower shall use the proceeds of the Loans and
the Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) repay Indebtedness, fund future development projects and property
and equipment acquisitions of Borrower and its Subsidiaries and (d) for general
corporate purposes.  In no event shall Borrower and the Guarantors use the
proceeds of the Loans and the Letters of Credit to purchase or carry, or extend
credit to others for the purpose of purchasing or carrying, any “margin
security” or “margin stock” as such terms are used in Regulations T, U and X of
the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221
and 224.

 

§2.10      Letters of Credit.

 

(a)           Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit as Borrower may request upon the delivery of
a written request in the form of Exhibit H hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Fifty Million Dollars
($50,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding, (C) the Bid Loans
Outstanding, and (D) the amount of Letter of Credit Liabilities (after giving
effect to all Letters of Credit requested) exceed the Total Revolving Credit
Commitment, (iv) in no event shall the aggregate Outstanding Term Loans,
Outstanding Revolving Credit Loans, Outstanding Swing Loans, Outstanding Bid
Loans and the aggregate Letter of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the Total Commitment or cause a violation of
the covenant set forth in §9.1, (v) the conditions set forth in §§10 and 11
shall have been satisfied, and (vi) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit.  Notwithstanding anything to the contrary contained in
this §2.10, the Issuing Lender shall not be obligated to issue, amend, extend,
renew or increase any Letter of Credit at a time when any other Revolving Credit
Lender is a Defaulting Lender, unless the Issuing Lender is reasonably satisfied
that the participation therein will otherwise be fully allocated to the
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with Borrower or
such Defaulting Lender which are satisfactory to the Issuing Lender in its good
faith determination to eliminate the Issuing Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral.  The Issuing Lender may assume that the conditions in §10 and §11
have been satisfied unless it receives written notice from a Revolving Credit
Lender that such conditions have not been satisfied.  Each Letter of Credit
Request shall be executed by an Authorized Officer of Borrower.  The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of Borrower.  The Issuing Lender shall have
no duty to verify the authenticity of any signature appearing on a Letter of
Credit Request.  Borrower assumes all risks with respect to the use of the
Letters of Credit.  Unless the Issuing Lender and the Majority Revolving Credit
Lenders otherwise consent, the term of any Letter of Credit shall not exceed a
period of time commencing on the issuance of the Letter of Credit and ending one
year after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause acceptable to Agent and Issuing Lender (but in any event the
term shall not extend beyond the Revolving

 

54

--------------------------------------------------------------------------------


 

Credit Maturity Date).  The amount available to be drawn under any Letter of
Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total Revolving Credit Commitment as a Revolving Credit Loan. 
The Existing Letters of Credit shall upon the Closing Date be deemed to be
Letters of Credit under this Agreement.

 

(b)           Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued.  Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the chief financial, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower that Borrower and
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. 
Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit K attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

(c)           The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b).  Each Letter
of Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

 

(d)           Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from Issuing
Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit.  No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.

 

(e)           Upon the issuance of each Letter of Credit, Borrower shall pay to
the Issuing Lender (i) for its own account, a Letter of Credit issuance fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) of
the amount available to be drawn under such Letter of Credit (which fee shall
not be less than $1,500 in any event), and (ii) for the accounts of the
Revolving Credit Lenders that are Non-Defaulting Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin for Revolving Credit LIBOR Rate Loans on
the amount available to be drawn under such Letter of Credit.  Such fee under
clause (e)(i) shall be payable upon issuance of the Letter of Credit, and the
fee under clause (e)(ii) shall be payable in quarterly installments in arrears
with respect to each Letter of Credit on the first day of each calendar quarter
following the date of issuance and continuing on each quarter or portion thereof
thereafter, as applicable, or on any earlier date on which the Revolving Credit
Commitments shall terminate and on the expiration or return of any Letter of
Credit.  In addition, Borrower shall pay to Issuing Lender for its own account
within five (5) days of demand of Issuing Lender the standard issuance,
documentation and service charges for Letters of Credit issued from time to time
by Issuing Lender.

 

55

--------------------------------------------------------------------------------


 

(f)            In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrower being deemed to have requested a Revolving Credit
Base Rate Loan on such date in an amount equal to the amount of such drawing and
such amount drawn shall be treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement) and the Agent shall promptly notify each Revolving
Credit Lender by telex, telecopy, telegram, electronic mail, telephone
(confirmed in writing) or other similar means of transmission, and each
Revolving Credit Lender shall promptly and unconditionally pay to the Agent, for
the Issuing Lender’s own account, an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such Letter of Credit (to the
extent of the amount drawn).  Borrower further hereby irrevocably authorizes and
directs Agent to notify the Revolving Credit Lenders of Borrower’s intent to
convert such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate
Loan with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the Revolving Credit Lenders of their advance under
this §2.10(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement.  If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective Rate
until three (3) days after the date on which the Agent gives notice of such draw
and at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter.  Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise).  In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority position for such amounts as provided in §12.5.  The failure of any
Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.10(f).

 

(g)           If after the issuance of a Letter of Credit pursuant to
§2.10(c) by the Issuing Lender, but prior to the funding of any portion thereof
by a Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.10(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit.  Each Revolving Credit Lender will immediately
transfer to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.

 

(h)           Whenever at any time after the Issuing Lender has received from
any Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the

 

56

--------------------------------------------------------------------------------


 

Issuing Lender will distribute to such Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Credit Lender’s
participation interest was outstanding and funded); provided, however, that in
the event that such payment received by the Issuing Lender is required to be
returned, such Revolving Credit Lender will return to the Issuing Lender any
portion thereof previously distributed by the Issuing Lender to it.

 

(i)            The issuance of any supplement, modification, amendment, renewal
or extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

(j)            Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof.  Neither Agent, Issuing Lender
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender.  None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder.  In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to Borrower arising
as a result of the gross negligence or willful misconduct of Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.

 

§2.11      Increase in Total Commitment.

 

(a)           Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11,
Borrower shall have the option at any time and from time to time before the date
which is ninety (90) days prior to the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date, as applicable, to request
by delivery of written notice to Agent an increase in the Total Revolving Credit
Commitment and/or the Total Term Loan A Commitment and/or the Total Term Loan B
Commitment, by an aggregate amount of increases to the Total Revolving Credit
Commitment, Total Term Loan A Commitment and the Total Term Loan B Commitment of
up

 

57

--------------------------------------------------------------------------------


 

to $250,000,000 (which, assuming no previous reduction in the Revolving Credit
Commitments, Term Loan A Commitments or the Term Loan B Commitments, would
result in a maximum Total Commitment of $1,450,000,000) (an “Increase Notice”;
and the amount of such requested increase is the “Commitment Increase”).  The
Commitment Increase shall be set forth in the Increase Notice, and must be in a
minimum amount of $25,000,000.00 and increments of $5,000,000.00 in excess
thereof unless otherwise approved by Agent.  The execution and delivery of the
Increase Notice by Borrower shall constitute a representation and warranty by
Borrower that all the conditions set forth in this §2.11 shall have been
satisfied on the date of such Increase Notice.  The Commitment Increase may be
allocated, at Borrower’s option, to the then existing Revolving Credit
Commitments, or to the then existing Term Loan A Commitments or Term Loan B
Commitments, or any combination thereof (provided that no Commitment Increase
may be allocated to any portion of the Total Commitment as to which the
applicable maturity date (i.e., the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date) has occurred).

 

(b)           Upon receipt of any Increase Notice, the Agent shall consult with
Arrangers and shall notify Borrower of the amount of facility fees to be paid to
any Lenders who provide an additional Revolving Credit Commitment, Term Loan A
Commitment and/or Term Loan B Commitment, as applicable, in connection with such
increase in the Total Revolving Credit Commitment, the Total Term Loan A
Commitment or Total Term Loan B Commitment, as applicable (which shall be in
addition to the fees to be paid to Agent or Arrangers pursuant to the Agreement
Regarding Fees).  If Borrower agrees to pay the facility fees so determined,
then the Agent shall send a notice to all Revolving Credit Lenders, Term Loan A
Lenders and/or Term Loan B Lenders, as applicable, (the “Additional Commitment
Request Notice”) informing them of Borrower’s request to increase the Total
Revolving Credit Commitment, Total Term Loan A Commitment, or Total Term Loan B
Commitment, as applicable, and of the facility fees to be paid with respect
thereto.  Each Lender who desires to provide an additional Revolving Credit
Commitment, Term Loan A Commitment, and/or Term Loan B Commitment, as
applicable, upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Revolving Credit Commitment, Term Loan A
Commitment, and/or Term Loan B Commitment, as applicable, which it is willing to
provide prior to such deadline as may be specified in the Additional Commitment
Request Notice.  If the requested increase is oversubscribed then the Agent and
the Arrangers shall allocate the Commitment Increase among the Revolving Credit
Lenders, Term Loan A Lenders and/or Term Loan B Lenders, as applicable, who
provide such commitment letters on such basis as the Agent and the Arrangers
shall, with the approval of Borrower, determine in their sole discretion.  In
addition, the Agent and Arrangers shall, at Borrower’s request, invite one or
more banks or lending institutions (which banks or lending institutions shall be
reasonably acceptable to Agent, Arrangers and Borrower) to become a Revolving
Credit Lender, Term Loan A Lender and/or Term Loan B Lender and provide an
additional Revolving Credit Commitment, Term Loan A Commitment and/or Term
Loan B Commitment, as applicable.  In addition, the Agent shall provide all
Revolving Credit Lenders, Term Loan A Lenders and/or Term Loan B Lenders, as
applicable, with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment, Term Loan A Commitment and/or Term Loan B
Commitment, to be provided by each Revolving Credit Lender, Term Loan A Lender
and/or Term Loan B Lender, as applicable, and the revised Revolving Credit
Commitment Percentages, Term Loan A Commitment Percentages and/or Term Loan B
Commitment Percentages, as applicable, which shall be applicable after the

 

58

--------------------------------------------------------------------------------


 

effective date of the Commitment Increase specified therein (the “Commitment
Increase Date”).  In no event shall any Lender be obligated to provide an
additional Revolving Credit Commitment, Term Loan A Commitment or Term Loan B
Commitment.

 

(c)           On any Commitment Increase Date on which the Revolving Credit
Commitment is increased, the Outstanding Revolving Credit Loans shall be
reallocated among the Revolving Credit Lenders such that after the applicable
Commitment Increase Date the outstanding principal amount of Revolving Credit
Loans owed to each Revolving Credit Lender shall be equal to such Lender’s
Revolving Credit Commitment Percentage (as in effect after the applicable
Commitment Increase Date) of the Outstanding Revolving Credit Loans.  The
participation interests of the Revolving Credit Lenders in Outstanding Swing
Loans and Outstanding Letters of Credit shall be similarly adjusted.  On any
Commitment Increase Date those Revolving Credit Lenders whose Revolving Credit
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is decreasing as necessary to accomplish
the required reallocation of the outstanding Revolving Credit Loans.  The funds
so advanced shall be Base Rate Loans until converted to LIBOR Rate Loans which
are allocated among all Lenders based on their Commitment Percentages.  Borrower
further agrees to pay the Breakage Costs, if any, resulting from any Commitment
Increase.

 

(d)           Upon the effective date of each increase in the Total Revolving
Credit Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment
pursuant to this §2.11, the Agent may unilaterally revise Schedule 1.1 and
Borrower shall execute and deliver to the Agent new Revolving Credit Notes, Term
Loan A Notes and Term Loan B Notes for each Lender whose Commitment has changed
so that the principal amount of such Revolving Credit Lender’s Revolving Credit
Note shall equal its Revolving Credit Commitment, such Term Loan A Lender’s Term
Loan A Note shall equal its Term Loan A Commitment, and such Term Loan B
Lender’s Term Loan B Note shall equal its Term Loan B Commitment.  If there is
an increase to the Revolving Credit Commitment, Borrower shall also execute and
deliver to each Revolving Credit Lender a Bid Loan Note in the face amount of
the new Bid Loan Sublimit.  The Agent shall deliver such replacement Revolving
Credit Notes, Term Loan A Notes, Term Loan B Notes and Bid Loan Notes, as
applicable, to the respective Lenders in exchange for the Revolving Credit
Notes, Bid Loan Notes, Term Loan A Notes and Term Loan B Notes replaced thereby
which shall be surrendered by such Lenders to Agent who shall deliver such
replaced Notes to Borrower for cancellation.  Such new Revolving Credit Notes,
Term Loan A Notes, Term Loan B Notes and Bid Loan Notes shall provide that they
are replacements for the surrendered Revolving Credit Notes, Term Loan A Notes,
Term Loan B Notes and Bid Loan Notes, as applicable, and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes, Term Loan A Notes, Term Loan B Notes or Bid Loan Notes, as applicable. 
Upon Agent’s request within five (5) days of issuance of any new Notes pursuant
to this §2.11(d), Borrower shall deliver an opinion of counsel, addressed to the
Lenders and the Agent, relating to the due authorization, execution and delivery
of such new Revolving Credit Notes, Term Loan A Notes, Term Loan B Notes and/or
Bid Loan Notes and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement under this Agreement.  Any surrendered Revolving Credit Notes, Term
Loan A Notes and Term Loan B Notes shall be canceled and returned to Borrower.

 

59

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Revolving Credit Lenders providing an additional
Revolving Credit Commitment to increase the Total Revolving Credit Commitment
and/or the Agent and the Term Loan A Lenders or Term Loan B Lenders providing an
additional Term Loan A Commitment or Term Loan B Commitment to increase the
Total Term Loan A Commitment or Total Term Loan B Commitment, as applicable,
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Revolving Credit Commitment, the Total Term Loan A
Commitment, or the Total Term Loan B Commitment, as applicable:

 

(i)            Payment of Activation Fee.  Borrower shall pay (A) to the
Arrangers those fees described in and contemplated by the Agreement Regarding
Fees with respect to the applicable Commitment Increase, subject to the terms
thereof, and (B) to the Arrangers such facility fees as the Revolving Credit
Lenders, Term Loan A Lenders or Term Loan B Lenders, as applicable, who are
providing an additional Commitment may require to increase or provide the
aggregate Revolving Credit Commitment, Term Loan A Commitment or Term Loan B
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances.  The Arrangers shall pay to the Lenders acquiring or
providing the applicable Commitment Increase any fees set forth pursuant to any
separate agreement; and

 

(ii)           No Default.  On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Revolving Credit Commitment, Total Term Loan A Commitment or Total Term
Loan B Commitment is increased, there shall exist no Default or Event of
Default; and

 

(iii)          Representations True.  The representations and warranties made by
Borrower and the Guarantors in the Loan Documents or otherwise made by Borrower
and the Guarantors in connection therewith or after the date thereof shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the date of such Increase Notice and on
the date the Total Revolving Credit Commitment, Total Term Loan A and/or Total
Term Loan B Commitment is increased, both immediately before and after the Total
Commitment is increased (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date);
and

 

(iv)          Additional Documents and Expenses.  Borrower shall execute and
deliver (or cause to be executed and delivered) to Agent and the Lenders such
additional documents, instruments, certifications and opinions as the Agent may
reasonably require in its reasonable discretion, including, without limitation,
a Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase; and

 

(v)           Other.  Borrower shall satisfy such other conditions to such
increase as Agent may require in its reasonable discretion.

 

§2.12      Extension of Revolving Credit Maturity Date.  Borrower shall have the
one-time right and option to extend the Revolving Credit Maturity Date to
October 9, 2019, upon

 

60

--------------------------------------------------------------------------------


 

satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Revolving Credit Maturity
Date:

 

(a)           Extension Request.  Borrower shall deliver written notice of such
request (the “Extension Request”) to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is ninety
(90) days prior to the Revolving Credit Maturity Date (as determined without
regard to such extension).  Any such Extension Request shall be irrevocable and
binding on Borrower.

 

(b)           Payment of Extension Fee.  Borrower shall pay to the Agent for the
pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
fifteen (15) basis points on the Total Revolving Credit Commitment in effect on
the Revolving Credit Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

 

(c)           No Default.  On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.

 

(d)           Representations and Warranties.  The representations and
warranties made by Borrower and the Guarantors in the Loan Documents or
otherwise made by Borrower and the Guarantors in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Revolving Credit Maturity Date (as
determined without regard to such extension) (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).

 

§2.13      Defaulting Lenders.

 

(a)           If for any reason any Lender shall be a Defaulting Lender, then,
in addition to the rights and remedies that may be available to the Agent or
Borrower under this Agreement or applicable law, but subject to the terms of
§27, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Majority Lenders, Majority Revolving Credit Lenders, Majority Term Loan A
Lenders, Majority Term Loan B Lenders, all of the Lenders or the affected
Lenders, shall be suspended during the pendency of such failure or refusal.  If
a Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or Borrower may have hereunder or otherwise, the Agent
shall be entitled (i) to collect interest from such Defaulting Lender on such
delinquent payment for the period from the date on which the payment was due
until the date on which the payment is made at the Federal Funds Effective Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement

 

61

--------------------------------------------------------------------------------


 

or any other Loan Document in accordance with §2.13(d) and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans and/or
Commitment shall be applied as set forth in §2.13(d).

 

(b)           Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and Borrower no sooner than two (2) Business Days
and not later than five (5) Business Days after such Defaulting Lender became a
Defaulting Lender.  If more than one Lender exercises such right, each such
Lender shall have the right to acquire its pro rata share of such Defaulting
Lender’s Commitment in proportion to the Commitments of the other Lenders
exercising such right.  If after such fifth (5th) Business Day, the Lenders have
not elected to purchase all of the Commitment of such Defaulting Lender, then
Borrower (so long as no Default or Event of Default then exists) or the Majority
Lenders may, by giving written notice thereof to the Agent, Borrower, such
Defaulting Lender and the other Lenders, demand (but shall have no obligation to
so demand) that such Defaulting Lender assign its Commitment to an assignee
subject to and in accordance with the provisions of §18.1 for the purchase price
provided for below and upon any such demand such Defaulting Lender shall comply
with such demand and shall consummate such assignment (subject to and in
accordance with the provisions of §18.1).  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an assignee.  Upon any such purchase or assignment, and any such demand with
respect to which the conditions specified in §18.1 have been satisfied, the
Defaulting Lender’s interest in its Commitments, Loans and rights hereunder (but
not its liability in respect thereof or under the Loan Documents or this
Agreement to the extent the same relate to the period prior to the effective
date of the purchase) shall terminate on the date of purchase and assignment,
and the Defaulting Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest to the purchaser or assignee
thereof, including an appropriate Assignment and Acceptance Agreement.  The
purchase price for the Commitment of a Defaulting Lender shall be equal to the
amount of the principal balance of the Loans outstanding and owed by Borrower to
the Defaulting Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees incurred prior to such Lender becoming a Defaulting
Lender.  Prior to payment of such purchase price to a Defaulting Lender, the
Agent shall apply against such purchase price any amounts retained by the Agent
pursuant to §2.13(d).

 

(c)           During any period in which there is a Defaulting Lender, all or
any part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists,
(ii) the conditions set forth in §10 and §11 are satisfied at the time of such
reallocation (and, unless Borrower shall have notified the Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at the time), (iii) the representations and warranties in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such reallocation with the same effect

 

62

--------------------------------------------------------------------------------


 

as though made on and as of such date, except to the extent of changes resulting
from transactions permitted by the Loan Documents (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date), and (iv) the aggregate obligation of each Revolving Credit
Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the Outstanding Revolving Credit
Loans of that Lender plus (2) such Lender’s pro rata portion in accordance with
its Revolving Credit Commitment Percentage of outstanding Letter of Credit
Liabilities and participations in Outstanding Swing Loans.  Subject to §34, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(d)           Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows: 
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder;
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender (with respect to Letter of Credit Liabilities) and/or the Swing
Loan Lender hereunder; third, if so determined by the Agent or requested by the
Issuing Lender or the Swing Loan Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; fourth, as Borrower may request (so long as no
Default or Event of Default then exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and Borrower, to be held in a non-interest bearing deposit account
and released pro rata in order to (x) satisfy obligations of such Defaulting
Lender to fund Loans or participations under this Agreement and (y) be held as
cash collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or Swing Loan; sixth, to the payment of
any amounts owing to the Agent or the Lenders (including the Issuing Lender and
the Swing Loan Lender) as a result of any judgment of a court of competent
jurisdiction obtained by the Agent or any Lender (including the Issuing Lender
and the Swing Loan Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default then exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Revolving Credit Loans, Bid Loans, Term Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans, Bid Loans, Term Loans or funded participations in
Letters of Credit or Swing Loans were made at a time when the conditions set
forth in §10 and §11, to the extent required by this Agreement, were satisfied
or waived, such payment shall be applied solely to pay the

 

63

--------------------------------------------------------------------------------


 

Revolving Credit Loans, Bid Loans or Term Loans of, and funded participations in
Letters of Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro
rata basis until such time as all Revolving Credit Loans, Bid Loans, Term Loans
and funded and unfunded participations in Letters of Credit and Swing Loans are
held by the Revolving Credit Lenders, the applicable Bid Loan Lenders, and Term
Loan Lenders pro rata in accordance with their Revolving Credit Commitment
Percentages, Term Loan A Commitment Percentages and Term Loan B Commitment
Percentages, as applicable, without regard to §2.13(c), prior to being applied
to the payment of any Revolving Credit Loans, Bid Loans (if applicable) or Term
Loans of, or funded participations in Letters of Credit or Swing Loans owed to,
such Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this §2.13(d) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto, and to the extent allocated to the repayment of
principal of the Loan, shall not be considered outstanding principal under this
Agreement.

 

(e)           Within five (5) Business Days of demand by the Issuing Lender or
Swing Loan Lender from time to time, Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms reasonably satisfactory to the Issuing Lender and/or Swing
Loan Lender in its good faith determination (and such cash collateral shall be
in Dollars).  Any such cash collateral shall be deposited in the Collateral
Account as collateral (solely for the benefit of the Issuing Lender and/or the
Swing Loan Lender) for the payment and performance of each Defaulting Lender’s
pro rata portion in accordance with their respective Revolving Credit Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans.  Moneys
in the Collateral Account deposited pursuant to this section shall be applied by
the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by Borrower or such Defaulting Lender.  Any amounts
deposited in the Collateral Account (or any portion thereof) shall be refunded
to Borrower promptly upon any of the following (as applicable) (i) the
applicable Letter of Credit in connection with which it was provided being
terminated or cancelled (without any drawing thereon), (ii) all Fronting
Exposure with respect to the Issuing Lender and Swing Loan Lender has been
eliminated or (iii) as provided in §§12.1 and 12.6(d) and (f).

 

(f)                            Each Revolving Credit Lender that is a Defaulting
Lender shall not be entitled to receive any Unused Fee or Facility Fee pursuant
to §2.3 for any period during which that Lender is a Defaulting Lender.

 

(i)            Each Revolving Credit Lender that is a Defaulting Lender shall
not be entitled to receive Letter of Credit fees pursuant to §2.10(e) for any
period during which that Revolving Credit Lender is a Defaulting Lender.

 

(ii)           With respect to any Unused Fee, Facility Fee or Letter of Credit
fees not required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that

 

64

--------------------------------------------------------------------------------


 

portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swing Loans that has been reallocated to such Non-Defaulting Lender pursuant to
§2.13(c), (y) pay to the Issuing Lender and Swing Loan Lender the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Lender’s or Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay any remaining amount of any such fee.

 

(g)           If Borrower (so long as no Default or Event of Default exists and
is continuing) and the Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitments (without giving effect to §2.13(c)), whereupon such Lender
will cease to be a Defaulting Lender and any applicable cash collateral provided
by Borrower shall be promptly refunded to Borrower; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender (including any
application of such payments pursuant to §2.13(d)); and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

§3.          REPAYMENT OF THE LOANS.

 

§3.1        Stated Maturity.  Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Outstanding Revolving Credit Loans, Outstanding
Swing Loans and the Letter of Credit Liabilities outstanding on such date,
together with any and all accrued and unpaid interest thereon.  Borrower
promises to pay all Outstanding Bid Loans in full, together with any and all
accrued and unpaid interest thereon, on the maturity date thereof as provided in
the applicable Bid Loan Quote Request, but in any event not later than the
Revolving Credit Maturity Date.  Borrower promises to pay on the Term Loan A
Maturity Date and there shall become absolutely due and payable on the Term
Loan A Maturity Date all of the Outstanding Term Loans A on such date, together
with any and all accrued and unpaid interest thereon.  Borrower promises to pay
on the Term Loan B Maturity Date and there shall become absolutely due and
payable on the Term Loan B Maturity Date all of the Outstanding Term Loans B on
such date, together with any and all accrued and unpaid interest thereon.

 

§3.2        Mandatory Prepayments.  If at any time the sum of the aggregate
Outstanding Revolving Credit Loans, Outstanding Swing Loans, Outstanding Bid
Loans and the aggregate Letter of Credit Liabilities exceeds the Total Revolving
Credit Commitment, then Borrower shall, within five (5) Business Days of such
occurrence pay the amount of such excess to the Agent for the respective
accounts of the Revolving Credit Lenders, as applicable, for application to the
Revolving Credit Loans as provided in §3.4, together with any additional amounts
payable

 

65

--------------------------------------------------------------------------------


 

pursuant to §4.8, except that the amount of any Swing Loans shall be paid solely
to the Swing Loan Lender and the amount of any Bid Loans shall be paid solely to
the applicable Bid Loan Lender.  If at any time the sum of the aggregate
outstanding principal amount of the Bid Loans exceeds the Bid Loan Sublimit,
then Borrower shall, within five (5) Business Days of such occurrence pay the
amount of such excess to the Agent for the respective accounts of the Bid Loan
Lenders, as applicable, for application to the Bid Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8.

 

§3.3        Optional Prepayments.

 

(a)           Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, the Revolving Credit Loans and Swing
Loans, as a whole or in part, at any time without penalty or premium, and except
as provided in the applicable Bid Loan Quote Request, Bid Loans may not be
voluntarily prepaid at any time without the prior written consent of the Bid
Loan Lender(s) making such Bid Loans.  Notwithstanding anything herein to the
contrary, if any prepayment of the outstanding amount of any LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.8.

 

(b)           Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) days prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans
and the principal amount to be prepaid (provided that any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent). 
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan or the prepayment of Revolving Credit Loans on the
Closing Date with proceeds of the Term Loans B.

 

§3.4        Partial Prepayments.  Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment.  Each partial
prepayment shall, in the absence of instructions by Borrower, be applied first
to Revolving Credit Loans as provided below, then to Term Loans A and then to
Term Loans B.  For Revolving Credit Loans, each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
second to any Outstanding Bid Loans and last to the principal of any Outstanding
Revolving Credit Loans.  Any prepayment with respect to each category of Loans
shall be applied as provided above first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans.

 

§3.5        Effect of Prepayments.  Amounts of the Revolving Credit Loans
prepaid under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2.  Amounts of the Term Loans prepaid under this
Agreement may not be reborrowed.

 

§4.          CERTAIN GENERAL PROVISIONS.

 

§4.1        Conversion Options.

 

(a)           Borrower may elect from time to time to convert any of its
Outstanding Revolving Credit Loans, Term Loans A or Term Loans B to a Revolving
Credit Loan, Term

 

66

--------------------------------------------------------------------------------


 

Loan A or Term Loan B, respectively, of another Type and such Revolving Credit
Loans, Term Loans A or Term Loans B shall thereafter bear interest as a Base
Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to
any such conversion of a LIBOR Rate Loan to a Base Rate Loan, Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, Borrower shall give the
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof and, after giving
effect to the making of such Loan, there shall be no more than ten (10) LIBOR
Rate Loans (whether Revolving Credit, Term Loan or Bid Loan) outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing.  All or any part of
the Outstanding Revolving Credit Loans, Term Loans A or Term Loans B of any Type
may be converted as provided herein, provided that no partial conversion shall
result in a Revolving Credit Base Rate Loan or Term Base Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a Revolving Credit LIBOR Rate Loan or Term Base Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$1,000,000.00.  On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be.  Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by Borrower.  A Bid
Loan may not be continued or converted.

 

(b)           Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by Borrower
with the terms of §4.1; provided that no LIBOR Rate Loan may be continued as
such when any Default or Event of Default has occurred and is continuing, but
shall be automatically converted to a Base Rate Loan on the last day of the
Interest Period relating thereto ending during the continuance of any Default or
Event of Default.

 

(c)           In the event that Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the applicable Revolving Credit
Maturity Date, the Term Loan A Maturity Date or the Term Loan B Maturity Date,
in which case such Loan shall be automatically converted to a Base Rate Loan at
the end of the applicable Interest Period.

 

§4.2        Fees.  Borrower agrees to pay to KeyBank, Agent, Syndication Agent
and Arrangers for their own account certain fees for services rendered or to be
rendered in connection with the Loans as provided pursuant to a fee letter dated
August 27, 2014 among Borrower, KeyBank, Syndication Agent and Arrangers and a
fee letter dated March 17, 2016 among Borrower, KeyBank, Syndication Agent and
Arrangers (collectively the “Agreement Regarding Fees”).  Any annual agency or
administration fee payable under the Agreement Regarding Fees shall be paid on
the terms set forth therein.  All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

 

67

--------------------------------------------------------------------------------


 

§4.3                        [Intentionally Omitted.]

 

§4.4                        Funds for Payments.

 

(a)                                 All payments of principal, interest,
facility fees, Letter of Credit fees, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 2:00 p.m. (Cleveland time) on the day
when due, in each case in lawful money of the United States in immediately
available funds.  To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of Borrower with
KeyBank, on the dates when the amount thereof shall become due and payable, with
the amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders (including the
Swing Loan Lender and any applicable Bid Loan Lender) under the Loan Documents. 
Subject to the foregoing, all payments made to Agent on behalf of the Lenders,
and actually received by Agent, shall be deemed received by the Lenders on the
date actually received by Agent.

 

(b)                                 All payments by Borrower hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim,
and free and clear of and without deduction or withholding for any Taxes, except
as required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower or other applicable
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this §4.4) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                  Borrower and the Guarantors shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Borrower and the Guarantors shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this §4.4)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

68

--------------------------------------------------------------------------------


 

(e)                                  Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower or a Guarantor
has not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

 

(f)                                   As soon as practicable after any payment
of Taxes by Borrower or any Guarantor to a Governmental Authority pursuant to
this §4.4, Borrower or such Guarantor shall deliver to the Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

(g)

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and the Agent, at the time or
times reasonably requested by Borrower or the Agent, such properly completed and
executed documentation reasonably requested by Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
the Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), an electronic copy (or an original
if requested by Borrower or the Agent) of an executed

 

69

--------------------------------------------------------------------------------


 

IRS Form W-9 (or any successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Agent), whichever of
the following is applicable:

 

a.                                      in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by Borrower or the Agent) of an executed IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

b.                                      an electronic copy (or an original if
requested by Borrower or the Agent) of an executed IRS Form W-8ECI;

 

c.                                       in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit L-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

d.                                      to the extent a Foreign Lender is not
the beneficial owner, an electronic copy (or an original if requested by
Borrower or the Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Agent), an electronic
copy (or an original if requested by Borrower or the Agent) of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as

 

70

--------------------------------------------------------------------------------


 

may be prescribed by Applicable Law to permit Borrower or the Agent to determine
the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and the Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by Borrower or the Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Agent as may be
necessary for Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.

 

(h)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this §4.4 (including by the
payment of additional amounts pursuant to this §4.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this §4.4 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Each party’s obligations under this §4.4
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

71

--------------------------------------------------------------------------------


 

(j)                                    The obligations of Borrower to the
Issuing Lenders under this Agreement (and of the Lenders to make payments to the
Issuing Lender with respect to Letters of Credit and to the Swing Loan Lender
with respect to Swing Loans) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances:  (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
Borrower, the Guarantors or any of their Subsidiaries or Affiliates may have at
any time against any beneficiary or any transferee of any Letter of Credit (or
persons or entities for whom any such beneficiary or any such transferee may be
acting) or the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction; (iv) any draft, demand, certificate, statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between Borrower, the Guarantors or any of their Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
on the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by the Issuing Lender to conform to the terms of a Letter of Credit (if,
in the Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing; provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
Issuing Lender or the Swing Loan Lender, as applicable, as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

 

§4.5                        Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year (or a 365- or 366-day year, as applicable, in the case of Base Rate Loans)
and paid for the actual number of days elapsed. Except as otherwise provided in
the definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

 

72

--------------------------------------------------------------------------------


 

§4.6                        Suspension of LIBOR Rate Loans.  In the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on Borrower and the Lenders absent manifest error) to
Borrower and Lenders.  In such event (a) any Loan Request with respect to a
LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify Borrower and the
Lenders.

 

§4.7                        Illegality.  Notwithstanding any other provisions
herein, if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other Governmental Authority having jurisdiction over a Lender or its
LIBOR Lending Office shall assert that it is unlawful, for any Lender to make or
maintain LIBOR Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Agent and Borrower and thereupon (a) the commitment of the
Lenders to make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR
Rate Loans then outstanding shall be converted automatically to Base Rate Loans
on the last day of each Interest Period applicable to such LIBOR Rate Loans or
within such earlier period as may be required by law.  Notwithstanding the
foregoing, before giving such notice, the applicable Lender shall designate a
different lending office if such designation will void the need for giving such
notice and will not, in the judgment of such Lender, be otherwise materially
disadvantageous to such Lender or increase any costs payable by Borrower
hereunder.

 

§4.8                        Additional Interest.  If any LIBOR Rate Loan
(including, without limitation, any Bid Loan that has a LIBOR Margin Bid) or any
portion thereof is repaid or is converted to a Base Rate Loan for any reason on
a date which is prior to the last day of the Interest Period applicable to such
LIBOR Rate Loan, or if repayment of the Loans has been accelerated as provided
in §12.1, or if Borrower fails to draw down on the first day of the applicable
Interest Period any amount as to which Borrower has elected a LIBOR Rate Loan
(including, without limitation, any Bid Loan that has a LIBOR Margin Bid),
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan or to the Bid Loan Lender with
respect to a Bid Loan), in addition to any amounts of interest otherwise payable
hereunder, the Breakage Costs.  Borrower understands, agrees and acknowledges
the following:  (i) no Lender has any obligation to purchase, sell and/or match
funds in connection with the use of LIBOR as a basis for calculating the rate of
interest on a LIBOR Rate Loan; (ii) LIBOR is used merely as a reference in
determining such rate; and (iii) Borrower has accepted LIBOR as a reasonable and
fair basis for calculating such rate and any Breakage Costs.  Borrower further
agrees to pay the Breakage Costs, if any, whether or not a Lender elects to
purchase, sell and/or match funds.

 

73

--------------------------------------------------------------------------------


 

§4.9                        Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if, after the date hereof, any Applicable Law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body charged with the administration or the interpretation
thereof and requests, directives, instructions and notices at any time or from
time to time hereafter made upon or otherwise issued to any Lender or the Agent
by any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

 

(a)                                 subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment, a
Letter of Credit or the Loans (other than for Indemnified Taxes, Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or

 

(b)                                 impose on any Lender or Issuing Lender or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender on any Letter of
Credit or participation therein, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by Borrower hereunder) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment, a Letter of Credit or any class
of loans or commitments of which any of the Loans or such Lender’s Commitment
forms a part; and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans,
the Letters of Credit or such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or any of the Loans or the Letters of Credit, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from Borrower hereunder,

 

then, and in each such case, Borrower will (and as to clause (a) above, subject
to the provisions of §4.4), within thirty (30) days of demand made by such
Lender or (as the case may be) the Agent at any time and from time to time and
as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Each
Lender and the Agent in determining

 

74

--------------------------------------------------------------------------------


 

such amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent.  Without limiting the generality of the
foregoing provisions of this §4.9, any change applicable to the banking industry
as a whole and lenders generally, and not solely to Agent or a Lender, based on:
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have occurred ‘after the date hereof’ or ‘after the date
of this Agreement’ for purposes of this §4.9.

 

§4.10                 Capital Adequacy.  If after the date hereof any Lender
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital or liquidity (including, without limitation, on
account of Basel III) requirements for banks or bank holding companies or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans or participate in Letters
of Credit hereunder to a level below that which such Lender or holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy or liquidity position) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower thereof. 
Borrower agrees to pay to such Lender the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender.  Without
limiting the generality of the foregoing provisions of this Section §4.10, any
change applicable to the banking industry as a whole and lenders generally, and
not solely to Agent or a Lender, based on:  (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules,  guidelines and
directives thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to have occurred or been
adopted and gone into effect after the date hereof regardless of when adopted,
enacted or issued.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
§4.9 or §4.10 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to §4.9 or §4.10 for any increased costs or reductions on return
incurred more than 180 days prior to the date that such Lender notifies Borrower
of the change giving rise to such increased costs or reduction and of such
Lender’s intention to claim compensation therefor; provided further that if any
such change giving rise to such increased costs or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

75

--------------------------------------------------------------------------------


 

§4.11                 Breakage Costs.  Borrower shall pay all Breakage Costs
required to be paid by it pursuant to this Agreement and incurred from time to
time by any Lender upon demand within fifteen (15) days from receipt of written
notice from Agent, or such earlier date as may be required by this Agreement.

 

§4.12                 Default Interest.  Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to two percent (2.0%)
above the Base Rate plus the Applicable Margin for such Loan (the “Default
Rate”), until such amount shall be paid in full (after as well as before
judgment), and the fee payable with respect to Letters of Credit shall be
increased to a rate equal to two percent (2.0%) above the Applicable Margin for
a Revolving Credit Base Rate Loan, or if any of such amounts shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law.

 

§4.13                 Certificate.  A certificate setting forth any amounts
payable pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to Borrower, shall be conclusive in the absence of manifest error.

 

§4.14                 Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among Borrower, Guarantors, Lenders and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to Borrower.  All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This
Section shall control all agreements between or among Borrower, Guarantors,
Lenders and Agent.

 

§4.15                 Certain Provisions Relating to Increased Costs;
Replacement of Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in §4.7 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.9 or §4.10, then, upon request of
Borrower, such Lender, as applicable, shall use reasonable efforts in a manner
consistent with such institution’s practice in connection with loans like the
Loan of such Lender to eliminate, mitigate or reduce amounts

 

76

--------------------------------------------------------------------------------


 

that would otherwise be payable by Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; Borrower agreeing to pay all reasonably incurred costs
and expenses incurred by such Lender in connection with any such action. 
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an “Affected
Lender”), then, within thirty (30) days after such notice or request for payment
or compensation, as applicable, Borrower shall have the one-time right as to
such Affected Lender to be exercised by delivery of written notice delivered to
the Agent and the Affected Lender within thirty (30) days of receipt of such
notice, to elect to cause the Affected Lender to transfer its Commitment.  The
Agent shall promptly notify the remaining Lenders that each of such Lenders
shall have the right, but not the obligation, to acquire a portion of the
Commitment, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender (or if any of such Lenders does not elect to purchase its pro
rata share, then to such remaining Lenders in such proportion as approved by the
Agent).  In the event that the Lenders do not elect to acquire all of the
Affected Lender’s Commitment, then the Agent, in consultation with Borrower,
shall endeavor to obtain a new Lender to acquire such remaining Commitment. 
Upon any such purchase of the Commitment of the Affected Lender, the Affected
Lender’s interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest.  The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender, including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

§5.                               UNSECURED OBLIGATIONS; GUARANTY.

 

§5.1                        Collateral.  The Lenders have agreed to make the
Loans to Borrower and issue Letters of Credit to the account of Borrower on an
unsecured basis.  Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the term of the Guaranty, subject to the terms of
§5.2(c).

 

§5.2                        Additional Subsidiary Guarantors.

 

(a)                                 In the event that Borrower shall request
that certain Real Estate of a Subsidiary of Borrower be included as an
Unencumbered Property for purposes of calculation of the Unencumbered Asset
Value, Borrower shall as a condition thereto, in addition to the requirements of
§7.22, cause each such Subsidiary not already constituting a Subsidiary
Guarantor hereunder (and any other Subsidiary of Borrower having an ownership
interest in such Subsidiary of Borrower) to execute and deliver to Agent a
Joinder Agreement, and such Subsidiary (and any such other Subsidiary having an
ownership interest in such Subsidiary) shall thereby become a Subsidiary
Guarantor hereunder.  In addition, in the event any Subsidiary of the REIT shall
constitute a Material Subsidiary within the meaning of clause (b) of the
definition

 

77

--------------------------------------------------------------------------------


 

thereof, the Borrower shall cause such Subsidiary, as a condition to such
Subsidiary’s becoming a guarantor or other obligor with respect to such other
Unsecured Indebtedness described therein (unless such Indebtedness was incurred
prior to such Subsidiary becoming a Subsidiary Guarantor and not in
contemplation of such Subsidiary becoming a Subsidiary Guarantor, in which case
such Subsidiary shall promptly execute and deliver to Agent a Joinder
Agreement), cause each such Subsidiary to execute and deliver to Agent a Joinder
Agreement, and such Subsidiary shall thereby become a Subsidiary Guarantor
hereunder.  In addition, in the event any Subsidiary of the Borrower shall
constitute a Material Subsidiary pursuant to clause (c) of the definition
thereof, Borrower shall cause such Subsidiary, within thirty (30) days (or such
later date as agreed to by Agent) of such Subsidiary becoming a Material
Subsidiary pursuant to clause (c) of the definition thereof, to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder.  Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents and
applicable law, to be a Guarantor hereunder.  Without limiting the terms of this
agreement, Borrower shall cause all representations in the Loan Documents that
apply to the Guarantors to be true and correct in all material respects, with
respect to such new Subsidiary Guarantor, at the time each such Subsidiary
becomes a Subsidiary Guarantor (unless such representations apply to any earlier
date).  Without limiting the terms of this Agreement, Borrower shall cause all
covenants in the Loan Documents that apply to the Guarantors to be true and
correct, with respect to such new Subsidiary Guarantor, at the time each such
Subsidiary becomes a Subsidiary Guarantor.  In connection with the delivery of
any Joinder Agreement, Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

 

(b)                                 The Borrower may request in writing that the
Agent release, and the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor from the Guaranty so long as:  (i) no Default or Event of
Default shall then be in existence or would occur as a result of such release;
(ii) the Agent shall have received such written request at least five
(5) Business Days (or such shorter period to which Agent may agree) prior to the
requested date of release together with an updated Compliance Certificate which
gives effect to such proposed release; and (iii) Borrower shall deliver to the
Agent a certificate pursuant to which an Authorized Officer of Borrower
certifies (together with such other evidence as Agent may reasonably request to
confirm) that either (A) the Borrower has disposed of or simultaneously with
such release will dispose of its entire interest in such Subsidiary Guarantor,
all of the assets of such Subsidiary Guarantor shall be liquidated and
transferred to Borrower or another Subsidiary Guarantor, or that all of the
assets of such Subsidiary Guarantor have been or simultaneously with such
release will be contributed to an Unconsolidated Affiliate or disposed of in
compliance with the terms of this Agreement to a Person other than REIT or any
of its Subsidiaries, and the net cash proceeds from such disposition are being
distributed directly or indirectly to the Borrower or any Subsidiary Guarantor
in connection with such disposition; or (B) if such Subsidiary Guarantor
previously directly or indirectly owned an asset included in the calculation of
Unencumbered Asset Value, all such assets have been removed from the calculation
of the Unencumbered Asset Value in accordance with the terms of the Agreement
(and such Subsidiary Guarantor is not otherwise required by the terms of this
Agreement to be a Guarantor); or (C) such Subsidiary Guarantor (i) does not
directly or indirectly own an asset included in the calculation of the
Unencumbered Asset Value and will not, upon giving effect to such requested
release, be a guarantor of or otherwise liable with respect to any other
Unsecured Indebtedness of the REIT,

 

78

--------------------------------------------------------------------------------


 

Borrower or any of their respective Subsidiaries of the type described in clause
(b) of the definition of Material Subsidiary which would require it to be a
Guarantor and (ii) would not be required to be a Guarantor pursuant to clause
(c) of the definition of Material Subsidiary upon giving effect to such
requested release.  Delivery by the Borrower to the Agent of any such request
for a release shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  Upon the request of Borrower, Agent shall
reasonably cooperate with Borrower to confirm to Borrower in writing as to
whether such Subsidiary Guarantor has been fully released from its Guaranty, has
no further liability with respect thereto and is no longer a party to the
Guaranty.  Notwithstanding the foregoing, the foregoing release provisions shall
not apply to the REIT or General Partner, which may only be released upon the
written approval of Agent and all of the Lenders.

 

(c)                                  Notwithstanding the terms of §5.2(a) and
(b), from and after any date that Agent first receives written notice from
Borrower that Borrower has first obtained an Investment Grade Rating, then
(i) subject to the terms of this §5.2(c), all Material Subsidiaries (including,
without limitation, any Subsidiary Guarantor that is a direct or indirect owner
of an Unencumbered Property) shall no longer be required to be Guarantors under
the Credit Agreement, and (ii) Agent shall promptly release the Material
Subsidiaries from the Guaranty; provided however that notwithstanding the
foregoing, (A) Agent shall not be obligated to release any Material Subsidiary
from the Guaranty in the event that a Default or Event of Default shall have
occurred and be continuing, and (B) no Material Subsidiary shall be released in
the event that such Material Subsidiary constitutes a Material Subsidiary within
the meaning of clause (b) of the definition thereof.  In the event that at any
time after Borrower has an Investment Grade Rating, Borrower shall no longer
have an Investment Grade Rating, Borrower and REIT shall within thirty (30) days
(or such later date as agreed to by Agent) after such occurrence cause all
Material Subsidiaries to execute a Joinder Agreement and shall further cause to
be satisfied within such thirty (30) day period (or such longer period as agreed
to by Agent) all of the provisions of §5.2(a) that would be applicable to the
addition of a new Guarantor.  In no event shall the provisions of this
§5.2(c) entitle REIT or General Partner to be released from the Guaranty.  For
the avoidance of doubt, if at any time during which the Borrower has an
Investment Grade Rating the provisions of clause (b) of the definition of
Material Subsidiary shall be applicable to a Subsidiary of Borrower, the
Borrower shall be required to cause such Subsidiary to become a Guarantor by
executing a Joinder Agreement and comply with the provisions of §5.2(a) as a
condition to such Subsidiary’s becoming a guarantor or other obligor with
respect to such other Unsecured Indebtedness regardless of whether Borrower has
obtained an Investment Grade Rating.

 

§6.                               REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1                        Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Borrower is
duly organized and is validly existing and in good standing under the laws of
its state of its organization.  REIT is duly organized and is validly existing
and in good standing under the laws of its state of organization. 

 

79

--------------------------------------------------------------------------------


 

General Partner is duly organized and is validly existing and in good standing
under the laws of its state of organization.  Each of Borrower, REIT and General
Partner (i) has all requisite power to own its property and conduct its business
as now conducted and as presently contemplated, and (ii) is in good standing and
is duly authorized to do business in the jurisdictions where an Unencumbered
Property included in the calculation of Unencumbered Asset Value owned or leased
by it is located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Subsidiary
Guarantors and each of the Subsidiaries of Borrower and REIT (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust, as applicable, duly organized under the laws of its State of
organization and is validly existing and in good standing under the laws
thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where an
Unencumbered Property included in the calculation of Unencumbered Asset Value
owned or leased by it is located (to the extent required by applicable law) and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of
Borrower or the Guarantors is a party and the transactions contemplated hereby
and thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Person is subject or
any judgment, order, writ, injunction, license or permit applicable to such
Person, (iv) do not and will not conflict with or constitute a default (whether
with the passage of time or the giving of notice, or both) under any provision
of the partnership agreement, articles of incorporation or other charter
documents or bylaws of, or any material agreement or other material instrument
binding upon, such Person or any of its properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of such Person other than liens and
encumbrances in favor of Agent contemplated by this Agreement and the other Loan
Documents, and (vi) do not require any material approval or consent of any
Person other than those already obtained and as are in full force and effect.

 

(d)                                 Enforceability.  This Agreement and the
other Loan Documents to which Borrower or Guarantors is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’  rights and
general principles of equity.

 

§6.2                        Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which Borrower or
the Guarantors is a party and the transactions contemplated hereby and thereby
do not require the approval or consent of, or filing or registration with, or
the giving of any notice to, any court, department, board, governmental agency
or authority other than those already obtained and other than any disclosure
filings with the SEC as may be required with respect to this Agreement.

 

80

--------------------------------------------------------------------------------


 

§6.3                        Title to Properties.  Except as indicated on
Schedule 6.3 hereto or other adjustments that are not material in amount, REIT
and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of REIT as of the Balance Sheet Date or the
consolidated balance sheet delivered pursuant to §7.4(a) as of such date of
delivery, in each case subject to no Liens other than Permitted Liens.

 

§6.4                        Financial Statements.  Borrower has furnished to
Agent:  (a) the Consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related Consolidated statement of income and cash
flow for the fiscal year most recently ended certified by the chief financial or
accounting officer (or other officer reasonably acceptable to Agent) of REIT,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the period ending December 31, 2015 reasonably satisfactory in
form to the Agent and certified by the chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of REIT as
fairly presenting, in all material respects, the Net Operating Income for such
parcels for such periods, and (c) certain other financial information relating
to Borrower, Guarantors and the assets included in the calculation of
Unencumbered Asset Value.  Such balance sheet and statements have been prepared
in accordance with generally accepted accounting principles (except as disclosed
therein and approved by Agent in its reasonable discretion) and fairly present,
in all material respects, the Consolidated financial condition of REIT and its
Subsidiaries as of such dates and the Consolidated results of the operations of
REIT and its Subsidiaries for such periods.  There are no liabilities,
contingent or otherwise, of REIT or any of its Subsidiaries involving material
amounts not disclosed in said financial statements and the related notes thereto
(other than liabilities permitted under this Agreement incurred after the date
of said financial statements).

 

§6.5                        No Material Changes.  Since the Balance Sheet Date
or the date of the most recent financial statements delivered pursuant to §7.4,
as applicable, there has occurred no materially adverse change in the financial
condition or business of Borrower and REIT and their respective Subsidiaries
taken as a whole, as shown on or reflected in the consolidated balance sheet of
the REIT as of the Balance Sheet Date, or its consolidated statement of income
or cash flows for the calendar year most recently ended, other than changes that
have not and would not reasonably be expected to have a Material Adverse
Effect.  As of the date hereof, except as set forth on Schedule 6.5 hereto,
there has occurred no materially adverse change in the financial condition,
operations or business activities of any of the Unencumbered Properties included
in the calculation of Unencumbered Asset Value from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had any materially adverse
effect either individually or in the aggregate on the business, operation or
financial condition of such Unencumbered Property.

 

§6.6                        Franchises, Patents, Copyrights, Etc..  Borrower,
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except where such failure has not had and would not reasonably be expected to
have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

§6.7                        Litigation.  Except as stated on Schedule 6.7, as of
the Closing Date there are no actions, suits, proceedings or investigations of
any kind pending or to the knowledge of Borrower threatened against Borrower,
any Guarantor or any of their respective Subsidiaries before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto, or which if adversely
determined, could reasonably be expected to have a Material Adverse Effect. 
Except as set forth on Schedule 6.7, as of the Closing Date, there are no
judgments, final orders or awards outstanding against or affecting Borrower, any
Guarantor or any of their respective Subsidiaries or any Unencumbered Property
individually or in the aggregate in excess of $1,000,000.00.

 

§6.8                        No Material Adverse Contracts, Etc..  None of
Borrower, Guarantors or any of their respective Subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation that has or is reasonably expected in the future to have a
Material Adverse Effect.  None of Borrower, Guarantors or any of their
respective Subsidiaries is in violation of any contract or agreement to which it
is a party, the violation of which by Borrower, such Guarantor or such
Subsidiary, as applicable, has had or could reasonably be expected to have a
Material Adverse Effect.

 

§6.9                        Compliance with Other Instruments, Laws, Etc..  None
of Borrower, the Guarantors or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

 

§6.10                 Tax Status.  Each of Borrower, Guarantors and their
respective Subsidiaries (a) has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those in
the case of each of clause (a) and (b) which in the aggregate do not exceed
$500,000.00 or those which are being contested in good faith and by appropriate
proceedings and (c) has set aside on its books provisions reasonably adequate in
accordance with GAAP for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction except those that are being contested pursuant to §7.8, and the
officers or partners of such Person know of no basis for any such claim.  The
taxpayer identification number for Borrower is 46-0982896.  REIT is a real
estate investment trust in full compliance with and entitled to the benefits of
§856 of the Code, and has elected to be treated as a real estate investment
trust pursuant to the Code.

 

§6.11                 No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§6.12                 Investment Company Act.  None of Borrower, Guarantors or
any of their respective Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal

 

82

--------------------------------------------------------------------------------


 

underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

 

§6.13                 Absence of UCC Financing Statements, Etc..  Except
(i) with respect to Permitted Liens or (ii) any UCC pre-filings in respect of
Permitted Liens filed prior to the incurrence of such Permitted Lien (provided
that if the Indebtedness to which such pre-filing relates is not incurred
promptly following such pre-filing, such pre-filed UCC financing statement shall
be promptly released), there is no effective financing statement (but excluding
any financing statements that may be filed against Borrower, the Guarantors or
their respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of
Borrower, the Guarantors or their respective Subsidiaries.

 

§6.14                 [Intentionally Omitted].

 

§6.15                 [Intentionally Omitted].

 

§6.16                 Employee Benefit Plans.  Borrower, each Guarantor and each
ERISA Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Neither Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under §4007 of ERISA.  None of the Real Estate constitutes a “plan
asset” of any Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.

 

§6.17                 Disclosure.  All of the representations and warranties
made by or on behalf of Borrower, Guarantors and their respective Subsidiaries
in this Agreement and the other Loan Documents or any document or instrument
delivered by or on behalf of Borrower, the Guarantors and their respective
Subsidiaries to the Agent or the Lenders pursuant to or in connection with any
of such Loan Documents are true and correct in all material respects as of the
date made or when deemed to have been made or repeated.  All information
contained in this Agreement, the other Loan Documents or otherwise furnished in
writing (which for the purposes hereof shall include all materials delivered
electronically or by email) (other than financial projections concerning
Borrower, Guarantors and their respective Subsidiaries (the “Projections”),
other forward-looking information, materials marked drafts and information of a
general economic nature or industry-specific nature) to or made available to the
Agent or the Lenders by or on behalf of Borrower or any Guarantor is and will be
true and correct in all

 

83

--------------------------------------------------------------------------------


 

material respects as of the date furnished when taken as a whole with all other
information furnished and does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading at such time in light of the circumstances under which
such information was provided.  The written information, reports and other
papers and data with respect to Borrower, Guarantors, any Subsidiary or the
Unencumbered Properties (other than the Projections, materials marked drafts,
other forward-looking information, and information of a general economic nature
or industry-specific nature) furnished to the Agent or the Lenders by or on
behalf of Borrower, Guarantors and their respective Subsidiaries in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, when taken as a whole with all other information
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering or environmental reports, or other written
materials (but excluding any materials prepared by accounting firms that are
required to be delivered pursuant to §7.4) prepared by third parties or legal
conclusions or analyses provided by Borrower’s or Guarantors’ counsel (although
Borrower has no reason to believe that the Agent and the Lenders may not rely on
the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by Borrower (except to the extent
the related assumptions were when made manifestly unreasonable).

 

§6.18                 Place of Business.  As of the date hereof, the principal
place of business of Borrower and Guarantors is 1649 W. Frankford Road,
Carrollton, Texas 75007.

 

§6.19                 Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. 
Neither Borrower nor any Guarantor is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.20                 Environmental Compliance.  Borrower makes the following
representations and warranties except as set forth on Schedule 6.20(d):

 

(a)                                 None of Borrower, Guarantors, their
respective Subsidiaries nor to the best knowledge and belief of Borrower any
operator of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Unencumbered Properties included in the
calculation of Unencumbered Asset Value) and has had or could reasonably be
expected to have a Material Adverse Effect or (ii) involves an Unencumbered
Property included in the calculation of Unencumbered Asset Value and has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean-up, remediation, containment,
correction or other costs to Borrower,

 

84

--------------------------------------------------------------------------------


 

any Guarantor or any Unencumbered Property Subsidiary individually or in the
aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.

 

(b)                                 None of Borrower, Guarantors nor any of
their respective Subsidiaries has received notice from any third party
including, without limitation, any federal, state or local Governmental
Authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that Borrower,
any Guarantor or any of their respective Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in any case (A) involves Real Estate
other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected to have a
Material Adverse Effect or (B) involves an Unencumbered Property included in the
calculation of Unencumbered Asset Value and has had or could reasonably be
expected, when taken together with other matters covered by this §6.20 and §8.6,
to result in liability, clean-up, remediation, containment, correction or other
costs to Borrower, any Guarantor or any Unencumbered Property Subsidiary
individually or in the aggregate with other Unencumbered Properties in excess of
$10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such property.

 

(c)                                  (i) No portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws, and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of the Real Estate except those which are being operated and
maintained in compliance with Environmental Laws; (ii) in the course of any
activities conducted by Borrower, Guarantors, their respective Subsidiaries or,
to the best knowledge and belief of Borrower, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Borrower’s or Guarantors’ business
and in compliance with applicable Environmental Laws; (iii) except as set forth
on Schedule 6.20(c), there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than the storing of materials in reasonable
quantities to the extent necessary for the operation of data centers of the type
and size of those owned by Borrower or Guarantors in the ordinary course of
their business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value, which Release would have a material adverse effect on the value of such
Unencumbered Properties or adjacent properties, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) to Borrower’s actual knowledge, there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on,

 

85

--------------------------------------------------------------------------------


 

and which could be reasonably anticipated to have a material adverse effect on
the value of, the Real Estate; and (v) any Hazardous Substances that have been
generated on any of the Real Estate have been transported off-site in accordance
with all applicable Environmental Laws (except with respect to each of the
foregoing clauses of this §6.20(c), as to (A) any Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
where the foregoing has not had or would not reasonably be expected to have a
Material Adverse Effect) and (B) any Unencumbered Property included in the
calculation of Unencumbered Asset Value where the foregoing has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower, any Guarantor or any Unencumbered
Property Subsidiary individually or in the aggregate with other Unencumbered
Properties in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property).

 

(d)                                 As of the Closing Date, except as set forth
on Schedule 6.20(d), none of Borrower, Guarantors, their respective Subsidiaries
nor the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the effectiveness of
any transactions contemplated hereby except for such matters that shall be
complied with as of the Closing Date.

 

(e)                                  There are no existing or closed sanitary
landfills, solid waste disposal sites, or hazardous waste treatment, storage or
disposal facilities on or, to Borrower’s actual knowledge, affecting the Real
Estate except where such existence (1) as to any Real Estate other than an
Unencumbered Property included in the calculation of Unencumbered Asset Value
has not had or could not be reasonably be expected to have a Material Adverse
Effect or (2) with respect to any Unencumbered Property included in the
calculation of Unencumbered Asset Value has had or could reasonably be expected,
when taken together with other matters covered by this §6.20 and §8.6, to result
in liability, clean up, remediation, containment, correction or other costs to
Borrower, any Guarantor or any Unencumbered Property Subsidiary individually or
in the aggregate with other Unencumbered Properties in excess of $10,000,000.00
or could reasonably be expected to materially adversely affect the operation of
or ability to use such property.

 

(f)                                   Neither Borrower nor any Guarantor has
received any written notice of any claim by any party that any use, operation,
or condition of the Real Estate has caused any nuisance or any other liability
or adverse condition on any other property which (A) as to any Real Estate other
than an Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected to have a Material Adverse Effect,
nor is there any actual knowledge of any basis for such a claim and (B) as to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value, has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6,  to result in liability, clean up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the aggregate with
other Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to

 

86

--------------------------------------------------------------------------------


 

materially adversely affect the operation of or ability to use such property,
nor is there any actual knowledge of any basis for such a claim.

 

§6.21                 Subsidiaries; Organizational Structure. 
Schedule 6.21(a) sets forth, as of the Closing Date, all of the Subsidiaries of
REIT, the form and jurisdiction of organization of each of the Subsidiaries, and
the owners of the direct and indirect ownership interests therein. 
Schedule 6.21(b) sets forth, as of the Closing Date, all of the Unconsolidated
Affiliates of REIT and its Subsidiaries, the form and jurisdiction of
organization of each of the Unconsolidated Affiliates, REIT’s or its
Subsidiary’s ownership interest therein and the other owners of the applicable
Unconsolidated Affiliate.  No Person owns any legal, equitable or beneficial
interest in any of the Persons (other than REIT) set forth on
Schedules 6.21(a) and 6.21(b) except as set forth on such Schedules or as set
forth in an update provided in writing to Agent by Borrower.  Each Subsidiary
Guarantor and Unencumbered Property Subsidiary is a Wholly Owned Subsidiary of
Borrower.

 

§6.22                 [Intentionally Omitted.]

 

§6.23                 Property.  All Real Estate of Borrower, Guarantors and
their respective Subsidiaries is structurally sound, in good condition and
working order, subject to ordinary wear and tear and casualty events, except for
such portion of such Real Estate (i) which is not occupied by any tenant or
(ii) where such defects have not had and would not reasonably be expected to
have a Material Adverse Effect.  Each of the Unencumbered Properties included in
the calculation of Unencumbered Asset Value, and the use and operation thereof,
is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands and
tidelands.  There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value which are payable by Borrower or any
Guarantor (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this Agreement).  There
are no unpaid or outstanding real estate or other taxes or assessments on or
against any other property of Borrower, Guarantors or any of their respective
Subsidiaries which are payable by any of such Persons in any material amount
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement).  There are no
pending, or to the knowledge of Borrower threatened or contemplated, eminent
domain proceedings against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value.  All or a material portion of any
Unencumbered Properties included in the calculation of Unencumbered Asset Value
is not, except as disclosed to the Agent in writing in accordance with §7.22(b),
now materially damaged as a result of any fire, explosion, accident, flood or
other casualty, and none of the other properties of Borrower, Guarantors or
their respective subsidiaries is now damaged as a result of any fire, explosion,
accident, floor or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect.  No person or entity has any
right or option to acquire any Unencumbered Property included in the calculation
of Unencumbered Asset Value or any building thereon or any portion thereof or
interest therein, except for certain tenants pursuant to the terms of their
leases with Borrower or Unencumbered Property Subsidiaries.

 

87

--------------------------------------------------------------------------------


 

§6.24                 Brokers.  None of Borrower, Guarantors nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.25                 Other Debt.   Schedule 6.25 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon Borrower, Guarantors or their respective properties and
entered into by Borrower or Guarantors as of the date of this Agreement with
respect to any outstanding Indebtedness of Borrower or Guarantors in an amount
greater than $2,500,000.00, and, to the extent requested by the Agent, Borrower
has provided the Agent with true, correct and complete copies thereof.

 

§6.26                 Solvency.  As of the Closing Date and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither Borrower nor any
Guarantor is insolvent on a consolidated balance sheet basis, such that the sum
of such Person’s assets exceeds the sum of such Person’s liabilities, each of
Borrower and each Guarantor is able to pay its debts as they become due, and
each of Borrower and each Guarantor has sufficient capital to carry on its
business.

 

§6.27                 No Bankruptcy Filing.  Neither Borrower nor any Guarantor
is contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and neither Borrower nor any Guarantor has any knowledge of any Person
contemplating the filing of any such petition against it.

 

§6.28                 No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.29                 Transaction in Best Interests of Borrower and Guarantors;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Borrower, the Guarantors and their
respective Subsidiaries.  The direct and indirect benefits to inure to Borrower,
Guarantors and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Borrower, the Guarantors and their respective Subsidiaries to
the Lenders pursuant to this Agreement and the other Loan Documents, and but for
the willingness of each Subsidiary Guarantor from time to time party to the
Guaranty to be a guarantor of the Loan, Borrower would be unable to obtain the
financing contemplated hereunder which financing will enable Borrower and its
Subsidiaries to have available financing to conduct their business.  Borrower
further acknowledges and agrees that Borrower and the Subsidiary Guarantors
constitute a single integrated and common enterprise and that each receives a
benefit from the availability of credit under this Agreement.

 

§6.30                 [Intentionally Omitted.]

 

88

--------------------------------------------------------------------------------


 

§6.31                 OFAC.  None of Borrower or any Guarantor is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and is not and shall not engage in any dealings or transactions or
otherwise be associated with such persons( any such Person, a “Designated
Person”).  In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems reasonably necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.  Neither Borrower, any Guarantor, nor any
Subsidiary, director or officer of Borrower or Guarantor or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws
and Regulations.

 

§6.32                 General Partner and REIT.  REIT is the sole owner of the
General Partner.  General Partner is the sole general partner of Borrower.  As
of Closing Date, REIT owns a 100% limited partnership interest in Borrower.

 

§6.33                 Unencumbered Properties.  Schedule 1.2 is a correct and
complete list of all Unencumbered Properties included in the calculation of the
Unencumbered Asset Value as of the Closing Date.  Each of the Unencumbered
Properties included by Borrower in the calculation of the Unencumbered Asset
Value and in the requisite calculations with respect to the covenants set forth
in §9 satisfies all of the requirements contained in this Agreement for such
Unencumbered Properties to be included therein.

 

§6.34                 Ground Lease; Leased Property.

 

(a)                                 Each Ground Lease and Lease pertaining to
any Unencumbered Property contains the entire agreement of the Borrower or the
applicable Unencumbered Property Subsidiary and the applicable Lessor pertaining
to the Unencumbered Property covered thereby.  The Borrower or the applicable
Unencumbered Property Subsidiary has no estate, right, title or interest in or
to any Unencumbered Property subject to a Ground Lease or Lease except under and
pursuant to the applicable Ground Lease or Lease.  The Borrower has delivered a
true and correct copy of each Ground Lease and Lease pertaining to any
Unencumbered Property to the Agent and each such Ground Lease and Lease have not
been modified, amended or assigned, with the exception of written instruments
that have been delivered to Agent.

 

(b)                                 Each applicable Lessor of an Unencumbered
Property (i) is the exclusive fee simple or, with respect to a Leased Property,
a leasehold interest owner of such Unencumbered Property subject only to any
applicable Ground Lease, any applicable Lease and other non-monetary Liens which
do not materially affect the operation of the applicable Unencumbered Property
or (ii) has the right to lease to Borrower or the applicable Unencumbered
Property Subsidiary the space covered by the applicable Lease or Ground Lease.

 

89

--------------------------------------------------------------------------------


 

(c)                                  Each Ground Lease and Lease is in full
force and effect and no default or event of default (after the expiration of any
applicable notice and cure period) under any Ground Lease or Lease has occurred
and is continuing on the part of a Borrower or the applicable Unencumbered
Property Subsidiary (a “Lease Default”) or on the part of a Lessor under any
Ground Lease or Lease.  All base rent and additional rent, if any, due and
payable under each Ground Lease or Lease pertaining to an Unencumbered Property
has been paid through the date of acceptance of such Real Estate as an
Unencumbered Property and neither Borrower nor any Unencumbered Property
Subsidiary is required to pay any deferred or accrued rent after the date of
acceptance of such Real Estate as an Unencumbered Property under any Ground
Lease or Lease pertaining to any Unencumbered Property.  As of the Closing Date,
neither Borrower nor any Unencumbered Property Subsidiary has received any
written notice that a Lease Default exists, or that any Lessor or any third
party alleges the same to have occurred or exist.

 

(d)                                 The applicable Borrower or Unencumbered
Property Subsidiary is the exclusive owner of the ground lessee’s interest under
and pursuant to each Ground Lease pertaining to an Unencumbered Property or
lessee’s interest under each Lease pertaining to an Unencumbered Property, and
has not assigned, transferred or encumbered its interest in, to, or under any
such Ground Lease or Lease, except as permitted in §8.2(i)(A) or 8.2(iv)(A).

 

§7.                               AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1                        Punctual Payment.  Borrower will duly and punctually
pay or cause to be paid the principal and interest on the Loans and all interest
and fees provided for in this Agreement, all in accordance with the terms of
this Agreement and the Notes, as well as all other sums owing pursuant to the
Loan Documents.

 

§7.2                        Maintenance of Office.  Borrower and Guarantors will
maintain their respective chief executive office at 1649 W. Frankford Road,
Carrollton, Texas 75007, or at such other place in the United States of America
as Borrower shall designate upon prompt written notice to the Agent, where
notices, presentations and demands to or upon Borrower or Guarantors in respect
of the Loan Documents may be given or made.

 

§7.3                        Records and Accounts.  Borrower and Guarantors will
(a) keep, and cause each of their respective Subsidiaries to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation and amortization
of its properties and the properties of their respective Subsidiaries,
contingencies and other reserves, in each case, in all material respects. 
Neither Borrower, any Guarantor nor any of their respective Subsidiaries shall,
without the prior written consent of the Agent (not to be unreasonably
withheld), (x) except as required by GAAP, make any material change to the
accounting policies/principles used by such Person in preparing the financial
statements and other information described in §6.4 or §7.4, or (y) change its
fiscal year.  Agent and the Lenders acknowledge that Borrower’s fiscal year is a
calendar year.  In the event that Borrower, any Guarantor or any of their
respective Subsidiaries makes any change in the accounting

 

90

--------------------------------------------------------------------------------


 

policies/principles used by such Person, Borrower shall give prompt written
notice thereof to Agent, which notice shall reasonably describe such change and
any potential impact on the calculation of any financial covenant in this
Agreement.

 

§7.4                        Financial Statements, Certificates and Information. 
Borrower will deliver or cause to be delivered to the Agent:

 

(a)                                 within ten (10) days of the filing of REIT’s
Form 10-K with the SEC, but in any event not later than ninety (90) days after
the end of each fiscal year, the audited Consolidated balance sheet of REIT and
its Subsidiaries at the end of such year, and the related audited Consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer, chief accounting
officer or other accounting officer reasonably acceptable to Agent of REIT that
the information contained in such financial statements fairly presents in all
material respects the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized independent accounting firm
reasonably approved by Agent;

 

(b)                                 within ten (10) days of the filing of REIT’s
Form 10-Q with the SEC for the first three (3) fiscal quarters of each year but
in any event not later than forty-five (45) days after the end of each of the
first three (3) fiscal quarters of each year, copies of the unaudited
Consolidated financial statements (including a Consolidated balance sheet and
income statement) of REIT and its Subsidiaries, as at the end of such quarter,
and the related unaudited Consolidated statements of income and cash flows for
the portion of REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer, the chief accounting officer or other accounting officer
reasonably acceptable to Agent of REIT that the information contained in such
financial statements fairly presents in all material respects the financial
position of REIT and its Subsidiaries on the date thereof (subject to year-end
adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by the chief financial officer, chief
accounting officer or other accounting officer reasonably acceptable to Agent of
REIT in the form of Exhibit I hereto (or in such other form as the Agent and
Borrower may approve from time to time) setting forth in reasonable detail
computations evidencing compliance or non-compliance (as the case may be) with
the covenants contained in §8.1(f) and (g), §8.3(e)-(g), §8.7(a) and (b), §8.8,
§9 and the other covenants described in such certificate and (if applicable)
setting forth reconciliations to reflect changes in GAAP since the Balance Sheet
Date.  All income, expense and value associated with Real Estate or other
Investments disposed of during any quarter will be eliminated from calculations,
where applicable.  The Compliance Certificate shall be accompanied by a list of
each of the Unencumbered Properties (specifying which constitutes Development
Properties or Stabilized Properties), any sales, acquisitions, dispositions or
removals of Unencumbered Properties during such accounting period, the
acquisition costs of any Unencumbered Properties acquired during such period,
any Development Properties included within the Unencumbered Properties and the
book value thereof, together with copies of the statements of Funds from
Operations and Net Operating

 

91

--------------------------------------------------------------------------------


 

Income for such fiscal quarter for each of the Unencumbered Properties included
in the calculation of Unencumbered Asset Value, prepared on a basis consistent
with the statements furnished to the Agent prior to the date hereof and
otherwise in form and substance reasonably satisfactory to the Agent, together
with a certification by the chief financial officer, chief accounting officer or
other accounting officer reasonably acceptable to Agent of REIT that the
information contained in such statement fairly presents the calculation of
Unencumbered Asset Value, Funds from Operations and Net Operating Income of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities as of the date of such financial statements involving
amounts of $1,000,000.00 or more of Borrower, Guarantors and their Subsidiaries
which are not reflected in such financial statements or referred to in the notes
thereto (including, without limitation, all guaranties, endorsements and other
contingent obligations in excess of $1,000,000.00 in respect of the indebtedness
of others, and obligations to reimburse the issuer in respect of any letters of
credit that are in excess of $1,000,000.00);

 

(e)                                  promptly upon the request of Agent or the
Majority Lenders, an operating statement for each of such Unencumbered
Properties for each such fiscal quarter and year to date and a consolidated
operating statement for such Unencumbered Properties for each such fiscal
quarter and year to date (such statements and reports to be in the form
previously provided to the Agent or otherwise reasonably satisfactory to Agent);

 

(f)                                   To the extent not included in public
filings by or on behalf of the REIT, promptly upon the request of Agent or the
Majority Lenders, a statement (i) listing the material Real Estate owned by
Borrower, Guarantors and their Subsidiaries (or in which Borrower, Guarantors or
their Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of Borrower,
Guarantors and their Subsidiaries (excluding Indebtedness of the type described
in §8.1(b)-(e)), which statement shall include, without limitation, a statement
of the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof (or if there is a trustee acting on behalf of
the holders, the trustee), the maturity date and any extension options, the
interest rate, the collateral provided for such Indebtedness and whether such
Indebtedness is recourse or non-recourse, and (iii) listing the properties of
Borrower, Guarantors and their Subsidiaries which are Land or Development
Properties (and with respect to Development Properties providing a brief summary
of the status of such development);

 

(g)                                  [Intentionally Omitted];

 

(h)                                 promptly upon the request of Agent, copies
of all annual federal income tax returns and amendments thereto of Borrower and
REIT;

 

(i)                                     promptly upon the request of Agent,
copies of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which Borrower or REIT shall
file with the SEC;

 

92

--------------------------------------------------------------------------------


 

(j)                                    promptly upon the request of Agent,
evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Unencumbered Properties included in the calculation of
Unencumbered Asset Value;

 

(k)                                 not later than 90 days after the end of each
fiscal year, a consolidated budget and consolidated business plan for Borrower,
Guarantors and their Subsidiaries for the such calendar year; and

 

(l)                                     from time to time such other financial
data and information in the possession of Borrower, Guarantors or their
respective Subsidiaries (including without limitation auditors’ management
letters, status of litigation or investigations against Borrower or any
Guarantor and any settlement discussions relating thereto, property inspection
and environmental reports and information as to zoning and other legal and
regulatory changes affecting Borrower or any Guarantor) as the Agent may
reasonably request.

 

Documents required to be delivered pursuant to the Loan Documents shall be
delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this §7.4 and, upon Agent’s reasonable
request, the Borrower shall designate Information Materials (a) that are either
available to the public or do not contain material non-public information with
respect to the Borrower, its Subsidiaries, their respective Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws, as “Public Information” (the “Public Information”) and (b) that
are not Public Information as “Private Information” (the “Private
Information”)(it being understood and agreed that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7).  Any material to be delivered pursuant to this §7.4(a), (b), (f) or
(i) shall be deemed delivered hereunder upon posting thereof on the EDGAR
Website or on Company’s website on the Internet at the website address
www.cyrusone.com (or another website address provided by Company in a written
notice to Administrative Agent).  Additionally, any material required to be
delivered pursuant to this §7.4 may be otherwise delivered electronically
directly to Agent and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof.  Upon the
request of Agent, the Borrower shall deliver paper copies of any information
delivered electronically (other than with respect to §7.4(a) and (b) via posting
on the EDGAR website or Company’s website) to Agent.  The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate to the Lenders any
materials delivered pursuant to the Loan Documents, including without limitation
the Information Materials, through the use of Intralinks, SyndTrak or any other
reputable electronic information dissemination system, and the Borrower and the
Guarantors release Agent, the Arrangers and the Lenders from any liability in
connection therewith, provided that no information designated by the Borrower as
Private Information may be distributed in a publically accessible format or to
any Public Lenders (provided further neither Agent, any Arranger nor any Lender
shall have any liability with respect to any distribution of Public Information
in a publicly accessible format or to any Public Lenders unless the same is the
result of such Person’s bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment) and all confidential information shall be treated as provided in
§18.7.  Certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or its Affiliates, or the respective securities of
any of the

 

93

--------------------------------------------------------------------------------


 

foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that, upon Agent’s reasonable request, it will use commercially reasonable
efforts to identify that portion of the Information Materials that may be
distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Arrangers to treat such
Information Materials as not containing any material non-public information with
respect to the Borrower, its Subsidiaries, its Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Information Materials constitute
confidential information, they shall be treated as provided in §18.7); (iii) all
Information Materials marked “PUBLIC” are permitted to be made available through
a portion of any reputable electronic dissemination system designated “Public
Investor” or a similar designation; and (iv) the Agent and the Arrangers shall
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of any reputable electronic dissemination system
not designated “Public Investor” or a similar designation.

 

§7.5                        Notices.

 

(a)                                 Defaults.  Borrower will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity and shall state that such notice is a “notice of
default”.  If any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting an Event of Default)
under this Agreement or under any note, evidence of indebtedness, indenture or
other obligation to which or with respect to which Borrower, the Guarantors or
any of their respective Subsidiaries is a party or obligor, whether as principal
or surety, and such default would permit the holder of such note or obligation
or other evidence of indebtedness to accelerate the maturity thereof or cause
the redemption, prepayment or purchase thereof, which acceleration, redemption,
prepayment or purchase would either cause a Default under §12.1(g) or have a
Material Adverse Effect, promptly upon becoming aware of the same Borrower shall
forthwith give written notice thereof to the Agent, describing the notice or
action and the nature of the claimed default.

 

(b)                                 Environmental Events.  Borrower will give
notice to the Agent within five (5) Business Days of becoming aware of (i) any
potential or known Release, or threat of Release, of any Hazardous Substances in
violation of any applicable Environmental Law; (ii) any violation of any
Environmental Law that Borrower, any Guarantor or any of their respective
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
environmental liability, of any federal, state or local environmental agency or
board, that in any case involves (A) any Unencumbered Property included in the
calculation of Unencumbered Asset Value, or (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Notice of Litigation and Judgments. 
Borrower will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any litigation or proceedings threatened in writing
affecting Borrower, any Guarantor or any of their respective Subsidiaries or to
which Borrower, any Guarantor or any of their respective Subsidiaries, to its
knowledge, is or is to become a party involving an uninsured claim against
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to either cause a Default or have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. 
Borrower will give notice to the Agent, in writing, in form and detail
reasonably satisfactory to the Agent, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against Borrower, any
Guarantor or any of their respective Subsidiaries in an amount in excess of
$10,000,000.00.

 

(d)                                 Notice of Sales, Encumbrances, Refinance or
Transfer of Non-Unencumbered Property.  Borrower will give notice to the Agent
of any completed sale, encumbrance, refinance or transfer of any Real Estate
(other than the Unencumbered Properties included in the calculation of
Unencumbered Asset Value) of Borrower or their respective Subsidiaries within
any fiscal quarter, such notice to be submitted together with the Compliance
Certificate provided or required to be provided to the Agent and the Lenders
under §7.4 with respect to such fiscal quarter.  The Compliance Certificate
shall with respect to any completed sale, encumbrance, refinance or transfer be
adjusted in the best good faith estimate of Borrower to give effect to such
sale, encumbrance, refinance or transfer and demonstrate that no Default or
Event of Default with respect to the covenants referred to therein shall exist
after giving effect to such sale, encumbrance, refinance or transfer.

 

(e)                                  ERISA.  Borrower will give notice to the
Agent within ten (10) Business Days after Borrower, Guarantors or any ERISA
Affiliate (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in §4043 of ERISA) with respect to any Guaranteed Pension
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA with respect to
a Multiemployer Plan; or (iii) receives any notice from the PBGC under Title IV
of ERISA of an intent to terminate or appoint a trustee to administer any
Guaranteed Pension Plan or Multiemployer Plan.

 

(f)                                   Lease Default.  The Borrower will promptly
notify the Agent in writing of any Lease Default by a Borrower, Unencumbered
Property Subsidiary, or material default by a Lessor, with respect to an
Unencumbered Property.

 

(g)                                  Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this §7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§7.6                        Existence; Maintenance of Properties.

 

(a)                                 Borrower will and will cause each of the
Guarantors and their respective Subsidiaries to preserve and keep in full force
and effect their legal existence in the jurisdiction of its incorporation or
formation except when (i) the Borrower or the Guarantors determine that such
Subsidiaries are no longer necessary for the conduct of their business,
(ii) such Subsidiaries

 

95

--------------------------------------------------------------------------------


 

are not the Borrower, a Guarantor or an Unencumbered Property Subsidiary
hereunder and (iii) no Default, Event of Default or Material Adverse Effect
results therefrom.  Borrower will preserve and keep in full force all of its
rights and franchises and those of the Guarantors and their respective
Subsidiaries, the preservation of which is necessary to the conduct of their
business.  Borrower shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and continue to receive REIT Status.  Borrower shall cause the common
stock of REIT to at all times be listed for trading and be traded on the New
York Stock Exchange or another national exchange approved by Agent, unless
otherwise consented to by the Majority Lenders.  Borrower shall continue to own
directly or indirectly one hundred percent (100%) of the Subsidiary Guarantors
and Unencumbered Property Subsidiaries.

 

(b)                                 Each of Borrower and Guarantors (i) will
cause all of their properties and those of their Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof in the cases of both (i) and (ii) in which the failure so to do would
have a material adverse effect on the condition of any Unencumbered Property
included in the calculation of Unencumbered Asset Value or would cause a
Material Adverse Effect.

 

§7.7                        Insurance.  Borrower, Guarantors and their
respective Material Subsidiaries (as applicable) will, at their expense, procure
and maintain insurance covering Borrower, Guarantors and their respective
Subsidiaries (as applicable) and their respective properties in such amounts and
against such risks and casualties as are customary for companies of similar size
engaged in the same or similar businesses operating in the same or similar
locations.

 

§7.8                        Taxes; Liens.  Borrower will, and will cause the
Guarantors and their respective Subsidiaries to, duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and other governmental charges imposed upon them or upon the
Unencumbered Properties or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property or other Liens affecting property of Borrower, the
Guarantors or their respective Subsidiaries, provided that any such tax,
assessment, charge or levy or claim need not be paid which are in the aggregate
less than $500,000.00 or if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property (or, solely in respect of
claims for labor, materials or supplies, if such claims are not yet overdue by
more than 60 days but in any event prior to the commencement of any foreclosure
or other enforcement action with respect thereto), provided that neither such
property nor any portion thereof or interest therein would be in any danger of
sale, forfeiture or loss by reason of such proceeding, and Borrower, such
Guarantor or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such

 

96

--------------------------------------------------------------------------------


 

proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

 

§7.9                        Inspection of Properties and Books.  Borrower will,
and will cause the Guarantors and their respective Subsidiaries to, permit the
Agent and the Lenders, at Borrower’s expense and upon reasonable prior notice,
to visit and inspect any of the properties of Borrower, the Guarantors or any of
their respective Subsidiaries (subject to the rights of tenants under their
leases), to examine the books of account of Borrower, Guarantors and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of Borrower, Guarantors and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
Borrower shall not be required to pay for more than one such visit and
inspection in any twelve (12) month period.  The Lenders shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of Borrower,
Guarantors and their respective Subsidiaries.

 

§7.10                 Compliance with Laws, Contracts, Licenses, and Permits. 
Borrower will, and will cause each of the Guarantors and their respective
Subsidiaries to, comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) would
not reasonably be expected to have a Material Adverse Effect.  If any material
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Borrower, Guarantors or their respective Subsidiaries may fulfill any of
its obligations hereunder, Borrower, such Guarantor or such Subsidiary will
promptly take or cause to be taken all reasonable steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof.  Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise Agent in writing in the event that Borrower shall
determine that any investors in Borrower are in violation of such act.

 

§7.11                 Further Assurances.  Borrower will, and will cause each of
the Guarantors and their respective Subsidiaries to, cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their reasonable
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

 

§7.12                 [Intentionally Omitted.]

 

§7.13                 [Intentionally Omitted.]

 

97

--------------------------------------------------------------------------------


 

§7.14                 Business Operations.  Borrower will not, and will not
permit any Guarantor or Subsidiary to, directly or indirectly, engage, to any
material extent in any line of business other than the ownership, operation,
management and development of Data Center Properties or businesses incidental
thereto.

 

§7.15                 [Intentionally Omitted.]

 

§7.16                 Ownership of Real Estate.  Without the prior written
consent of Agent, none of the Real Estate or interests (whether direct or
indirect) of Borrower or REIT in any real estate assets now owned or leased or
acquired or leased after the date hereof shall be owned or leased directly by
any Person other than Borrower or a Wholly Owned Subsidiary of Borrower;
provided, however that (a) Borrower shall be permitted to own or lease interests
in Real Estate and real estate assets through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates subject to any restrictions in §8.3 and may dispose of
such interests as permitted by §8.8 and (b) Borrower and the REIT shall be
permitted to own or lease its corporate headquarters.

 

§7.17                 Distributions of Income to Borrower.  Borrower shall cause
all of its Subsidiaries that are not Subsidiary Guarantors (subject to the terms
of any loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter, and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices; provided,
however, that (x) with respect to any Subsidiary not organized under the laws of
a political subdivision of the United States, no such distributions will be
required to be made to the extent such distributions could jeopardize the
ability of such Subsidiary to comply with applicable legal restrictions, to
preserve tax status, or otherwise to address currency exchange or other
operating business issues as reasonably determined by the Board of the REIT, and
(y) with respect to any Taxable REIT Subsidiary, no such distributions will be
required to be made to the extent that it is reasonably determined that such
distribution could either (i) increase the amount required to be distributed to
the REIT’s shareholders for the REIT to either (A) maintain its status as a real
estate investment trust under the Code, or (B) eliminate the tax liability of
the REIT, or (ii) affect the REIT’s ability to satisfy the income tests in
Section 856(c) of the Code.

 

§7.18                 [Intentionally Omitted.]

 

§7.19                 Plan Assets.  Borrower will do, or cause to be done, all
things necessary to ensure that none of the assets included in the calculation
of Unencumbered Asset Value will be deemed to be Plan Assets at any time.

 

§7.20                 [Intentionally Omitted.]

 

98

--------------------------------------------------------------------------------


 

§7.21                 REIT and General Partner Covenants.  Borrower shall cause
REIT and General Partner to comply with the following covenants:

 

(a)                                 REIT shall not enter into or conduct any
business other than (x) in connection with the ownership, acquisition and
disposition of interests in Borrower and the General Partner and management of
the business of Borrower and the General Partner, including but not limited to
making equity investments in Borrower, (y) any other activities that are
permitted by this Agreement (such as making Distributions and doing Equity
Offerings), and (z) any activities as are incidental to any of the foregoing.

 

(b)                                 General Partner will have as its sole
business purpose owning its general partnership interest in Borrower, and
performing duties as the general partner of Borrower and making equity
investments in Borrower, and shall not engage in any business other than those
described in this §7.21(b), those activities permitted by this Agreement and any
activities as are incidental to any of the foregoing.

 

(c)                                  For clarity, nothing in this §7.21 shall be
construed to prevent REIT from maintaining reasonable cash balances.

 

(d)                                 Neither the REIT nor General Partner shall
dissolve, liquidate or otherwise wind-up its business, affairs or assets.

 

§7.22                 Unencumbered Properties.

 

(a)                                 The Eligible Real Estate included in the
calculation of the Unencumbered Asset Value shall at all times satisfy all of
the following conditions:

 

(i)                                     the Eligible Real Estate shall be owned
100% in fee simple, or leased pursuant to a Ground Lease or Lease that as to
Borrower or the applicable Unencumbered Property Subsidiary is not in Lease
Default, by Borrower or an Unencumbered Property Subsidiary and shall, in each
case, be benefitted by easements, rights of way and other similar appurtenances
as are required for the operation of such Eligible Real Estate.  Borrower or the
applicable Unencumbered Property Subsidiary shall own all right, title and
interest to the rents, accounts and other revenues from such Eligible Real
Estate.  Such Eligible Real Estate shall (x) be free and clear of all Liens and
Negative Pledges (other than the Liens permitted in §8.2(i)(A) and §8.2(iv)),
and (y) such Eligible Real Estate and Borrower and the Unencumbered Property
Subsidiary shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such Eligible Real Estate (including any
restrictions contained in any applicable organizational documents) other than
any restriction on sale, transfer, mortgage or assignment arising (A) from any
restrictions in the nature of unencumbered asset financial covenants that are
calculated with reference to such Eligible Real Estate, (B) asset sale,
assignment and transfer limitations of general applicability under the terms of
other Indebtedness that do not apply specifically to such Eligible Real Estate,
(C) restrictions under any other tax protection agreement approved in writing by
Agent in its discretion, (D) any restrictions arising under any Loan Document,
or (E) restrictions in a Ground Lease or Lease contained in such Ground Lease or
Lease which is approved by the Majority Lenders in connection with the addition
of the applicable Eligible Real Estate as an Unencumbered Property (any
restrictions on sale, pledge,

 

99

--------------------------------------------------------------------------------


 

transfer, mortgage or assignment described in this clause (y), after taking into
account the carve-outs in this clause (y), a “Negative Pledge”);

 

(ii)                                  none of the Eligible Real Estate or any
equipment used therein shall have any material structural defects or major
architectural deficiencies, title defects, materially adverse environmental
conditions or other materially adverse matters in each case except for defects,
deficiencies, conditions or other matters individually or collectively which are
not materially adverse to the profitable operation of such Eligible Real Estate,
and such Real Estate shall be in compliance with the representations in §6.20
and the requirements of §8.6 that are applicable to Unencumbered Properties;

 

(iii)                               If such Real Estate is owned or leased by an
Unencumbered Property Subsidiary, then, without limiting the ability of such
Unencumbered Property Subsidiary to guaranty Unsecured Indebtedness otherwise
permitted hereunder, such Unencumbered Property Subsidiary shall not be liable
with respect to any Secured Recourse Indebtedness or Non-Recourse Indebtedness
(provided that such Unencumbered Property Subsidiary may be liable with respect
to (w) Capitalized Lease Obligations existing as of the Original Closing Date
described on Schedule 7.22, (x) Capitalized Lease Obligations which exist at the
time any Person which becomes an Unencumbered Property Subsidiary is acquired by
Borrower and which Capitalized Lease Obligations were not entered into in
anticipation of such acquisition by Borrower, (y) other Capitalized Lease
Obligations not exceeding $10,000,000.00 in the aggregate at any time
outstanding and (z) purchase money Indebtedness with respect to equipment used
at an Unencumbered Property of up to $10,000,000 in the aggregate at any time
outstanding);

 

(iv)                              such Eligible Real Estate is managed by
Borrower or another manager approved by Agent, such approval to not be
unreasonably withheld;

 

(v)                                 prior to inclusion of Real Estate as an
Unencumbered Property included in the calculation of the Unencumbered Asset
Value, Borrower shall have delivered to Agent a physical description of the Real
Estate and current operating statements, an operating and capital expenditure
budget for such Real Estate reasonably satisfactory to the Agent, and such other
information as Agent may reasonably require to determine the value attributable
to such Real Estate for the purposes of §9.1 and compliance with this §7.22;

 

(vi)                              if such Unencumbered Property is owned or
leased by an Unencumbered Property Subsidiary, Borrower shall directly or
indirectly own 100% of all equity interests (including all economic, beneficial
and voting interests) in such Unencumbered Property Subsidiary, any and all
intermediate entities shall be Subsidiary Guarantors to the extent required by
this Agreement, and no direct or indirect ownership or other interests or rights
in any such Unencumbered Property Subsidiary or intermediate Subsidiary shall be
subject to any Lien or Negative Pledge other than Liens permitted under
§8.2(i)(A);

 

(vii)                           such Real Estate has been designated as an
“Unencumbered Property” on Schedule 1.2 hereto or in a Compliance Certificate
delivered in accordance with §7.4(c) or delivered pursuant to this §7.22 and the
Eligible Real Estate Qualification Documents have been delivered to Agent, and
in any event has not been removed as an Unencumbered

 

100

--------------------------------------------------------------------------------


 

Property included in the calculation of the Unencumbered Asset Value pursuant to
§7.22(b), §7.22(c) or §7.22(d); and

 

(viii)                        all of the representations and warranties in this
Agreement with respect to Unencumbered Properties are true and correct in all
material respects, and no Default or Event of Default would exist if such
Unencumbered Property is included in the calculation of Unencumbered Asset
Value.

 

(b)                                 In the event that all or any material
portion of any Eligible Real Estate included in the calculation of the
Unencumbered Asset Value shall be materially damaged or taken by condemnation,
then Borrower shall promptly notify the Agent thereof and such Real Estate may,
at the reasonable determination of Agent, no longer be included in the
calculation of the Unencumbered Asset Value unless and until (i) any damage to
such Real Estate is repaired or restored, such Real Estate becomes operational
(if such Real Estate was a Stabilized Property), and the Agent shall receive
evidence satisfactory to the Agent of the value of such Real Estate following
such repair or restoration (both at such time and prospectively), or (ii) Agent
shall receive evidence reasonably satisfactory to the Agent that the value of
such Real Estate, both at such time and prospectively (after giving
consideration to such factors as Agent shall reasonably consider, including,
limitation, the availability of insurance proceeds or condemnation awards, and
the impact of such casualty or condemnation upon continued occupancy by tenants
under their leases) shall not be materially adversely affected (in Agent’s good
faith determination) by such damage or condemnation, provided that in the event
of a material adverse effect on the value (in Agent’s good faith determination)
where some but not all of the leases relating to such Eligible Real Estate may
remain in effect after such casualty or condemnation, such Real Estate shall
continue to be included in the Unencumbered Asset Value subject to Agent having
reasonably approved an adjusted valuation of such Eligible Real Estate following
receipt from Borrower of a proposed reduced valuation for such Eligible Real
Estate (taking into account the reduced leasing of such Eligible Real Estate)
together with such other information as Agent may reasonably request in order
for Agent to evaluate and approve such proposed valuation for such Eligible Real
Estate.

 

(c)                                  Upon any asset ceasing to qualify to be
included in the calculation of the Unencumbered Asset Value, such asset shall no
longer be included in the calculation of the Unencumbered Asset Value.  Within
five (5) Business Days after any such disqualification, Borrower shall deliver
to the Agent a certificate reflecting such disqualification, together with the
identity of the disqualified asset, a statement as to whether any Default or
Event of Default arises as a result of such disqualification, and a calculation
of the Unencumbered Asset Value attributable to such asset.  Simultaneously with
the delivery of the items required pursuant to this clause (c), Borrower shall
deliver to the Agent a pro forma Compliance Certificate demonstrating, after
giving effect to such removal or disqualification, compliance with the covenants
contained in §9.1.

 

(d)                                 In addition, Borrower may voluntarily remove
any Unencumbered Properties from the calculation of Unencumbered Asset Value by
delivering to the Agent, no later than five (5) Business Days prior to date on
which such removal is to be effected, notice of such removal, together with a
statement that no Default or Event of Default then exists or would, upon the
occurrence of such event or with passage of time, result from such removal, and
the

 

101

--------------------------------------------------------------------------------


 

identity of the Unencumbered Property being removed, and a calculation of the
value attributable to such Unencumbered Property.  Simultaneously with the
delivery of the items required pursuant above, Borrower shall deliver to the
Agent a pro forma Compliance Certificate demonstrating, after giving effect to
such removal or disqualification, compliance with the covenants contained in
§7.22 and §9.1.

 

(e)                                  Notwithstanding the foregoing, in the event
any Real Estate does not qualify as Eligible Real Estate or satisfy the
requirements of §7.22(a), such Real Estate shall be included in the calculation
of the Unencumbered Asset Value so long as (x) the Agent shall have received the
prior written consent of each of the Majority Lenders to the inclusion of such
Real Estate in the calculation of the Unencumbered Asset Value and (y) at no
time after it is included does such Real Estate fail to satisfy any requirements
of the Majority Lenders imposed as a condition to such approval, and any
requirements of the definition of Eligible Real Estate or of §7.22(a) in
addition to those it failed to satisfy at the time such consent of the Majority
Lenders was provided for such inclusion.

 

§7.23                 Sanctions Laws and Regulations.  The Borrower shall not,
directly or indirectly, use the proceeds of the Loans or any Letter of Credit or
lend, contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act.  None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations.  Borrower shall maintain
policies and procedures designed to achieve compliance with Sanctions Laws and
Regulations.

 

§8.                               NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1                        Restrictions on Indebtedness.  Borrower will not,
and will not permit REIT or their respective Subsidiaries to, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of Borrower or its
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

102

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(f)                                   subject to the provisions of §9, (i)
Secured Recourse Indebtedness of Borrower and its Subsidiaries, provided that
the aggregate amount of such Indebtedness shall not exceed fifteen percent (15%)
of Gross Asset Value;

 

(g)                                  subject to the provisions of §9,
Consolidated Secured Indebtedness of Borrower and its Subsidiaries, provided
that the aggregate amount of such Indebtedness shall not exceed forty percent
(40%) of Gross Asset Value;

 

(h)                                 subject to the provisions of §9, Unsecured
Indebtedness of Borrower and its Subsidiaries and of REIT and General Partner;
and

 

(i)                                     (i)                                    
indebtedness of the REIT, Borrower or any other Subsidiary in the form of
purchase price adjustments, earn-outs or other arrangements representing
acquisition consideration incurred in connection with any acquisition permitted
by this Agreement or other Investment permitted by §8.3 other than Indebtedness
for borrowed money, provided that, solely with respect to any Unencumbered
Property Subsidiary and the REIT, such Indebtedness is unsecured; and (ii)
Indebtedness owed in respect of any overdrafts and related liabilities arising
from treasury, depository and Cash Management Services or in connection with any
automated clearing-house transfers of funds; provided that such Indebtedness
shall be repaid in full within five Business Days of the incurrence thereof.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) or (g) above shall be secured by any asset
included in the calculation of the Unencumbered Asset Value or any interest
therein or any direct or indirect ownership interest in any Subsidiary Guarantor
or Unencumbered Property Subsidiary owning such an asset as collateral and (ii)
REIT and General Partner shall not create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non-recourse limitations governing the Non-Recourse
Indebtedness of any Person) other than Indebtedness described in §§8.1(a)-(e)
and (h) above.

 

§8.2                        Restrictions on Liens, Etc.  Borrower will not, and
will not permit REIT or their respective Subsidiaries to (a) create or incur or
suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, pledge, charge, restriction or other security interest of
any kind upon any of their respective property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) acquire any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or

 

103

--------------------------------------------------------------------------------


 

arrangement; (c) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (d) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein,
Borrower and any such Subsidiary of Borrower may create or incur or suffer to be
created or incurred or to exist:

 

(i)                                     (A) (x) Liens on properties to secure
taxes incurred in the ordinary course of business in respect of obligations not
then delinquent (or being contested in good faith by appropriate proceedings as
permitted by this Agreement) or not otherwise required to be paid or discharged
under the terms of this Agreement or any of the other Loan Documents and (y)
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA or pursuant to any Environmental Laws) or
claims for labor, material or supplies (including warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens) incurred in the ordinary course
of business in respect of obligations not then delinquent by more than 60 days
but in any event prior to the commencement of any foreclosure or other
enforcement action with respect thereto (or being contested in good faith by
appropriate proceedings as permitted by this Agreement) or not otherwise
required to be paid or discharged under the terms of this Agreement or any of
the other Loan Documents and (B) Liens on assets other than the assets included
in the calculation of Unencumbered Asset Value in respect of judgments permitted
by §8.1(d);

 

(ii)                                  Liens incurred or deposits or pledges made
in connection with, or to secure payment of, workers’ compensation, unemployment
insurance, old age pensions or other social security obligations;

 

(iii)                               (A) Liens granted by Borrower or any
Subsidiary of Borrower (other than an Unencumbered Property Subsidiary or
another Subsidiary of Borrower which directly or indirectly owns an interest in
an Unencumbered Property Subsidiary) on any asset of such Person securing
Indebtedness which is permitted by §8.1(f) or (g), provided that none of such
assets shall include any direct or indirect interest in any asset included in
the calculation of Unencumbered Asset Value, or any direct or indirect right,
title or interest in any rent, issue, profit, proceed or other asset related
thereto, included in the calculation of the Unencumbered Asset Value, or any
interest in any Unencumbered Property Subsidiary or any Subsidiary of Borrower
which directly or indirectly owns an asset included in the calculation of
Unencumbered Asset Value), and (B) pledges of security interests in the
ownership interests of any Subsidiary of the Borrower which is not an
Unencumbered Property Subsidiary or the direct or indirect owner of an interest
in an Unencumbered Property Subsidiary securing Indebtedness which is permitted
by §8.1(f) or (g);

 

(iv)                              (A) encumbrances on properties consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which Borrower or any such Subsidiary is a party,
purchase money security interests and other liens or encumbrances, which do not
individually or in the aggregate have a Material Adverse Effect, (B) banker’s
liens, rights

 

104

--------------------------------------------------------------------------------


 

of setoff or similar rights and remedies as to deposit accounts or other funds
maintained with deposit institutions provided that such liens, rights or
remedies are not security for or otherwise related to Indebtedness, and none of
such liens, rights or remedies relate to any asset included in the calculation
of Unencumbered Asset Value, and (C) UCC pre-filings in respect of Permitted
Liens prior to incurrence of such Permitted Liens; provided that if the
Indebtedness to which such pre-filing relates is not promptly closed following
such pre-filing, such pre-filed UCC financing statement shall be promptly
released;

 

(v)                                 Liens arising from filing UCC financing
statements relating solely to leases not prohibited by this Agreement;

 

(vi)                              Liens in favor of Agent under the Loan
Documents to secure the Obligations;

 

(vii)                           Liens by the REIT or any of its Subsidiaries on
cash or Cash Equivalents (other than on any cash or Cash Equivalents of Borrower
or any Unencumbered Property Subsidiary (or any direct or indirect owners of
Borrower or such Subsidiaries));

 

(viii)                        the rights of tenants or subtenants in the
ordinary course of business relating to the use or occupation of space in any
building or of any Real Estate;

 

(ix)                              any option, contract or other agreement to
sell an asset provided such sale is otherwise permitted by this Agreement; and

 

(x)                                 with respect to any Leased Property, (x) any
reversionary interest or title of lessor under an applicable Lease with respect
thereto or (y) Lien, easement, restriction or encumbrance to which the interest
or title of such lessor may be subject.

 

(xi)                              Liens arising in connection with customary
rights and restrictions contained in agreements relating to such sale or
transfer of assets pending the completion thereof; and

 

(xii)                           Liens arising under Capitalized Lease
Obligations with respect to the assets subject to such lease.

 

Notwithstanding anything in this Agreement to the contrary, REIT and General
Partner shall not create or suffer to be created or incurred or to exist any
Lien other than Liens contemplated in §8.2(i), (ii), (iv)(B), (v) and (vi).

 

§8.3                        Restrictions on Investments.  Neither Borrower will,
nor will it permit REIT or any of their respective Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except Investments in:

 

(a)                                 Cash Equivalents;

 

(b)                                 the acquisition of fee interests or
long-term ground lease interests or interests under Leases by Borrower or its
Subsidiaries in (i) Real Estate which is utilized for income-producing Data
Center Properties located in the continental United States or the District

 

105

--------------------------------------------------------------------------------


 

of Columbia and businesses and investments incidental thereto, and (ii) subject
to the restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purposes and Development Properties to be used for
the purposes set forth in §8.3(b)(i);

 

(c)                                  Investments by Borrower in Wholly Owned
Subsidiaries of Borrower as of the Closing Date and in any Person that becomes a
Wholly Owned Subsidiary of Borrower after the Closing Date;

 

(d)                                 Investments in non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates as of the Closing Date and in any Person that
becomes a non-Wholly Owned Subsidiary or an Unconsolidated Affiliate after the
Closing Date;

 

(e)                                  Investment by any Subsidiary in any other
Subsidiary, by Borrower in any Subsidiary, and by the REIT in Borrower;

 

(f)                                   Investments in Land Assets, provided that
the aggregate Investment therein shall not exceed five percent (5%) of Gross
Asset Value;

 

(g)                                  Investments in Development Properties,
provided that the aggregate Investment therein shall not exceed thirty percent
(30%) of Gross Asset Value;

 

(h)                                 Investments in Mortgage Notes and other
notes receivable, provided that the aggregate Investment therein shall not
exceed five percent (5%) of Gross Asset Value;

 

(i)                                     Investments (i) in equipment and other
personal property which will be incorporated into, or otherwise used in
connection with, Data Center Properties, (ii) with utility companies to bring
critical power to Data Center Properties, (iii) services associated with
managing and providing Data Center Properties (including ancillary businesses)
and (iv) with fiber optic companies to bring fiber optics to Data Center
Properties;

 

(j)                                    Investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customary and suppliers, in each case in the ordinary course of
business; and

 

(k)                                 Upon the consummation of the Cervalis
Acquisition, any loan or extension of credit by any Subsidiary of Borrower to a
customer in connection with the customized fit-out of such customer’s cage space
at the property located at 50 Madison Road, Totowa, New Jersey not to exceed the
principal amount of $3,500,000 outstanding at any time.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(f)-(h) exceed thirty-five percent (35%) of Gross Asset Value at any time.

 

For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
non-Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their non-Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in

 

106

--------------------------------------------------------------------------------


 

Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.

 

§8.4                        Merger, Consolidation.  Borrower will not, nor will
Borrower permit REIT or any of their respective Subsidiaries to, (a) dissolve,
liquidate, dispose of all or substantially all of its assets or (b) consummate a
business, merger, reorganization, consolidation or other business combination or
agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing (any of the foregoing transactions in this clause (b), for
purposes of this §8.4 (other than §8.4(xii)), a “merger”), except for (i) the
merger or consolidation of one or more of the Subsidiaries of Borrower with and
into Borrower (it being understood and agreed that in any such event Borrower
will be the surviving Person), (ii) the merger or consolidation of two or more
Subsidiaries of Borrower, (iii) any dissolution of a Subsidiary (A) that owns no
assets or (B) if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lenders, provided that (x) Borrower or a Guarantor
receives any assets of such dissolved or liquidated Subsidiary if such dissolved
or liquidated Subsidiary was a Guarantor at the time of such liquidation or
dissolution and (y) the provisions of §5.2(b) (to the extent that such
Subsidiary is a Subsidiary Guarantor at the time of such dissolution) and §7.22
are satisfied, (iv) dispositions permitted by §8.8, (v)(A) a merger of a Person
with Borrower, so long as Borrower is the surviving entity, (B) a merger of (1)
the general partner of a Person simultaneously merging with Borrower or a
Subsidiary of Borrower with (2) General Partner, so long as General Partner is
the surviving entity and the provisions of §7.21 are not violated, (C) a merger
of an entity that has elected to obtain and qualifies for REIT Status and which
is the general partner or other owner of a Person simultaneously merging with
Borrower or a Subsidiary of Borrower, with the REIT, so long as the REIT is the
surviving entity and the provisions of §7.21 are not violated, and (D) a merger
of a Person with a Subsidiary of Borrower (other than an Unencumbered Property
Subsidiary or a Subsidiary that in either case directly or indirectly owns an
Unencumbered Property unless with respect to an Unencumbered Property Subsidiary
the terms of §7.22(a)(iii) are satisfied), in each instance so long as (u) in
the case of a merger with REIT, General Partner, Borrower or a Subsidiary of
Borrower organized under the laws of a political subdivision of the United
States, such Person was organized under the laws of the United States of America
or one of its states; (v) if such Subsidiary is a Subsidiary Guarantor or an
Unencumbered Property Subsidiary, such Subsidiary is the survivor of such merger
or with the prior written approval of Agent, becomes a Subsidiary Guarantor, and
if such Subsidiary is not a Subsidiary Guarantor, the surviving Person is
controlled by Borrower; (w) Borrower shall have given the Agent at least ten
(10) Business Days’ prior written notice prior to consummation of such merger;
(x) such merger is completed as a result of negotiations with the approval of
the board of directors or similar body of such Person and is not a so called
“hostile takeover”; (y) following such merger, Borrower and its Subsidiaries
will continue to be engaged solely in the businesses permitted by §7.14; and (z)
such merger, together with all other mergers permitted by this §8.4(v) and
consummated in the same fiscal year as such merger, shall not increase the Gross
Asset Value by more than fifty percent (50%) of the Gross Asset Value as of the
end of the previous fiscal year; and (vi) Investments constituting asset or
stock acquisitions permitted by §8.3 and which are not mergers, reorganizations,
consolidations or business combinations; provided that no such merger or
consolidation shall be permitted in the event that a Default or Event of Default
exists immediately before or would exist after giving effect thereto.

 

107

--------------------------------------------------------------------------------


 

§8.5                        Sale and Leaseback.  Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries, to enter into any
arrangement, directly or indirectly, whereby Borrower, any Guarantor or any such
Subsidiary shall sell or transfer any Real Estate owned by it in order that then
or thereafter Borrower, any Guarantor or any such Subsidiary shall lease back
such Real Estate without the prior written consent of Agent, such consent not to
be unreasonably withheld.

 

§8.6                        Compliance with Environmental Laws.  None of
Borrower or Guarantors will, nor will it permit any of their Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the use, handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating large-scale data centers and in
material compliance with all applicable Environmental Laws, (b) cause or, with
respect to owned or ground leased Real Estate, permit to be located on any of
the Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws, (c)
generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner that could reasonably be
contemplated to cause a Release of Hazardous Substances on, upon or into the
Real Estate or any surrounding properties or any threatened Release of Hazardous
Substances could reasonably be expected to give rise to liability under CERCLA
or any other Environmental Law, except, in each case, (i) with respect to any
Real Estate other than an Unencumbered Property included in the calculation of
Unencumbered Asset Value where any such use, generation, conduct or other
activity has not had and would not reasonably be expected to have a Material
Adverse Effect, and (ii) with respect to any Unencumbered Property included in
the calculation of Unencumbered Asset Value where any such use, generation,
conduct or other activity has not had and would not reasonably be expected, when
taken with other matters covered by §6.20 and this §8.6, to result in liability,
clean-up, remediation, containment, correction or other costs to Borrower, any
Guarantor or any Unencumbered Property Subsidiary individually or in the
aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
materially adversely effect the operation of or ability to use such property;
provided, that in the case of this clause (ii) such estimated liability or other
costs shall be promptly reported to the Agent and deducted in the calculation of
Unencumbered Asset Value, and Borrower shall diligently and continuously pursue
corrective, remedial and other actions to bring such Unencumbered Property or
Properties into compliance with Environmental Laws and to eliminate such
liability.

 

Borrower shall, and shall cause its Subsidiaries to:

 

(i)                                     in the event of any change in
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, take all reasonable action (including, without limitation, the
conducting of engineering tests at the sole expense of Borrower) to confirm that
no Hazardous Substances are or ever were Released or disposed of on the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
in violation of applicable Environmental Laws; and

 

(ii)                                  if any Release or disposal of Hazardous
Substances which any Person may be legally obligated to contain, correct or
otherwise remediate or which may

 

108

--------------------------------------------------------------------------------


 

otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by Borrower or any such
Subsidiary), Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of such
Unencumbered Property to the extent required by and in full compliance with all
applicable Environmental Laws; provided, that each of Borrower and its
Subsidiaries shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the satisfaction of the Agent and no action
shall have been commenced by any enforcement agency.  The Agent may engage its
own environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.

 

At any time while an Event of Default exists hereunder the Agent may at its
election (and will at the request of the Majority Lenders) obtain such
environmental assessments of any or all of the Unencumbered Properties included
in the calculation of Unencumbered Asset Value prepared by an environmental
consultant as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to any such Unencumbered Property and (ii) whether the use and
operation of any such Unencumbered Property complies with all Environmental Laws
to the extent required by the Loan Documents.  Additionally, at any time that
the Agent or the Majority Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which otherwise may expose such Person to liability may have occurred, relating
to any Unencumbered Property included in the calculation of Unencumbered Asset
Value, or that any of the Unencumbered Property included in the calculation of
Unencumbered Asset Value is not in compliance with Environmental Laws to the
extent required by the Loan Documents, Borrower shall promptly upon the request
of Agent obtain and deliver to Agent such environmental assessments of such
Unencumbered Property prepared by an environmental consultant reasonably
acceptable to the Agent as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to such Unencumbered Property and (ii) whether the
use and operation of such Unencumbered Property comply with all Environmental
Laws to the extent required by the Loan Documents.  Environmental assessments
may include detailed visual inspections of such Unencumbered Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Property and the
use and operation thereof with all applicable Environmental Laws.  All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of Borrower.  Notwithstanding the foregoing, it shall not be
considered a breach of this §8.6 if permission from a third-party (including,
without limitation, any owners or landlords) is required to conduct an
environmental assessment and, after reasonable attempts, Borrower is unable to
obtain such permission for whatever reason and therefore does not perform the
requested environmental assessment.

 

109

--------------------------------------------------------------------------------


 

§8.7                        Distributions.

 

(a)                                 Borrower shall not pay any Distribution to
the partners, members or other owners of Borrower, and General Partner and REIT
shall not pay any Distribution to their respective partners, members or other
owners, if such Distribution is in excess of the amount which, when added to the
amount of all other Distributions paid in the same fiscal quarter and the
preceding three (3) fiscal quarters, would exceed ninety-five percent (95%) of
Funds from Operations for such period (the “FFO Basket”); provided that the
foregoing limitation in this §8.7(a) shall not apply to Distributions that are
Preferred Distributions; and provided further that the limitations contained in
this §8.7(a) shall not (i) preclude Borrower, the REIT or the General Partner
from making the minimum amount of Distributions that, when made in accordance
with its organizational documents (e.g., pro rata to all of its partners,
members or other owners, if so required), are required (A) to enable REIT to
maintain its REIT Status, as evidenced by a certification of the principal
financial or accounting officer of Borrower containing calculations in detail
reasonably satisfactory in form and substance to the Agent, (B) to enable REIT
to avoid the imposition of any taxes imposed under Code Section 857(b)(1) or
4981 of the Code, and (C) to enable REIT to avoid the imposition of taxes
imposed under Section 857(b)(3) of the Code, provided that no Distribution under
this clause (C) may be paid if a Default exists or would arise as a result of
such Distribution, (ii) limit the ability of (A) Borrower or the REIT to retain,
acquire, relinquish or sell Equity Interests awarded to officers and employees
of Borrower, CyrusOne LLC or the REIT pursuant to equity compensation programs
in the ordinary course of business in order to pay applicable withholding tax
obligations of such employee, or (B) Borrower to distribute funds to the REIT
for the purpose of covering administration and operating expense of the REIT in
an amount not to exceed $1,000,000.00 per calendar year; (iii) preclude
redemptions of equity interests in Borrower or REIT from proceeds of an Equity
Offering provided that the proceeds of such Equity Offering are used within
ninety (90) days of such issuance and sale for such purpose, (iv) preclude
Borrower, the REIT or the General Partner from making cash payments in lieu of
the issuance of fractional shares representing insignificant interests in the
REIT in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the REIT, or Borrower
from making Distributions to the REIT in order to enable the REIT to make such
cash payments, (v) preclude the REIT or Borrower from making Distributions,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the REIT, Borrower and their
respective Subsidiaries, in an aggregate amount not in excess of $5,000,000 in
any fiscal year or the Borrower from making Distributions to the REIT in order
to enable the REIT to make such Distributions; provided that any amount not so
used in any given fiscal year may be carried forward and used in the next
succeeding fiscal year, (vi) preclude the REIT or Borrower from repurchasing
Equity Interests upon the exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
as part of a “cashless” exercise, or (vii) (A) preclude Borrower from paying
Distributions to the REIT which are promptly used by the REIT to redeem or
repurchase Equity Interests of the REIT or Borrower or (B) preclude Borrower
from making Distributions which are promptly used by Borrower to redeem or
repurchase partnership common units of Borrower, provided that the aggregate
amount of Distributions made in reliance on this clause (vii)(A) and (B) shall
not exceed $60,000,000 in any calendar year, or (viii) preclude the cashless
exchange of Equity Interests in Borrower for Equity Interests in REIT.  For the
avoidance of doubt, any Distributions made pursuant to clauses (i) — (viii) of
the preceding sentence shall not be included

 

110

--------------------------------------------------------------------------------


 

in any calculation to determine Borrower’s, the General Partner’s or the REIT’s
compliance with the limitation on Distributions calculated by reference to the
FFO Basket.  For the purposes of this §8.7(a), (i) the REIT and the General
Partner may each make Distributions in respect of any Distributions received
from Borrower, provided such Distributions were, at the time made, permitted by
this §8.7(a) to be made by Borrower to the REIT or the General Partner, and (ii)
Borrower may make any Distributions to the REIT as are necessary in order to
enable the REIT to make any Distributions that are permitted by §8.7(a) to be
made by the REIT.

 

(b)                                 In the event that an Event of Default shall
have occurred and be continuing, (i) Borrower, REIT and General Partner shall
not pay any Distribution to its partners, members or other owners, other than
(A) the minimum amount of Distributions (when made in accordance with the
applicable organizational documents (e.g., pro rata to all of its partners,
members or other owners, if so required)) required to enable the REIT to
maintain its REIT Status, as evidenced by a certification of the principal
financial or accounting officer of Borrower containing calculations in detail
reasonably satisfactory in form and substance to the Agent and (B) cashless
exchanges of Equity Interests in Borrower for Equity Interests in the REIT.

 

(c)                                  Notwithstanding the foregoing, at any time
when an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred and be continuing or the maturity of the Obligations has been
accelerated, Borrower shall not, and shall not permit REIT or General Partner
to, make any Distributions whatsoever, directly or indirectly, other than
cashless exchanges of Equity Interests in Borrower for Equity Interests in the
REIT.

 

§8.8                        Asset Sales.  Borrower will not, and will not permit
the Guarantors or their respective Subsidiaries to, sell, transfer or otherwise
dispose of any material asset to a Person that is not a Wholly Owned Subsidiary
of Borrower other than pursuant to a bona fide arm’s length transaction or, with
respect to transactions subject to §8.13, as permitted by §8.13; provided that
Borrower, Guarantors and their respective Subsidiaries may sell, transfer or
otherwise dispose of assets subject to any condemnation proceeding (including in
lieu thereof).  Without limiting the foregoing, neither Borrower nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any Real Estate
in one transaction or a series of transactions during any four (4) consecutive
fiscal quarters, in excess of an amount equal to thirty-five percent (35%) of
Gross Asset Value, except (i) as the result of a condemnation or casualty and
(ii) for the granting of Permitted Liens, without the prior written consent of
Agent and the Majority Lenders.  For the purpose of calculating the 35%
threshold in the preceding sentence, in the event of any sale, transfer or other
disposition of any Real Estate by Borrower or any Subsidiary to any Person which
is not a Wholly Owned Subsidiary of Borrower, only the portion of the Real
Estate in which Borrower or the transferring Subsidiary does not retain an
interest shall be counted toward such threshold.  A transfer from Borrower to a
Wholly Owned Subsidiary of Borrower or among Wholly Owned Subsidiaries of
Borrower shall not count against the thirty-five percent (35%) limit.

 

§8.9                        [Intentionally Omitted.]

 

§8.10                 Restriction on Prepayment of Indebtedness.  After the
occurrence and during the continuance of any Event of Default, Borrower will
not, and will not permit any Guarantor or

 

111

--------------------------------------------------------------------------------


 

their respective Subsidiaries to:  (a) optionally or voluntarily prepay, redeem,
defease, purchase or otherwise retire the principal amount, in whole or in part,
of any Indebtedness other than the Obligations prior to the maturity date
thereof; provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new or increased
loan, note or other Indebtedness which would otherwise be permitted by the terms
of §8.1 and proceeds described in the following clause (y); and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale or other disposition of the Real Estate securing such Indebtedness;
and (b) modify any document evidencing any Indebtedness (other than the
Obligations) to accelerate the maturity date of such Indebtedness.

 

§8.11                 [Intentionally Omitted.]

 

§8.12                 Derivatives Contracts.  Neither Borrower nor any of the
Guarantors or their respective Subsidiaries shall contract, create, incur,
assume or suffer to exist any Derivatives Contracts except for interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
forward equity commitments and forward equity sale agreements with customary
terms and, to the extent constituting Indebtedness, permitted pursuant to §8.1.

 

§8.13                 Transactions with Affiliates.  Borrower shall not, and
shall not permit any Guarantor or any of their respective Subsidiaries to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than any Wholly Owned Subsidiary of Borrower), except (i)
transactions set forth on Schedule 6.15 attached hereto and any amendments to
stock option plans, employment agreements and indemnities of officers and
directors to the extent that such amendment is not adverse, taken as a whole, to
the Lenders or the Borrower in any material respect, (ii) transactions pursuant
to the reasonable requirements of the business of such Person and upon fair and
reasonable terms which are substantially no less favorable to such Person than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate (which, in connection with any transaction with a non-wholly
owned Subsidiary, may take into account any enhancement to the value of the
equity owned by a Wholly Owned Subsidiary of Borrower as a result of the
transaction), (iii) Distributions permitted pursuant to §8.7, (iv) transactions
under this Agreement or the Senior Notes Documents, (v) (a) transactions solely
among the REIT, the General Partner, Borrower and any of their respective
Subsidiaries that are Unencumbered Property Subsidiaries or Guarantors or (b)
transactions solely among the Subsidiaries of the Borrower that are not
Unencumbered Property Subsidiaries or owners of direct or indirect interests in
an Unencumbered Property Subsidiary, (vi) issuance by the REIT or Borrower of
Equity Interests (other than Disqualified Equity Interests) and receipt by the
REIT or Borrower of capital contributions, (vii) any transaction with any Person
who is not an Affiliate immediately before the consummation of such transaction
that becomes an Affiliate as a result of such transaction, (viii) payroll,
travel, business entertainment and similar advances to officers, directors,
employees and consultants of the REIT or any Subsidiary to cover matters that
are expected at the time of such advances to be treated as expenses of the REIT
or such Subsidiary for accounting purposes and that are made in the ordinary
course of business, (x) compensation, insurance, expense reimbursement,
severance, employee benefit arrangements and indemnification of, and other
employment arrangements with, directors, officers, consultants and

 

112

--------------------------------------------------------------------------------


 

employees of the REIT, Borrower or any Subsidiary of either thereof and (xi)
intercompany loans permitted by §8.1 and §8.3.

 

§8.14                 Equity Pledges.  Notwithstanding anything in this
Agreement to the contrary, (a) REIT will not create or incur or suffer to be
created or incurred any Lien (other than Liens permitted under §8.2(i)(A)) on
any of its direct or indirect legal, equitable or beneficial interest in General
Partner or Borrower, including, without limitation, any Distributions or rights
to Distributions on account thereof, and (b) General Partner will not create or
incur or suffer to be created or incurred any Lien (other than Liens permitted
under §8.2(i)(A)) on any of its direct or indirect legal, equitable or
beneficial interest in Borrower.

 

§9.                               FINANCIAL COVENANTS.

 

Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1                        Unencumbered Asset Tests.

 

(a)                                 Borrower will not at any time permit
Consolidated Total Unsecured Indebtedness (including the Loans and Letter of
Credit Liabilities) to exceed sixty percent (60%) of the Unencumbered Asset
Value.

 

(b)                                 Borrower will not at any time permit the
Unencumbered Property Debt Yield to be less than 14.0%.

 

§9.2                        Consolidated Total Indebtedness to Gross Asset
Value.  Borrower will not at any time permit Consolidated Total Indebtedness to
exceed sixty percent (60%) of Gross Asset Value.

 

§9.3                        Consolidated EBITDA to Consolidated Fixed Charges. 
Borrower will not at any time permit the ratio of Consolidated EBITDA determined
for the most recently ended fiscal quarter to Consolidated Fixed Charges for the
most recently ended fiscal quarter, to be less than 1.70 to 1.00.

 

§9.4                        Minimum Consolidated Tangible Net Worth.  Borrower
will not at any time permit REIT’s Consolidated Tangible Net Worth to be less
than the sum of (i) $1,923,000,000.00 plus (ii) eighty percent (80%) of the sum
of (A) any additional Net Offering Proceeds after December 31, 2015, plus (B)
the value of interests in Borrower or interests in REIT issued upon the
contribution of assets to Borrower or its Subsidiaries after December 31, 2015
(with such value determined at the time of contribution).

 

§10.                        CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:

 

113

--------------------------------------------------------------------------------


 

§10.1                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto and shall be
in full force and effect.  The Agent shall have received a fully executed
counterpart of each such document.

 

§10.2                 Certified Copies of Organizational Documents.  The Agent
shall have received from Borrower and each Guarantor a copy, certified as of a
recent date by the appropriate officer of each State in which such Person is
organized and in which the Unencumbered Properties included in the calculation
of Unencumbered Asset Value are located and a duly authorized officer, partner
or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Person, as applicable, and its qualification
to do business, as applicable, as in effect on such date of certification
(provided that with respect to any partnership agreement, bylaws or operating
agreement delivered to Agent pursuant to the Existing Credit Agreement, such
officer, partner or member may certify that there has been no change to such
documents previously delivered to Agent) pursuant to the Existing Credit
Agreement.

 

§10.3                 Resolutions.  All action on the part of Borrower and
Guarantors, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4                 Incumbency Certificate; Authorized Signers.  The Agent
shall have received from Borrower and Guarantors an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of such Person
and giving the name and bearing a specimen signature of each individual who
shall be authorized to sign, in the name and on behalf of such Person, each of
the Loan Documents to which such Person is or is to become a party.  The Agent
shall have also received from Borrower a certificate, dated as of the Closing
Date, signed by a duly authorized representative of Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Revolving Credit Loan Requests, Letter of Credit Requests, Bid Loan Quote
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of Borrower under the Loan Documents.

 

§10.5                 Opinion of Counsel.  The Agent shall have received an
opinion addressed to the Lenders and the Agent and dated as of the Closing Date
from counsel to Borrower and Guarantors in form and substance reasonably
satisfactory to the Agent.

 

§10.6                 Payment of Fees.  Borrower shall have paid to the Agent
the fees then due and owing pursuant to §4.2.

 

§10.7                 Performance; No Default.  Borrower and Guarantors shall
have performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

§10.8                 Representations and Warranties.  The representations and
warranties made by Borrower and Guarantors in the Loan Documents or otherwise
made by Borrower and

 

114

--------------------------------------------------------------------------------


 

Guarantors and their respective Subsidiaries in connection therewith shall be
true and correct in all material respects on the Closing Date (except to the
extent that any such representation or warranty relates to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such earlier date).

 

§10.9                 Compliance Certificate.  The Agent shall have received a
Compliance Certificate dated as of the date of the Closing Date demonstrating
compliance with each of the covenants calculated therein as of the most recent
fiscal quarter for which Borrower has provided financial statements under §6.4
adjusted in the best good faith estimate of Borrower as of the Closing Date.

 

§10.10          Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.11          [Intentionally Omitted.]

 

§10.12          [Intentionally Omitted.]

 

§10.13          Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.                        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1                 [Intentionally Omitted].

 

§11.2                 Representations True; No Default.  Each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
any of their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which they were made and shall also be true in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing.

 

§11.3                 Borrowing Documents.  The Agent shall have received a
fully completed Revolving Credit Loan Request or Bid Loan Quote Request and Bid
Loan Quote, as applicable, for such Loan and the other documents and information
as required by §2.7, or a fully completed

 

115

--------------------------------------------------------------------------------


 

Letter of Credit Request required by §2.10 in the form of Exhibit H hereto fully
completed, as applicable.

 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1                 Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)                                 Borrower shall fail to pay any principal of
the Loans when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(b)                                 Borrower shall fail to pay any interest on
the Loans, any reimbursement obligations with respect to the Letters of Credit
or any fees or other sums due hereunder or under any of the other Loan Documents
when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(c)                                  [Intentionally Omitted];

 

(d)                                 Borrower shall fail to perform any term,
covenant or agreement contained in §9.1, §9.2, §9.3 or §9.4;

 

(e)                                  Borrower, Guarantors or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 or in the other Loan Documents);

 

(f)                                   any representation or warranty made by or
on behalf of Borrower, Guarantors or any of their respective Subsidiaries in
this Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(g)                                  any of Borrower, Guarantors or any Material
Subsidiary shall fail to pay when due (including, without limitation, at
maturity) (after all applicable grace and cure periods have expired), any
principal, interest or other amount on account any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contracts), or shall fail to observe or perform any term, covenant or agreement
contained in any agreement by which it is bound, evidencing or securing any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contracts); provided that the events described
in §12.1(g) shall not constitute an Event of Default unless such failure to
perform (including under any Derivatives Contracts), together with other
failures to perform as described in §12.1(g) (i) is for such period of time as
would permit (assuming the giving of appropriate notice if required) the holder
or holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof or to require the settlement, termination, prepayment, purchase
or

 

116

--------------------------------------------------------------------------------


 

redemption thereof and (ii)(A) in respect of Recourse Indebtedness, involves
singly or in the aggregate obligations for borrowed money or credit received or
other Indebtedness totaling in excess of $50,000,000.00 or (B) in respect of
Non-Recourse Indebtedness, involves singly or in the aggregate obligations for
borrowed money or credit received or other Indebtedness totaling in excess of
$75,000,000.00;

 

(h)                                 Borrower, any Guarantor or any of their
Material Subsidiaries, (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver for it or
any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

 

(i)                                     a petition or application shall be filed
for the appointment of a trustee or other custodian, liquidator or receiver of
Borrower, any Guarantor or any of their respective Material Subsidiaries or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

 

(j)                                    a decree or order is entered appointing a
trustee, custodian, liquidator or receiver for Borrower, any Guarantor or any of
their respective Material Subsidiaries or adjudicating any such Person, bankrupt
or insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any such Person in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

 

(k)                                 there shall remain in force, undischarged,
unsatisfied and unstayed, for more than thirty (30) days, whether or not
consecutive, one or more uninsured or unbonded final judgments against Borrower,
any Guarantor or any of their respective Subsidiaries that, exceed
$50,000,000.00 per occurrence or in the aggregate in any calendar year;

 

(l)                                     any of the Loan Documents shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents, or to contest or challenge
the validity or enforceability of any of the Loan Documents, shall be commenced
by or on behalf of Borrower or a Guarantor, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

(m)                             any dissolution, termination, partial or
complete liquidation, merger or consolidation of Borrower, any Guarantor or any
of their respective Material Subsidiaries shall

 

117

--------------------------------------------------------------------------------


 

occur or any sale, transfer or other disposition of the assets of Borrower, any
Guarantor or any of their respective Subsidiaries shall occur other than not
prohibited by the terms of this Agreement or the other Loan Documents;

 

(n)                                 with respect to any Guaranteed Pension Plan,
an ERISA Reportable Event shall have occurred and the Majority Lenders shall
have determined in their reasonable discretion that such event reasonably could
be expected to result in liability of any of Borrower, any Guarantor or any of
their respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $10,000,000.00 and either (w) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (x) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (y) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan; or (z) such
event requires such Guaranteed Pension Plan to notify the PBGC of withdrawal and
to determine liability under Section 4062(e) or Section 4063 of ERISA;

 

(o)                                 Borrower, any Guarantor or any of their
respective Subsidiaries or any shareholder, officer, director, partner or member
of any of them shall be indicted for a federal crime, a punishment for which
could include the forfeiture of (i) any assets of Borrower, any Guarantor or any
of their respective Subsidiaries which in the good faith judgment of the
Majority Lenders could reasonably be expected to have a Material Adverse Effect,
or (ii) the assets included in the calculation of the Unencumbered Asset Value;

 

(p)                                 any Guarantor denies that it has any
liability or obligations under the Guaranty or any other Loan Document, or shall
notify the Agent or any of the Lenders of such Guarantor’s intention to attempt
to cancel or terminate the Guaranty or cancel any other Loan Document, or shall
fail to observe or comply with any term, covenant, condition or agreement under
the Guaranty or any other Loan Document;

 

(q)                                 any Change of Control shall occur; or

 

(r)                                    an Event of Default under any of the
other Loan Documents shall occur;

 

then, and in any such event, the Agent may, and upon the request of the Majority
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes, the Letters of Credit and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.  Upon demand by Agent or the Majority Revolving
Credit Lenders in their absolute and sole discretion after the occurrence of an
Event of Default, and regardless of whether the conditions precedent in this
Agreement for a Revolving Credit Loan have been satisfied, the Revolving Credit
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit.  The proceeds of any such Revolving Credit Loan will be
pledged to and held

 

118

--------------------------------------------------------------------------------


 

by Agent as security for any amounts that become payable under the Letters of
Credit and Revolving Credit Loans.  In the alternative, if demanded by Agent in
its absolute and sole discretion after the occurrence of an Event of Default,
Borrower will deposit in the Collateral Account and pledge to Agent cash in an
amount equal to the amount of all undrawn Letters of Credit.  Such amounts will
be pledged to and held by Agent for the benefit of the Lenders as security for
any amounts that become payable under the Letters of Credit and all other
Obligations.  Upon any draws under Letters of Credit, at Agent’s sole
discretion, Agent may apply any such amounts to the repayment of amounts drawn
thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations or if there are
no outstanding Obligations and Lenders have no further obligation to make
Revolving Credit Loans or issue Letters of Credit or if such excess no longer
exists, such proceeds deposited by Borrower will be released to Borrower.  For
the purposes of this §12.1, a Material Subsidiary shall be determined without
reference to whether such Subsidiary is an Excluded Subsidiary.

 

§12.2                 Certain Cure Periods; Limitation of Cure Periods. 
Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) with respect to the payment of interest or other fees on the Loans in
the event that Borrower cures such Default within five (5) Business Days after
the date such payment is due, provided that no such cure period shall apply to
any payments due upon the maturity of the Notes, (ii) no Event of Default shall
exist hereunder upon the occurrence of any failure to comply with §7.4(c), §7.19
or §7.22 in the event that Borrower cures such Default within five (5) Business
Days following occurrence of such failure; and (iii) no Event of Default shall
exist hereunder upon the occurrence of any failure described in §12.1(e) in the
event that Borrower cures such Default within thirty (30) days following receipt
of written notice of such default from Agent, provided that the provisions of
this clause (iii) shall not pertain to any default consisting of a failure to
comply with §8.1, §8.2, §8.3, §8.4, §8.7, §8.8 or §8.14.

 

In the event that there shall occur any Default or Event of Default that affects
only certain Unencumbered Property included in the calculation of the
Unencumbered Asset Value, then Borrower may elect to cure such Default (so long
as no other Default or Event of Default would arise as a result) by electing to
have Agent remove such Unencumbered Property from the calculation of
Unencumbered Asset Value and by reducing the Outstanding Loans by the amount
necessary so that no Event of Default exists under §9.1 or §9.2, in which event
such removal and reduction shall be completed within five (5) Business Days
after the earlier of (i) Borrower obtaining knowledge of such Default and (ii)
receipt of notice of such Default from the Agent or the Majority Lenders.

 

§12.3                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit hereunder shall terminate and the Lenders shall be
relieved of all obligations to make Loans or issue Letters of Credit to
Borrower.  If any other Event of Default shall have occurred and be continuing,
the Agent may, and upon the election of the Majority Revolving Credit Lenders
with respect to Revolving Credit Loans and Bid Loans, shall, by notice to
Borrower terminate the obligation to make Loans and issue Letters of Credit, as
applicable, to Borrower.  No termination under this §12.3 shall relieve

 

119

--------------------------------------------------------------------------------


 

Borrower or Guarantors of their obligations to the Lenders arising under this
Agreement or the other Loan Documents.

 

§12.4                 Remedies.  In case any one or more Events of Default shall
have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Majority Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof.  No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law. 
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default.  If Borrower or any Guarantor fails to perform any
agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the Default Rate.  In the event that all or any
portion of the Obligations is collected by or through an attorney-at-law,
Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

 

§12.5                 Distribution of Proceeds.  In the event that, following
the occurrence and during the continuance of any Event of Default, any monies
are received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the assets of Borrower or
Guarantors, such monies shall be distributed for application as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent in connection with the collection of
such monies by the Agent, for the exercise, protection or enforcement by the
Agent of all or any of the rights, remedies, powers and privileges of the Agent
or the Lenders under this Agreement or any of the other Loan Documents or in
support of any provision of adequate indemnity to the Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Agent or the Lenders to such monies;

 

(b)                                 Second, to all other Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the

 

120

--------------------------------------------------------------------------------


 

Majority Lenders shall determine; provided, that (i) Swing Loans shall be repaid
first, (ii) distributions in respect of such other Obligations shall include, on
a pari passu basis, any Agent’s fee due and payable pursuant to §4.2; (iii) in
the event that any Lender is a Defaulting Lender, payments to such Lender shall
be governed by §2.13, and (iv) except as otherwise provided in clause (iii),
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses (but excluding the Swing Loans) shall be
made among the Lenders pro rata; and provided, further that the Majority Lenders
may in their discretion make proper allowance to take into account any
Obligations not then due and payable; and

 

(c)                                  Third, the excess, if any, shall be
returned to Borrower or to such other Persons as are entitled thereto.

 

§12.6                 Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities, Swing Loans and
the other Obligations, Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account.  The
balances from time to time in the Collateral Account shall not constitute
payment of any Letter of Credit Liabilities or Swing Loans until applied by the
Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this section and as otherwise provided in this
Agreement.

 

(b)                                 If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit,
Borrower and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment.  If a Swing Loan is not
refinanced as a Base Rate Loan or LIBOR Rate Loan as provided in §2.5 above,
then the Agent is authorized to use monies deposited in the Collateral Account
to make payment to the Swing Loan Lender with respect to any participation not
funded by a Defaulting Lender.

 

(c)                                  While an Event of Default exists, the
Majority Revolving Credit Lenders may, in their discretion, at any time and from
time to time, instruct the Agent to apply the funds in the Collateral Account to
the Obligations in accordance with §12.5.

 

(d)                                 So long as no Default or Event of Default
then exists, and to the extent amounts on deposit in the Collateral Account
pursuant to §2.13(e) exceed the pro rata share of any Letter of Credit
Obligations and participations in Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
Borrower, deliver to Borrower within five (5) Business Days after the Agent’s
receipt of such request from Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such excess balances in the Collateral
Account at such time from deposits pursuant to §2.13(e).

 

(e)                                  Borrower shall pay to the Agent from time
to time such reasonable fees as the Agent normally charges for similar services
in connection with the Agent’s administration of

 

121

--------------------------------------------------------------------------------


 

the Collateral Account.  Borrower authorizes Agent to file such financing
statements as Agent may reasonably require in order to perfect Agent’s security
interest in the Collateral Account, and Borrower shall promptly upon demand
execute and deliver to Agent such other documents as Agent may reasonably
request to evidence its security interest in the Collateral Account.

 

(f)                                   Upon payment in full of all Obligations
(other than indemnification obligations which by their terms expressly survive
payment of the Obligations and termination of this Agreement or any of the other
Loan Documents unless a claim is pending with respect thereto) and the
termination of the obligations of the Lenders and the Issuing Lenders to extend
credit hereunder and under the other Loan Documents and the cancelation or
expiration of all Letters of Credit (other than Letters of Credit as to which
other arrangements with respect thereto satisfactory to Administrative Agent and
Issuing Lender in their sole and absolute discretion shall have been made), all
funds held in the Collateral Account shall be promptly returned to Borrower and
the security interest granted to Agent pursuant to §12.6(a) shall automatically
be released without any further action by any further party.  Agent will, at
Borrower’s expense, promptly execute and deliver to Borrower such documents as
Borrower may reasonably request to evidence the release of such security
interest.

 

§13.                        SETOFF.

 

Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held) or other sums credited by or due from any Lender to Borrower
or any Guarantor and any securities or other property of Borrower or any
Guarantor in the possession of such Lender may, without notice to Borrower or
any Guarantor (any such notice being expressly waived by Borrower and
Guarantors) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Lender.  Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower or any
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.  Without limiting the foregoing,
each of the Bid Loan Lenders agrees with each other Bid Loan Lender holding a
Bid Loan made as part of the same Bid Loan Borrowing that if such Bid Loan
Lender shall receive from Borrower or any Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Bid Loan Note held by such Bid Loan Lender any
amount in excess of its ratable portion of the payments received by all of the
Bid Loan Lenders with respect to the Bid Loan Notes held by all of such Bid Loan
Lenders relating to such Bid Loan Borrowing, such Bid Loan Lender will make such
disposition and arrangements with the other Bid Loan Lenders

 

122

--------------------------------------------------------------------------------


 

with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Bid Loan Lender
receiving in respect of such Bid Loan Notes held by it its proportionate payment
as contemplated by this Agreement.  In the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.                        THE AGENT.

 

§14.1                 Authorization.  The Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Borrower, Guarantors and any other
Person shall be entitled to conclusively rely on a statement from the Agent that
it has the authority to act for and bind the Lenders pursuant to this Agreement
and the other Loan Documents.

 

§14.2                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents. The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by Borrower to the extent provided for in §15.

 

§14.3                 No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for (a)
any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Majority Lenders.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
has received notice from a Lender or

 

123

--------------------------------------------------------------------------------


 

Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

§14.4                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein, or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter, in
each case furnished to it by or on behalf of Borrower, Guarantors or any of
their respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by Borrower, Guarantors or any holder of any of the Notes shall have been
duly authorized or is true, accurate and complete.  The Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to the Lenders, with respect to the creditworthiness or
financial condition of Borrower, Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of Borrower,
Guarantors or any of their respective Subsidiaries.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

§14.5                 Payments.

 

(a)                                 A payment by Borrower or Guarantors to the
Agent hereunder or under any of the other Loan Documents for the account of any
Lender shall constitute a payment to such Lender.  The Agent agrees to
distribute to each Lender not later than one Business Day after the Agent’s
receipt of good funds, determined in accordance with the Agent’s customary
practices, such Lender’s pro rata share of payments received by the Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
Borrower hereunder shall be applied in accordance with §2.13(d).

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of

 

124

--------------------------------------------------------------------------------


 

competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

§14.6                 Holders of Notes.  Subject to the terms of §18, the Agent
may deem and treat the payee of any Note as the absolute owner or purchaser
thereof for all purposes hereof until it shall have been furnished in writing
with a different name by such payee or by a subsequent holder, assignee or
transferee.

 

§14.7                 Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by Borrower
as required by §15), and liabilities of every nature and character arising out
of or related to this Agreement, the Notes, or any of the other Loan Documents
or the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods.  The agreements in this §14.7 shall survive
the payment of all amounts payable under the Loan Documents.

 

§14.8                 Agent as Lender.  In its individual capacity, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes as it would have were it not also the Agent.

 

§14.9                 Resignation.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and
Borrower.  Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender and Swing Loan Lender.  Upon any such resignation,
the Majority Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any U.S. bank (or U.S. branch of a foreign bank) whose
senior debt obligations are rated not less than “A” or its equivalent by Moody’s
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000.00.  Unless a Default or Event of Default shall have
occurred and be continuing, such successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be reasonably acceptable to Borrower.  If no
successor Agent shall have been appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be any Lender or any U.S. bank (or U.S. branch of a
foreign bank) whose senior debt obligations are rated not less than “A2” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00.  Upon the acceptance of any
appointment as Agent and, if applicable, Issuing Lender and Swing Loan Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, and the retiring Agent and, if applicable, Issuing
Lender and Swing

 

125

--------------------------------------------------------------------------------


 

Loan Lender, shall be discharged from its duties and obligations hereunder as
Agent and, if applicable, Issuing Lender and Swing Loan Lender.  After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender.  If the resigning Agent shall also resign as the
Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit.  Upon any change in the Agent
under this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.

 

§14.10          Duties in the Case of Enforcement.  In case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may and, if (a)
so requested by the Majority Lenders and (b) the Lenders have provided to the
Agent such additional indemnities and assurances in accordance with their
respective Commitment Percentages against expenses and liabilities as the Agent
may reasonably request, shall proceed to exercise all or any legal and equitable
and other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action.  Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by Borrower or Guarantors within
such period.  The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.

 

§14.11          Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against Borrower or any Guarantor with respect to
the Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement.  Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless Agent fails to file such
claim within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

 

126

--------------------------------------------------------------------------------


 

§14.12          Reliance by Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for Borrower or Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

§14.13          Approvals.

 

(a)                                 If consent is required for some action under
this Agreement, or except as otherwise provided herein an approval of the
Majority Lenders, Majority Revolving Credit Lenders, Majority Term Loan A
Lenders or Majority Term Loan B Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the written request for action together with all reasonably requested
information related thereto requested by such Lender (or such lesser period of
time required by the terms of the Loan Documents), notice in writing of approval
or disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof.  To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender.  If the
Agent submits to the Lenders a written request for consent with respect to this
Agreement and any Lender fails to provide Directions within ten (10) days after
such Lender receives from the Agent such initial request for Directions together
with all reasonably requested information related thereto, then Agent shall make
a second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.  FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.

 

(b)                                 In the event that any recommendation is not
approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by Agent (a “Subsequent Approval Request”),
then for the purposes of this paragraph each Lender shall be

 

127

--------------------------------------------------------------------------------


 

required to respond to a Subsequent Approval Request within five (5) Business
Days of receipt of such request.

 

If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.  FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.

 

(c)                                  Each request by Agent for a Direction shall
include Agent’s recommended course of action or determination.  Notices given by
Agent pursuant to this §14.13 may be given through the use of Intralinks,
Syndtrak or another electronic information dissemination system.  Agent and each
Lender shall be entitled to assume that any officer of the other Lenders
delivering any notice, consent, certificate or other writing is authorized to
give such notice, consent, certificate or other writing unless Agent and such
other Lenders have otherwise been notified in writing.  Notwithstanding anything
in this §14.13 to the contrary, any matter requiring all Lenders’ or each
affected Lender’s approval or consent shall not be deemed given by a Lender as a
result of such Lender’s failure to respond to any approval or consent request
within any applicable reply period.  Notwithstanding anything to the contrary
set forth in this §14.13, the Agent, at the direction of the Majority Lenders,
or the Majority Lenders, may at any time take any action that is permitted
hereunder to be taken by the Majority Lenders.

 

§14.14          Borrower and Guarantors Not Beneficiary.  Except for the
provisions of §14.9 relating to the appointment of a successor Agent, the
provisions of this §14 are solely for the benefit of the Agent and the Lenders,
may not be enforced by Borrower or Guarantors, and except for the provisions of
§14.9, may be modified or waived without the approval or consent of Borrower or
Guarantors.

 

§15.                        EXPENSES.

 

Borrower agrees to pay, without duplication, (a) the reasonable and documented
out-of-pocket costs of Agent of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any Indemnified Taxes (including any interest and penalties in respect
thereto) payable by the Agent or any of the Lenders, including any taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the

 

128

--------------------------------------------------------------------------------


 

Closing Date (Borrower hereby agreeing to indemnify the Agent and each Lender
with respect thereto), (c) all title searches, environmental reviews and the
reasonable and documented out-of-pocket fees, expenses and disbursements of the
single counsel to the Agent and any local counsel to the Agent incurred in
connection with the preparation, administration, or interpretation of the Loan
Documents and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the out-of-pocket fees,
costs, expenses and disbursements of Agent incurred in connection with the
syndication of the Loans, (e) all other reasonable and documented out-of-pocket
fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the making of each advance hereunder, and
the issuance of Letters of Credit, and the syndication of the Commitments
pursuant to §18 (without duplication of those items addressed in subparagraph
(d), above), (f) all out-of-pocket expenses (including reasonable and documented
out-of-pocket fees and costs of appraisers, attorneys, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against Borrower or Guarantors or the
administration thereof while a Default or Event of Default exists and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with Borrower or
Guarantors with respect to the Loan Documents (provided that any attorneys’ fees
and costs pursuant to this §15 shall be limited to those incurred by one primary
counsel to the Agent and an additional single local counsel in each applicable
local jurisdiction for all Lenders taken as a whole (and, to the extent
reasonably necessary in the case of an actual or perceived conflict of interest,
one additional counsel), (g) all reasonable and documented out-of-pocket fees,
expenses and disbursements of the Agent incurred in connection with UCC searches
or title searches, (h) all reasonable and documented out-of-pocket fees,
expenses and disbursements (including reasonable and documented out-of-pocket
attorneys’ fees and costs, subject to the proviso above) which may be incurred
by KeyBank in connection with the execution and delivery of this Agreement and
the other Loan Documents, and (i) all reasonable and documented out-of-pocket
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans; provided, however, that Borrower shall not be obligated to
reimburse any Person in connection with any litigation, proceeding or dispute
(A) in the case of any action brought by Borrower against such Person as a
result of a material breach by such Person as determined by a court of competent
jurisdiction by final and nonappealable judgment in which Borrower is the
prevailing party or (B) to the extent of any claim of liability arising out of
(x) the willful misconduct or gross negligence of such Person as determined by a
court of competent jurisdiction by final and nonappealable judgment, or (y)
disputes solely between and among Persons other than the Borrower and the
Guarantors other than (1) disputes involving the Agent or Arrangers in their
respective capacities as such and (2) disputes to the extent arising from an act
or omission of the Borrower or any Guarantor.  The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

 

§16.                        INDEMNIFICATION.

 

Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arrangers and each of their respective Affiliates and each director, officer,
employee and agent of each of

 

129

--------------------------------------------------------------------------------


 

the foregoing (the “Indemnified Parties”) against any and all claims, actions
and suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of or relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any and all claims for brokerage, leasing, finders or similar fees which may be
made relating to the Unencumbered Properties or the Loans, (b) any condition of
the Unencumbered Properties or any other Real Estate, (c) any actual or proposed
use by Borrower of the proceeds of any of the Loans or Letters of Credit, (d)
any actual or alleged infringement of any patent, copyright, trademark, service
mark or similar right of Borrower, the Guarantors or any of their respective
Subsidiaries, (e) Borrower and Guarantors entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Unencumbered Properties or any other
Real Estate, (g) with respect to Borrower and their respective Subsidiaries and
their respective properties and assets, the violation of any Environmental Law,
the Release or threatened Release of any Hazardous Substances or any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) any
use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and information, in each case including, without
limitation, the reasonable and documented out-of-pocket fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding; provided, however, that (i) the Borrower shall only be
required to indemnify the Indemnified Parties for the reasonable, documented
legal fees and reasonable, documented out-of-pocket expenses (provided that the
Indemnified Parties shall not be required to disclose any privileged or
confidential information) of one primary counsel to the Indemnified Parties,
taken as a whole, and an additional single local counsel in each applicable
local jurisdiction for all such parties (and, to the extent reasonably necessary
in the case of an actual or perceived conflict of interest, one additional
counsel) and (ii) the Borrower shall not be obligated to indemnify an
Indemnified Party under this §16 (A) in the case of any action brought by
Borrower against such Indemnified Party as a result of a material breach by such
Indemnified Party as determined by a court of competent jurisdiction by final
and nonappealable judgment in which Borrower is the prevailing party or (B) to
the extent of any claim of liability arising out of (x) the willful misconduct
or gross negligence of such Indemnified Party as determined by a court of
competent jurisdiction by final and nonappealable judgment, or (y) disputes
solely between and among the Indemnified Parties and/or their affiliates other
than (1) disputes involving the Agent or Arrangers in their respective
capacities as such and (2) disputes to the extent arising from an act or
omission of the Borrower or any Guarantor.  If, and to the extent that the
obligations of Borrower under this §16 are unenforceable for any reason,
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

 

§17.                        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower, Guarantors or any of their respective
Subsidiaries pursuant hereto or thereto shall

 

130

--------------------------------------------------------------------------------


 

be deemed to have been relied upon by the Lenders and the Agent, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding or any
Letters of Credit remain outstanding or any Lender has any obligation to make
any Loans or issue any Letters of Credit.  The indemnification obligations of
Borrower provided herein and in the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Lenders
hereunder and thereunder to the extent provided herein and therein.  All
statements contained in any certificate delivered to any Lender or the Agent at
any time by or on behalf of Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18.                        ASSIGNMENT AND PARTICIPATION.

 

§18.1                 Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more banks or other entities (but not
to any natural person) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment Percentage
and Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within ten (10) Business Days, the Borrower shall be
deemed to have consented (provided that such consent shall not be required for
any assignment to in respect of a Revolving Credit Lender, another Revolving
Credit Lender or Term Loan Lender, a Related Revolving Fund, an Affiliate of a
Revolving Credit Lender or Term Loan Lender which controls, is controlled by or
is under common control with the assigning Lender or to a wholly owned
Subsidiary of such Lender, and in respect of a Term Loan Lender, another Term
Loan Lender or Revolving Credit Lender, a Related Term Fund or Related Revolver
Fund, an Affiliate of a Term Loan Lender or Revolving Credit Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly owned Subsidiary of such Lender), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to its Commitment, (c)
the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an Assignment and Acceptance
Agreement in the form of Exhibit J annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, Borrower, REIT or any other
Guarantor, or to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e)
such assignee of a portion of the Revolving Credit Loans shall have a net worth
or unfunded commitment as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by Agent and, so long as no Default
or Event of Default exists hereunder, Borrower), (f) such assignee shall acquire
an interest in the applicable Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower, and (g) if such assignment is less than the
assigning Lender’s Revolving Credit Commitment, Term Loan A Commitment or Term
Loan B

 

131

--------------------------------------------------------------------------------


 

Commitment, the assigning Lender shall retain an interest in the applicable
Loans of not less than $5,000,000.00.  In connection with such assignment of the
Revolving Credit Commitment, the assignor may assign all or any portion of its
Bid Loan Note and the Bid Loans at the time owing to it to the same such
assignee, which, if so assigned, shall be assigned in such proportion as the
assignor and assignee agree, but in no event shall the assignee acquire an
interest in the Bid Loans of the assignor of less than $5,000,000.00; provided,
however, that in the event such assignor assigns all of its Revolving Credit
Commitment, such assignor shall assign all of its Bid Loan Note and Bid Loans,
if any, in connection therewith to the same such assignee.  Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and (iii)
the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.  In
connection with each assignment, the assignee shall represent and warrant to the
Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, Borrower, REIT or any Guarantor and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender.  In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of Borrower and Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

§18.2                 Register.  The Agent, acting solely for this purpose as a
non-fiduciary agent on behalf of Borrower, shall maintain a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, Guarantors, Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
Borrower and Lenders at any reasonable time and from time to time upon
reasonable prior notice.  Upon each such recordation, the assigning Lender
agrees to pay to the Agent a registration fee in the sum of $5,000.00.

 

132

--------------------------------------------------------------------------------


 

§18.3                 New Notes.  Upon its receipt of an Assignment and
Acceptance Agreement executed by the parties to such assignment, together with
each Note subject to such assignment, the Agent shall record the information
contained therein in the Register.  Within five (5) Business Days after receipt
of notice of such assignment from Agent, Borrower, at its own expense, shall
execute and deliver to the Agent, in exchange for each surrendered Note, a new
Note to such assignee in an amount equal to the amount assigned to such assignee
pursuant to such Assignment and Acceptance Agreement and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
assigning Lender in an amount equal to the amount retained by it hereunder. 
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance Agreement and shall otherwise be in substantially
the form of the assigned Notes.  The surrendered Notes shall be canceled and
returned to Borrower.

 

§18.4                 Participations.  Each Lender may sell participations to
one or more Lenders or other entities (but not to any natural person) in all or
a portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents; provided that (a) any such sale or participation shall not
affect the rights and duties of the selling Lender hereunder, (b) such
participation shall not entitle such participant to any rights or privileges
under this Agreement or any Loan Documents, including without limitation, rights
granted to the Lenders under §4.8, §4.9 and §4.10, (c) such participation shall
not entitle the participant to the right to approve waivers, amendments or
modifications, (d) such participant shall have no direct rights against
Borrower, (e) such sale is effected in accordance with all applicable laws, and
(f) such participant shall not be a Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
Borrower, REIT or any other Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Revolving Credit Maturity Date pursuant to §2.12), (iii) reduce the amount of
any such payment of principal, (iv) reduce the rate at which interest is payable
thereon or (v) release Borrower or any Guarantor (except as otherwise permitted
under this Agreement).  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

133

--------------------------------------------------------------------------------


 

§18.5                 Pledge by Lender.  Any Lender may at any time pledge all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341, any other central bank
having jurisdiction over such Lender or to such other Person as the Agent may
approve to secure obligations of such Lenders.  No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6                 No Assignment by Borrower.  Borrower shall not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

 

§18.7                 Disclosure.  Each of Agent and the Lenders agrees to
maintain the confidentiality of the Information, except that the Information may
be disclosed by Agent or a Lender:

 

(a)                                 to its Affiliates directors, officers,
partners, members, trustees, employees, agents, administrators, managers,
representatives, advisors and controlling persons, including, but not limited
to, its accountants, appraisers, legal counsel, professional advisors and other
agents and advisors (collectively the “Related Parties”) who shall be informed
of the confidential nature of such Information and instructed to keep such
Information confidential;

 

(b)                                 to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that, to the extent
commercially feasible and not prohibited by applicable law or court order, the
Agent or applicable Lender, shall notify Borrower of any request by any
regulatory authority (other than any such request in connection with an
examination of Agent or a Lender) for disclosure of any such non-public
Information prior to disclosure of such Information;

 

(c)                                  to the extent required by applicable law or
by any subpoena or similar legal process;

 

(d)                                 to any other party to the Loan Documents;

 

(e)                                  in connection with the exercise of any
remedies under the Loan Documents or any suit, action or proceeding relating to
the Loan Documents or the enforcement of rights hereunder or thereunder to the
extent such disclosure is reasonably necessary in connection with such suit,
action or proceeding (provided that Borrower shall be given notice thereof and a
reasonable opportunity to seek a protective court order with respect to such
Information prior to such disclosure (it being understood that the refusal by a
court to grant such a protective order shall not prevent the disclosure of such
Information thereafter));

 

(f)                                   subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section
18.7, to (i) any Lender, assignee, of or participant in, or any prospective
Lender, assignee of or participant in, the Loans or any interest therein, and
their Related Parties in connection with a potential or actual assignment or
transfer by such Lender of any Loans or any participations therein (Borrower
hereby agrees to promptly cooperate with any reasonable requests by any Lender
in connection with any proposed

 

134

--------------------------------------------------------------------------------


 

assignment, transfer or participation of all or any portion of such Lender’s
Commitment) or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the REIT, Borrower or any other Subsidiary and its
obligations, the Loan Documents or payments hereunder or thereunder;

 

(g)                                  on a confidential basis to (i) any rating
agency in connection with rating the REIT, its Subsidiaries or the Loans or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Loans;

 

(h)                                 with the consent of Borrower; or

 

(i)                                     to the extent such Information (A)
becomes publicly available other than as a result of a breach of this §18.7 or
(B) becomes available to any Lender, Related Parties or Affiliates of any of the
foregoing on a non-confidential basis from a source other than REIT, Borrower or
any of their respective Subsidiaries that, to the actual knowledge of such
Lender, Related Parties or Affiliate, without duty of inquiry, is not subject to
contractual or fiduciary confidentiality obligations.

 

Any Person required to maintain the confidentiality of Information as provided
in §18.7 shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

§18.8                 Amendments to Loan Documents.  Upon any such assignment or
participation, Borrower shall (and shall cause Guarantors to), upon the request
of the Agent, enter into such documents as may be reasonably required by the
Agent to modify the Loan Documents to reflect such assignment or participation.

 

§18.9                 Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§18.10          Mandatory Assignment.  In the event Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request is approved by Agent but is not approved
by one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its entire Commitment.  The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent).  In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment within ten (10) Business Days of receipt of the Lender Offer Notice,
then Borrower

 

135

--------------------------------------------------------------------------------


 

may endeavor to find a new Lender or Lenders to acquire such remaining
Commitment, such Lender or Lenders to be subject to the approval of Agent and
Issuing Lender, such approval not to be unreasonably withheld.  Upon any such
purchase of the Commitment of the Non-Consenting Lender, the Non-Consenting
Lender’s interests in the Obligations and its rights hereunder and under the
Loan Documents shall terminate at the date of purchase, and the Non-Consenting
Lender shall promptly execute and deliver any and all documents reasonably
requested by Agent to surrender and transfer such interest, including, without
limitation, an Assignment and Acceptance Agreement and such Non-Consenting
Lender’s original Note.  Notwithstanding anything in this §18.10 to the
contrary, any Lender or other Lender assignee acquiring some or all of the
assigned Commitment of the Non-Consenting Lender must consent to the proposed
amendment, modification or waiver.  The purchase price to be paid by the
acquiring Lenders for the Non-Consenting Lender’s Commitment shall equal the
principal owed to such Non-Consenting Lender, and Borrower shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Borrower to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Lender’s
Commitment.  No registration fee under §18.2 shall be required in connection
with such assignment.

 

§19.                        NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attn:  Mr. Jason Weaver
Telecopy No.:  (216) 689-5819

 

136

--------------------------------------------------------------------------------


 

and

 

Dentons US LLP
303 Peachtree Street, N.E.
Suite 5300
Atlanta, Georgia 30308
Attn:  Mr. William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

 

If to Borrower:

 

CyrusOne LP
1649 West Frankford Road
Carrollton, Texas 75007
Attn:  Gregory Andrews
Telecopy No.:  (972) 820-8633

 

With a copy to:

 

DLA Piper LLP (US)
The Marbury Building
6225 Smith Avenue
Baltimore, Maryland 21209-3600
Attn:  Leeann Kelly-Judd
Telecopy No.:  (410) 580-3183

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least five (5) days prior Notice thereof, Borrower, a Lender or
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

 

Loan Documents and notices under the Loan Documents may, with Agent’s approval,
be transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail.  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders.  Agent may also require that any such

 

137

--------------------------------------------------------------------------------


 

documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature. 
Agent, any Lender or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

§20.                        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrower, Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and Borrower is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.

 

§21.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.  BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN).  BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM.  BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE
MADE UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF.  IN ADDITION
TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE
AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS
WHERE ANY ASSETS OF BORROWER OR GUARANTORS EXIST AND BORROWER CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19
HEREOF.

 

138

--------------------------------------------------------------------------------


 

§22.                        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.                        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.                        ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF BORROWER, AGENT AND LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND
THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25.  BORROWER ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER AGREES TO
THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

139

--------------------------------------------------------------------------------


 

§26.                        DEALINGS WITH BORROWER.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Borrower, Guarantors and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of Agent or the Lender hereunder.  The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.  Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise.  Neither the Agent nor any Lender will use confidential information
obtained from Borrower by virtue of the transactions contemplated hereby or its
other relationships with Borrower and its Affiliates in connection with the
performance by the Agent or such Lender or their respective Affiliates of
services for other companies, and neither the Agent nor any Lender nor their
Affiliates will furnish any such information to other companies.  Borrower, on
behalf of itself and its Affiliates, also acknowledges that neither the Agent
nor any Lender has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to Borrower, confidential information
obtained from other companies.  Borrower, on behalf of itself and its
Affiliates, further acknowledges that one or more of the Agent and Lenders and
their respective Affiliates may be a full service securities firm and may from
time to time effect transactions, for its own or its Affiliates’ account or the
account of customers, and hold positions in loans, securities or options on
loans or securities of Borrower and its Affiliates.

 

§27.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower or Guarantors of any
terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Majority Lenders.  Notwithstanding the foregoing, none of
the following may occur without the written consent of:  (a) in the case of a
reduction in the rate of interest on the Notes (other than a reduction or waiver
of default interest), the consent of each Lender holding a Note affected by such
interest rate reduction; (b) in the case of an increase in the Revolving Credit
Commitment, Term Loan A Commitment, Term Loan B Commitment or the amount of the
Commitments of the Lenders (in each case, except as provided in §2.11 and
§18.1), the consent of each Lender whose Commitment is increased; (c) in the
case of a forgiveness, reduction or waiver of the principal of any unpaid Loan
or any interest thereon or fee payable under the Loan Documents, the consent of
each Lender that would have otherwise received such principal, interest or fee;
(d) in the case of a change in the amount of any fee payable to a Lender
hereunder, the consent of each Lender to which such fee would otherwise be owed;
(e) in the case of the postponement of any date fixed for any payment of
principal of or interest on the

 

140

--------------------------------------------------------------------------------


 

Loan, the consent of each Lender that would otherwise have received such
principal or interest at an earlier date; (f) in the case of an extension of the
Revolving Credit Maturity Date, the Term Loan A Maturity Date or the Term Loan B
Maturity Date (except as provided in §2.12), each Lender whose Commitment is
thereby extended; (g) in the case of a change in the manner of distribution of
any payments to the Lenders or the Agent, the consent of each Lender directly
affected hereby; (h) in the case of the release of Borrower or any material
portion of the Guarantors except as otherwise provided in this Agreement, each
Lender directly affected thereby; (i) in the case of an amendment of the
definition of Majority Lenders, each Lender directly affected thereby, in the
case of an amendment of the definition of Majority Revolving Credit Lenders,
each Revolving Credit Lender, in the case of an amendment of the definition of
Majority Term Loan A Lenders, each Term Loan A Lender, and, in the case of an
amendment to the definition of Majority Term Loan B Lenders, each Term Loan B
Lender; (j) in the case of any modification to require a Lender to fund a pro
rata share of a Loan to Borrower other than based on such Lender’s Commitment
Percentage, the consent of each such Lender thereby required to fund a pro rata
share other than based on its Commitment Percentage; (k) in the case of an
amendment to this §27, each Lender directly affected thereby; or (l) in the case
of an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders or the Majority Lenders, to require
a lesser number of Lenders to approve such action, each Lender directly affected
thereby, in the case of an amendment of any provision of any Loan Document that
requires the approval of the Majority Revolving Credit Lenders to require a
lesser number of Lenders to approve such action, each Revolving Credit Lender
or, in the case of an amendment to any provision of the Loan Documents that
requires the approval of the Majority Term Loan A Lenders or Majority Term Loan
B Lenders, as applicable, to require a lesser number of Lenders to approve such
action, each Term Loan A Lender or Term Loan B Lender, respectively.  The
provisions of §14 may not be amended without the written consent of the Agent
(and, with respect to §14.9, Borrower).  There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender or Bid Loans without
the consent of the Bid Loan Lenders, nor any amendment, modification or waiver
of any provision in the Loan Documents with respect to Letters of Credit without
the consent of the Issuing Lender.  Any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto. 
There shall be no amendment, modification or waiver of any provision in the Loan
Documents which result in a modification of the conditions to funding with
respect to the Revolving Credit Commitment, the Term Loan A Commitment or the
Term Loan B Commitment without the written consent of the Majority Revolving
Credit Lenders, the Majority Term Loan A Lenders or the Majority Term Loan B
Lenders, respectively, nor any amendment, modification or waiver that
disproportionately affects the Revolving Credit Lenders, the Term Loan A Lenders
or the Term Loan B Lenders without the approval of the Majority Revolving Credit
Lenders, the Majority Term Loan A Lenders or Majority Term Loan B Lenders,
respectively.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent on any matter not expressly waived.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  No notice to or demand upon any of Borrower or Guarantors
shall entitle Borrower or Guarantors to other or further notice or demand in
similar or other circumstances.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and

 

141

--------------------------------------------------------------------------------


 

any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or, except as provided in §2.12,
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender). 
Notwithstanding anything to the contrary in this Agreement, including this §27,
this Agreement may be amended by Borrower and Agent to provide for any
Commitment Increase in the manner contemplated by §2.11 and the extension of the
Revolving Credit Maturity Date as provided in §2.12, in each case, without any
additional consents.

 

§28.                        SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.                        TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower and Guarantors under this Agreement and the other Loan
Documents.

 

§30.                        NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

§31.                        REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

 

142

--------------------------------------------------------------------------------


 

§32.                        NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, Guarantors, Lenders, Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Loans and issue
Letters of Credit, are imposed solely and exclusively for the benefit of the
Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans or issue Letters
of Credit in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by the Agent and the Lenders at any time if in their sole discretion they deem
it desirable to do so.  In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by Borrower or any of their Subsidiaries of any
development or the absence therefrom of defects.

 

§33.                        PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.

 

§34.                        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA
FINANCIAL INSTITUTIONS.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a

 

143

--------------------------------------------------------------------------------


 

bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

§35.                        ORIGINAL NOTES.

 

Each Lender shall use its commercially reasonable efforts to deliver the
Original Notes held by it to the Borrower.  All amounts owing under, and
evidenced by, the Original Notes as of the Closing Date shall continue to be
outstanding hereunder, and shall from and after the Closing Date be evidenced by
the Revolving Credit Notes and Term Loan A Notes, as applicable, and shall in
any event be evidenced by, and governed by the terms of, this Agreement.

 

§36.                        CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF
AMENDMENT AND RESTATEMENT.

 

Pursuant to §27 of the Existing Credit Agreement, KeyBank as Agent under the
Existing Credit Agreement and each Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of this
Agreement and the amendment and restatement of the Existing Guaranty pursuant to
the terms of the Guaranty.  On the Closing Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement, except as specifically set forth herein, shall
thereafter be of no further force and effect and shall be deemed replaced and
superseded in all respects by this Agreement.  The parties hereto acknowledge
and agree that this Agreement does not constitute a novation or termination of
the “Obligations” under the Existing Credit Agreement, which remain outstanding
as of the Closing Date.  On the Closing Date, the Existing Guaranty shall be
amended and restated in its entirety by the Guaranty, and the Existing Guaranty
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by the Guaranty.  KeyBank, as Agent under the
Existing Credit Agreement, is hereby authorized and directed by the Lenders
party hereto to execute and deliver the Amended and Restated Guaranty (on behalf
of the Lenders and as Agent under the Existing Credit Agreement).

 

[continued on next page]

 

144

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

BORROWER:

 

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

 

as its sole trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory R. Andrews

 

 

 

Name:

Gregory R. Andrews

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

individually and as Agent

 

 

 

 

By:

/s/ Jonathan Slusher

 

Name:

Jonathan Slusher

 

Title:

Assistant Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Michael Becker

 

Name:

Michael Becker

 

Title:

Authorized Signer

 

 

 

 

 

 

 

Address:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

2200 Ross Avenue, 8th Floor

 

Dallas, TX 75201

 

Attention: Brooke Tankersley

 

 

 

 

 

 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

By:

/s/ Alice Mare

 

Name:

Alice Mare

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

 

 

 

TORONTO DOMINION (TEXAS) LLC

 

31 West 52nd Street

 

New York, NY 10019

 

Attention: Masood Fikree

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

 

 

BARCLAYS BANK PLC

 

745 7th Avenue, 25th Floor

 

New York, NY 10019

 

Attention: Sean Duggan

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Brian Gross

 

Name:

Brian Gross

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

 

 

 

Royal Bank of Canada

 

Global Loans Administration

 

20 King Street West, 4th Floor

 

Toronto, Ontario, Canada

 

M5H1C4

 

Attention: Manager, Loans Administration

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Nancy B. Richards

 

Name:

Nancy B. Richards

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

SUNTRUST BANK

 

8330 Boone Blvd., 7th Floor

 

Vienna, VA 22182

 

Attention: Nancy B. Richards

 

 

 

 

 

CITIZENS BANK, N.A.

 

 

 

 

By:

/s/ David R. Jablonowski

 

Name:

David R. Jablonowski

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

CITIZENS BANK, N.A.

 

1215 Superior Avenue

 

Cleveland, Ohio 44114

 

Attention: David Jablonowski

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ John Pawlowski

 

Name:

John Pawlowski

 

Title:

Authorized Signer

 

 

 

 

 

 

 

Address:

 

 

 

CITIBANK, N.A.

 

388 Greenwich Street, 23rd Floor

 

New York, NY 10013

 

Attention: Bryce Hong

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Brandon K. Fiddler

 

Name:

Brandon K. Fiddler

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

1200 Smith Street

 

Houston, TX 77002

 

Attention: Christian Brown

 

 

 

 

 

COBANK, ACB

 

 

 

 

By:

/s/ Thomas Meyer

 

Name:

Thomas Meyer

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

COBANK, ACB

 

900 Circle 75 Parkway, Suite 1400

 

Atlanta, GA 30339-5946

 

Attention: Charles Smith

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Dennis Kwan

 

Name:

Dennis Kwan

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

BANK OF AMERICA, N.A.

 

555 California Street, 6th Floor

 

CA5-705-06-11

 

San Francisco, CA 94104

 

Attention: Dennis Kwan

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

 

 

 

GOLDMAN SACHS BANK USA

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 5th Floor

 

Jersey City, NY 07302

 

Attention: Michelle Latzoni

 

 

 

 

 

 

 

SYNOVUS BANK

 

 

 

 

By:

/s/ David Bowman

 

Name:

David Bowman

 

Title:

Director

 

 

 

 

 

 

 

Address:

 

 

 

SYNOVUS BANK

 

800 Shades Creek Parkway

 

Birmingham, AL 35209

 

Attention: David Bowman

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

/s/ James Roliman

 

Name:

James Roliman

 

Title:

Managing Director

 

 

 

 

By:

/s/ Joanna Soliman

 

Name:

Joanna Soliman

 

Title:

Vice President

 

 

 

 

Address:

 

 

 

Deutsche Bank AG New York

 

60 Wall Street

 

New York, NY 10005-2836

 

Attention: Dusan Lazarov

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

 

 

 

MORGAN STANLEY BANK, N.A.

 

1300 Thames Street, Thames Street Wharf, 4th Floor

 

Baltimore, MD 21231

 

Attention: Morgan Stanley Loan Servicing

 

 

 

 

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

RAYMOND JAMES BANK, N.A.

 

710 Carillon Parkway

 

St. Petersburg, FL 33716

 

Attention: James Armstrong

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

 

WOODFOREST NATIONAL BANK

 

 

 

By:

/s/ John Ellis

 

Name:

John Ellis

 

Title:

SVP

 

 

 

 

 

Address:

 

 

 

WOODFOREST NATIONAL BANK

 

1599 Lake Robbins, Suite 100

 

The Woodlands, TX 77380

 

Attention:  John Ellis

 

Signature Page to First Amended and Restated Credit Agreement — KeyBank/CyrusOne

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

$              

             , 201   

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                          (“Payee”), or its
successors and permitted assigns, in accordance with the terms of that certain
First Amended and Restated Credit Agreement, dated as of March 17, 2016, as
amended, restated, or otherwise modified from time to time, among CyrusOne LP,
KeyBank National Association, as a lender and as Agent for the lenders party
thereto, and the other lenders party thereto, including Payee, as may be from
time to time named therein (the “Credit Agreement”), to the extent not sooner
paid, on or before the Revolving Credit Maturity Date, the principal sum of
                                ($                  ), or if less such amount as
may be advanced by the Payee under the Credit Agreement as a Revolving Credit
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

A-1

--------------------------------------------------------------------------------


 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker.  All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

[This Note is issued in replacement of that certain Revolving Credit Note dated
                , 201  , made by the undersigned maker to the order of
                                 and issued pursuant to the Existing Credit
Agreement (the “Prior Note”), and shall supersede and replace the Prior Note in
all respects.  The execution and delivery by the undersigned of this Note shall
not, in any manner or circumstance, be deemed to be a novation of or to have
terminated, extinguished or discharged any of the undersigned’s indebtedness
evidenced by the Prior Note, all of which indebtedness shall continue under, and
shall hereinafter be evidenced and governed by, this Note.]

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

as its sole trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(SEAL)

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF TERM LOAN A NOTE

 

$               

               , 201   

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                    (“Payee”), or its successors
and permitted assigns, in accordance with the terms of that certain First
Amended and Restated Credit Agreement, dated as of March 17, 2016, as amended,
restated, or otherwise modified from time to time, among CyrusOne LP, KeyBank
National Association, as a lender and as Agent, and the other lenders party
thereto (the “Credit Agreement”), to the extent not sooner paid, on or before
the Term Loan A Maturity Date, the principal sum of
                               ($                  ), or if less such amount as
may be advanced by the Payee under the Credit Agreement as a Term Loan A with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan A Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan A Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances, if any, set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

B-1-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

[This Note is issued in replacement of that certain Term Loan Note dated
                 , 201  , made by the undersigned maker to the order of
                                   and issued pursuant to the Existing Credit
Agreement (the “Prior Note”), and shall supersede and replace the Prior Note in
all respects.  The execution and delivery by the undersigned of this Note shall
not, in any manner or circumstance, be deemed to be a novation of or to have
terminated, extinguished or discharged any of the undersigned’s indebtedness
evidenced by the Prior Note, all of which indebtedness shall continue under, and
shall hereinafter be evidenced and governed by, this Note.]

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

as its sole trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(SEAL)

 

B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF TERM LOAN B NOTE

 

$              

 

             , 201   

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                    (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Credit Agreement, dated as of March 17, 2016, as amended, restated, or otherwise
modified from time to time, among CyrusOne LP, KeyBank National Association, as
a lender and as Agent, and the other lenders party thereto (the “Credit
Agreement”), to the extent not sooner paid, on or before the Term Loan B
Maturity Date, the principal sum of                          
($                 ), or if less such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan B with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit Agreement. 
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan B Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan B Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances, if any, set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

B-2-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

as its sole trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(SEAL)

 

B-2-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SWING LOAN NOTE

 

$            

 

             , 201   

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or its successors and permitted assigns, in
accordance with the terms of that certain First Amended and Restated Credit
Agreement, dated as of March 17, 2016, as amended, restated, or otherwise
modified from time to time, among CyrusOne LP, KeyBank National Association, as
a lender and as Agent, and the other lenders party thereto (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of                  ($               ), or, if
less, such amount as may be advanced by the Payee under the Credit Agreement as
a Swing Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest at the
rates provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement.  The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

C-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

as its sole trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(SEAL)

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BID LOAN NOTE

 

$              

 

             , 201   

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                               (“Payee”), or its successors and
permitted assigns, in accordance with the terms of that certain First Amended
and Restated Credit Agreement, dated as of March 17, 2016, as amended, restated,
or otherwise modified from time to time, among CyrusOne LP, KeyBank National
Association, as a lender and as Agent, and the other lenders party thereto,
including Payee, as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of                   ($          ), or, if
less, such amount as may be advanced by the Payee under the Credit Agreement as
a Bid Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest at the
rates provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Bid Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

D-1

--------------------------------------------------------------------------------


 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker.  All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

[This Note is issued in replacement of that certain Bid Loan Note dated
            , 201  , made by the undersigned maker to the order of
                            and issued pursuant to the Existing Credit Agreement
(the “Prior Note”), and shall supersede and replace the Prior Note in all
respects.  The execution and delivery by the undersigned of this Note shall not,
in any manner or circumstance, be deemed to be a novation of or to have
terminated, extinguished or discharged any of the undersigned’s indebtedness
evidenced by the Prior Note, all of which indebtedness shall continue under, and
shall hereinafter be evidenced and governed by, this Note.]

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

as its sole trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(SEAL)

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of              ,
20  , by                                                    , a
                                     (“Joining Party”), and delivered to KeyBank
National Association, as Agent, pursuant to §5.2 of the First Amended and
Restated Credit Agreement dated as of March 17, 2016, as amended, restated or
otherwise modified from time to time (the “Credit Agreement”), among CyrusOne LP
(the “Borrower”), KeyBank National Association, as a Lender and as Agent, and
the other Lenders from time to time party thereto.  Terms used but not defined
in this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

 

RECITALS

 

A.                                    Joining Party is required, pursuant to
§5.2 of the Credit Agreement, to become an additional Subsidiary Guarantor under
the Guaranty.

 

B.                                    Joining Party expects to realize direct
and indirect benefits as a result of the availability to Borrower of the credit
facilities under the Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.                                      Joinder.  By this Joinder Agreement,
Joining Party hereby becomes a “Subsidiary Guarantor” and a “Guarantor” under
the Guaranty, and the other Loan Documents with respect to all the Obligations
of Borrower now or hereafter incurred under the Credit Agreement and the other
Loan Documents.  Joining Party agrees that, as of the Effective Date (and, in
the case of representations and warranties, subject to the following paragraph)
Joining Party is and shall be bound by, and hereby assumes, all representations,
warranties, covenants, terms, conditions, duties and waivers applicable to a
Subsidiary Guarantor and a Guarantor under the Guaranty and the other Loan
Documents.

 

2.                                      Representations and Warranties of
Joining Party.  Joining Party represents and warrants to Agent that, as of the
Effective Date (as defined below), except as disclosed in writing by Joining
Party to Agent on or prior to the date hereof and approved by the Agent in
writing (which disclosures shall be deemed to amend the Schedules and other
disclosures delivered as contemplated in the Credit Agreement and which
disclosures are attached hereto as Schedule A), the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as applied to Joining Party as a
Subsidiary Guarantor and a Guarantor on and as of the Effective Date as though
made on that date (unless such representations apply to any earlier date).  As
of the Effective Date, the Joining Party shall be in compliance with all
covenants and agreements in the Loan Documents of a Subsidiary Guarantor with
respect to Joining Party and no Default or Event of Default exists or will exist
after giving effect hereto as of the date hereof.

 

E-1

--------------------------------------------------------------------------------


 

3.                                      Joint and Several.  Joining Party hereby
agrees that, as of the Effective Date, the Guaranty and the other Loan Documents
heretofore delivered to the Agent and the Lenders shall be a joint and several
obligation of Joining Party to the same extent as if executed and delivered by
Joining Party, and upon request by Agent, will promptly become a party to the
Guaranty and the other applicable Loan Documents to confirm such obligation.

 

4.                                      Further Assurances.  Joining Party
agrees to execute and deliver such other instruments and documents and take such
other action, as the Agent may reasonably request, in connection with the
transactions contemplated by this Joinder Agreement.

 

5.                                      GOVERNING LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.                                      Counterparts.  This Agreement may be
executed in any number of counterparts which shall together constitute but one
and the same agreement.

 

7.                                      The effective date (the “Effective
Date”) of this Joinder Agreement shall be the date first above written.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

 

 

 

ACKNOWLEDGED:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

[Printed Name and Title]

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent
Mail Code:  OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn:  Vicky F. Heineck, AVP

 

Ladies and Gentlemen:

 

Pursuant to the provisions of [§2.5(c)][§2.7(a)] of the First Amended and
Restated Credit Agreement dated as of March 17, 2016 (as the same may hereafter
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CYRUSONE LP, a Maryland limited partnership (the “Borrower”),
KeyBank National Association as a Lender and as Agent, and the other Lenders
from time to time party thereto, the undersigned Borrower hereby requests and
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually as follows:

 

1.                                      Revolving Credit Loan.  The undersigned
Borrower hereby requests a [Revolving Credit Loan under §2.1(a)] [Swing Loan
under §2.5] of the Credit Agreement:

 

Principal Amount:  $          
Type (LIBOR Rate Loan, Base Rate Loan):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

 

by credit to the general account of Borrower with Agent at Agent’s Head Office
or to the account specified by Borrower on Schedule A hereto pursuant to the
wiring instructions set forth on Schedule A.

 

[If the requested Loan is a Swing Loan and Borrower desires for such Loan to be
a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.5(d), specify the Interest Period following
conversion:                           ]

 

2.                                      Use of Proceeds.  Such Loan shall be
used for purposes permitted by §2.9 of the Credit Agreement.

 

3.                                      No Default.  The undersigned chief
financial officer, chief accounting officer or other accounting officer
reasonably approved by Agent of Borrower (or of the REIT) certifies in his or
her capacity as an officer of Borrower or REIT, as applicable, and not
individually, that Borrower is and will be in compliance with all covenants
under the Loan Documents after giving effect to the making of the Loan requested
hereby and no Default or Event of Default has occurred and is continuing.

 

4.                                      Representations True.  The undersigned
chief financial officer, chief accounting officer or other accounting officer
reasonably approved by Agent of Borrower (or of the REIT)

 

F-1

--------------------------------------------------------------------------------


 

certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that each of the representations and
warranties made by or on behalf of Borrower, Guarantors or their respective
Subsidiaries (if applicable), contained in the Credit Agreement, in the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made and, is true in all material respects as of the date
hereof and shall also be true at and as of the Drawdown Date for the Loan
requested hereby, with the same effect as if made at and as of such Drawdown
Date, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

 

5.                                      Other Conditions.  The undersigned chief
financial officer, chief accounting officer or other accounting officer
reasonably approved by Agent of Borrower or of REIT, as applicable, certifies in
his or her capacity as an officer of Borrower or REIT, as applicable, and not
individually, that all other conditions, if any, expressly set forth in the
Credit Agreement to the making of the Loan requested hereby have been satisfied.

 

6.                                      Definitions.  Terms defined in the
Credit Agreement are used herein with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this      
day of              , 201  .

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

as its sole trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(SEAL)

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[RESERVED]

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent and Issuing Lender

Mail Code:  OH-01-51-0311
4910 Tiedeman Road, 3rd Floor

Brooklyn, OH  44144

Attn:  Vicky F. Heineck, AVP

 

Re:                             Letter of Credit Request under First Amended and
Restated Credit Agreement dated as of March 17, 2016

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the First Amended and Restated Credit Agreement dated as of
March 17, 2016 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among you, certain other Lenders and CyrusOne LP
(“Borrower”), we hereby request that you issue a Letter of Credit as follows:

 

(i)                                     Name and address of beneficiary:

 

(ii)                                  Face amount: $

 

(iii)                               Proposed Issuance Date:

 

(iv)                              Proposed Expiration Date:

 

(v)                                 Other terms and conditions as set forth in
the proposed form of Letter of Credit attached hereto.

 

(vi)                              Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief financial officer, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower (or of the REIT)
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that Borrower and Guarantors are and will be
in compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing.

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee, Letter of Credit
fee and the standard

 

H-1

--------------------------------------------------------------------------------


 

issuance, documentation and service charges for Letters of Credit issued from
time to time by you, each as required by §2.10(e).  All capitalized terms
defined in the Credit Agreement and used herein without definition shall have
the meanings set forth in the Credit Agreement.

 

The undersigned chief financial officer, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower (or of REIT)
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that each of the representations and
warranties made by or on behalf of Borrower, Guarantors or their respective
Subsidiaries (if applicable), contained in the Credit Agreement, in the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

 

 

Very truly yours,

 

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

 

as its sole trustee

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn:  Jason Weaver

 

Ladies and Gentlemen:

 

Reference is made to the First Amended and Restated Credit Agreement dated as of
March 17, 2016 (as the same may hereafter be amended, supplemented or modified
from time to time, the “Credit Agreement”) by and among CyrusOne LP
(‘Borrower”), KeyBank National Association as a Lender and as Agent, and the
other Lenders from time to time party thereto.  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or has
furnished to you) the Consolidated financial statements of REIT for the fiscal
period ended                 (the “Balance Sheet Date”).  Such financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the Consolidated financial position of REIT and its
Subsidiaries as of the date thereof (subject, in the case of quarterly
financials, to year-end adjustments) and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(e)(iv),
§5.2(b), §7.4(c), §7.5(d), §7.22(a)(vii), §7.22(c), §7.22(d) or §10.9 of the
Credit Agreement.  If this certificate is provided under a provision other than
§7.4(c), the calculations provided below are made using the Consolidated
financial statements of REIT as of the Balance Sheet Date adjusted in the best
good faith estimate of REIT to give effect to the increase in Total
Commitments,  acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Borrower of its effects are set forth in reasonable detail in an
attachment hereto.  The undersigned officer is the chief financial officer of
REIT, chief accounting officer of REIT or other accounting officer of REIT that
Agent has informed Borrower that it accepts for purposes of execution of this
Compliance Certificate.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this       day of            , 201  .

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

 

as its sole trustee

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

I-2

--------------------------------------------------------------------------------


 

[APPENDIX TO COMPLIANCE CERTIFICATE]

[g62456km37i001.jpg]

 

I-3

--------------------------------------------------------------------------------


[g62456km37i002.jpg]

 

I-4

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                              (“Assignor”),
and                              (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain First Amended and Restated Credit
Agreement, dated March 17, 2016, by and among CYRUSONE LP, a Maryland limited
partnership (“Borrower”), the lenders that are or may become a party thereto,
and KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent (as amended,
supplemented or modified from time to time, the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [describe assigned Commitment]
under the Credit Agreement and its rights and obligations with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.             Definitions.  Terms defined in the Credit Agreement and used
herein without definition shall have the respective meanings assigned to such
terms in the Credit Agreement.

 

2.             Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and the Loan
Documents and in consideration of the payment to be made by Assignee to Assignor
pursuant to Paragraph 5 of this Agreement, effective as of the “Assignment Date”
(as defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers
and assigns to Assignee, without recourse, [all/a] portion of its [Revolving
Credit][Term Loan A][Term Loan B][Bid Loan] Note in the amount of
$                representing a $                [Revolving Credit][Term
Loan A][Term Loan B] Commitment [Bid Loan], and a                   percent
(     %) [Revolving Credit][Term Loan A][Term Loan B] Commitment Percentage, and
a corresponding interest in and to all of the other rights and obligations under
the Credit Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all Outstanding [Revolving Credit] [Bid] Loans [Term
Loans A][Term Loans B] with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Credit Agreement
having a [Revolving Credit][Term Loan A][Term Loan B] Commitment Percentage [Bid
Loans] equal to the amount of the respective Assigned Interests.

 

J-1

--------------------------------------------------------------------------------


 

(b)           Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Credit Agreement, which obligations shall include, but shall
not be limited to, the obligation to make Revolving Credit Loans, Term Loans A
or Term Loans B, as applicable, to the Borrower with respect to the Assigned
Interests and to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Credit Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”).  From and after the Assignment Date, Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

 

3.             Representations and Requests of Assignor.

 

(a)           Assignor represents and warrants to Assignee (i) that it is
legally authorized to, and has full power and authority to, enter into this
Agreement and perform its obligations under this Agreement; (ii) that as of the
date hereof, before giving effect to the assignment contemplated hereby the
principal face amount of Assignor’s [Revolving Credit][Term Loan A][Term
Loan B][Bid Loan] Note is $             and the aggregate outstanding principal
balance of the [Revolving Credit][Bid] Loans [Term Loans A][Term Loans B] made
by it equals $            , and (iii) that it has forwarded to the Agent the
[Revolving Credit][Term Loan A][Term Loan B][Bid Loan] Note held by Assignor. 
Assignor makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the Guarantors or the continued existence, sufficiency or value of
any assets of the Borrower or the Guarantors which may be realized upon for the
repayment of the Loans, or the performance or observance by the Borrower or the
Guarantors of any of their respective obligations under the Loan Documents to
which they are a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

 

(b)           Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Credit Agreement.

 

4.             Representations of Assignee.  Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of

 

J-2

--------------------------------------------------------------------------------


 

Borrower and Guarantors and the value of the assets of Borrower and Guarantors,
and taking or not taking action under the Loan Documents; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; (e) agrees that, by this Assignment, Assignee has become a party
to and will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from influence or
control by, Borrower, any Guarantor or REIT, and is not a Defaulting Lender or
an Affiliate of a Defaulting Lender, (g) agrees that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to Borrower and Agent certification as
to its exemption (or lack thereof) from deduction or withholding of any United
States federal income taxes and (h) if Assignee is acquiring a portion of the
Revolving Credit Commitments, Assignee has a net worth or unfunded commitment as
of the date hereof of not less than $100,000,000.00 unless waived in writing by
Borrower and Agent as required by the Credit Agreement.  Assignee agrees that
Borrower may rely on the representation contained in Section 4(h).

 

5.             Payments to Assignor.  In consideration of the assignment made
pursuant to Paragraph 2 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $             representing the aggregate
principal amount outstanding of the [Revolving Credit][Bid] Loans [Term
Loans A][Term Loans B] owing to Assignor under the Credit Agreement and the
other Loan Documents with respect to the Assigned Interests.

 

6.             Payments by Assignor.  Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

 

7.             Effectiveness.

 

(a)           The effective date for this Agreement shall be                
(the “Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.  This Agreement will not
be effective unless and until executed by Assignor, Assignee and, so long as no
Default or Event of Default exists as of the date hereof, Borrower.

 

(b)           Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Credit Agreement and, to
the extent of the Assigned Interests, have the rights and obligations of a
Lender thereunder, and (ii) Assignor shall, with respect to the Assigned
Interests, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

(c)           Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

J-3

--------------------------------------------------------------------------------


 

(d)           All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

8.             Notices.  Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

Notice Address:

 

 

 

Attn:

Facsimile:

 

Domestic Lending Office:          Same as above

 

Eurodollar Lending Office:        Same as above

 

9.             Payment Instructions.  All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to Agent.

 

10.          Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A
SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

11.          Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.          Amendments.  This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by Agent and, unless a Default or Event of Default exists,
Borrower.

 

13.          Successors.  This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms of Credit Agreement.

 

[signatures on following page]

 

J-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

RECEIPT ACKNOWLEDGED AND

 

 

ASSIGNMENT CONSENTED TO BY:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

CONSENTED TO BY:

 

 

 

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

 

 

as its sole trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

J-5

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF LETTER OF CREDIT APPLICATION

 

[g62456km41i001.jpg]

 

K-1

--------------------------------------------------------------------------------


 

[g62456km41i002.jpg]

 

K-2

--------------------------------------------------------------------------------


 

[g62456km41i003.jpg]

 

K-3

--------------------------------------------------------------------------------


 

[g62456km41i004.jpg]

 

K-4

--------------------------------------------------------------------------------


 

[g62456km41i005.jpg]

 

K-5

--------------------------------------------------------------------------------


 

[g62456km41i006.jpg]

 

K-6

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of March 17, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of March 17, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20

 

L-2

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of March 17, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of March 17, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among CyrusOne LP
(the “Borrower”), the financial institutions party thereto and their assignees
under §18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

 

Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Agent, and (2) the undersigned shall have
at all times furnished Borrower and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20

 

L-4

--------------------------------------------------------------------------------


 

EXHIBIT M-1

 

Form of
Bid Loan Quote Request

 

TO:                                                                          
KeyBank National Association, as Agent
Mail Code:  OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH  44144
Attn:       Vicky F. Heineck, AVP
Fax:        216-370-6206

 

RE:                                                                          
First Amended and Restated Credit Agreement, dated as of March 17, 2016, by and
among CyrusOne LP (“Borrower”), the Lenders and KeyBank National Association, as
Agent (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE:          [Date]

 

 

Pursuant to §2.1(c) of the Credit Agreement:

 

1.             Borrower hereby gives notice that it requests Bid Loan Quotes for
the following proposed Bid Loan Borrowing(s)(1) on                         (the
“Credit Extension Date”):

 

Credit Extension
Date(2)

 

Amount(3)

 

Interest Period(4)

 

Basis for
Interest
Rate
Calculation(5)

 

Prepayable(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Use of Proceeds.  Such Loan shall be used for purposes permitted
by §2.9 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)  Up to three per Bid Loan Quote Request.

(2)  Must be a Business Day.

(3)  Each amount must be at least $2,000,000 and an integral multiple of
$1,000,000 in excess thereof.

(4)  A period of not less than 7 days nor more than 180 days after the Drawdown
Date thereof and ending on a Business Day and may not extend beyond Revolving
Credit Maturity Date.

(5)  Specify whether interest rate bids are to be quoted as “Absolute Rate Bid”
as “LIBOR Margin Bid”.

(6)  Specify whether Loan is to be open to prepayment.

 

M-1-1

--------------------------------------------------------------------------------


 

3.             No Default.  The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower (or of the REIT) certifies in his or her capacity as an officer of
Borrower or REIT, as applicable, and not individually, that Borrower is and will
be in compliance with all covenants under the Loan Documents after giving effect
to the making of the Loan requested hereby and no Default or Event of Default
has occurred and is continuing.

 

4.             Representations True.  The undersigned chief financial officer,
chief accounting officer or other accounting officer reasonably approved by
Agent of Borrower (or of the REIT) certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that each of
the representations and warranties made by or on behalf of Borrower, Guarantors
or their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).

 

5.             Other Conditions.  The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower or of REIT, as applicable, certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that all other
conditions, if any, expressly set forth in the Credit Agreement to the making of
the Loan requested hereby have been satisfied.

 

6.             Maximum Amount.  After giving effect to the requested Bid Loan,
(a) the aggregate principal amount outstanding under the Bid Loan Notes (after
giving effect to all amounts requested thereunder) will not exceed the Bid Loan
Sublimit, and (b) the aggregate principal amount outstanding under the Revolving
Credit Notes, the Swing Loan Note and the Bid Loan Notes (after giving effect to
all amounts requested thereunder) plus the Letter of Credit Liabilities will not
exceed the Total Revolving Credit Commitment.

 

 

CYRUSONE LP, a Maryland limited partnership

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

 

By:

CyrusOne Inc., a Maryland corporation,

 

 

 

as its sole trustee

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

M-1-2

--------------------------------------------------------------------------------


 

EXHIBIT M-2

 

Form of
Bid Loan Quote

 

TO:                                                                          
KeyBank National Association, as Agent
Mail Code:  OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH  44144
Attn:       Vicky F. Heineck, AVP
Fax:        216-370-6206

 

RE:                                                                          
First Amended and Restated Credit Agreement, dated as of March 17, 2016, by and
among CyrusOne LP (“Borrower”), the Lenders and KeyBank National Association, as
Agent (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE:                                                          [Date]

 

In response to Borrower’s Bid Loan Quote Request dated              ,     (the
“Bid Loan Quote Request”), we hereby make the following Bid Loan Quote(s) on the
following terms:

 

1.             Quoting Bank:

 

2.             Name, address, phone number and facsimile number of person to
contact at Quoting Bank:

 

 

 

3.             We hereby offer to make Bid Loan(s) in the following principal
amount(s), for the following Interest Period(s) and the following rate(s):

 

Funding
Date(7)

 

Amount(8)

 

Interest
Period(9)

 

Absolute
Rate Bid

 

LIBOR
Margin Bid

 

Prepayable(10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(7)  As specified in the Bid Loan Quote Request.

(8)  The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for at least $2,000,000 and an
integral multiple of $1,000,000 in excess thereof.

(9)  As specified in the Bid Loan Quote Request.

(10)  Specify whether Loan will be open to prepayment.

 

M-2-1

--------------------------------------------------------------------------------


 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to §2.1(c)(ii)(B) of the Credit
Agreement.

 

Date:               ,

 

 

 

 

[                                                              ](11)

 

 

 

By:

(12)

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  Insert name of Quoting Bank

(12)  Must be an authorized officer

 

M-2-2

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF GUARANTY

 

FIRST AMENDED AND RESTATED GUARANTY

 

THIS FIRST AMENDED AND RESTATED GUARANTY (“Guaranty”) made as of the 17th day of
March, 2016, by CYRUSONE INC., a Maryland corporation (“REIT”), CYRUSONE GP, a
Maryland statutory trust (“General Partner”), CYRUSONE LLC, a Delaware limited
liability company (“LLC”), CYRUSONE TRS INC., a Delaware corporation (“TRS”),
CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability company (“Foreign
Holdings”), CYRUSONE FINANCE CORP., a Maryland corporation (“Finance”, together
with REIT, General Partner, LLC, TRS and Foreign Holdings, the “Original
Guarantors”), CERVALIS HOLDINGS LLC, a Delaware limited liability company
(“Cervalis Holdings”), CERVALIS LLC, a Delaware limited liability company
(“Cervalis”), together with REIT, General Partner, LLC, TRS, Foreign Holdings,
Finance, Cervalis Holdings and Cervalis, and each other Subsidiary Guarantor (as
defined in the Credit Agreement referred to below) that may become a party
hereto are sometimes hereinafter referred to individually as “Guarantor” and
collectively as “Guarantors”) to and for the benefit of KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), a national banking association, as Agent (“Agent”), and
KeyBank and the other lenders now or hereafter a party to the Credit Agreement
(collectively, the “Lenders”).  Agent and the Lenders, and their permitted
successors and assigns, are hereinafter referred to collectively as the “Credit
Parties”.

 

R E C I T A L S

 

A.            On or about the date hereof, CyrusOne LP, a Maryland limited
partnership (“Borrower”), Agent and the Lenders entered into that certain First
Amended and Restated Credit Agreement (the “Credit Agreement”) whereby the
Lenders agreed to make a revolving credit, bid loan and term loan facility (the
“Loan”) available to Borrower in the maximum aggregate amount at any time
outstanding not to exceed the sum of One Billion Two Hundred Million and No/100
Dollars ($1,200,000,000.00), increasable to One Billion Four Hundred Fifty
Million and No/100 Dollars ($1,450,000,000.00).  Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement.

 

B.            In connection with the Loan, Borrower has executed and delivered
the Notes in favor of Lenders and certain other Loan Documents.

 

C.            Guarantors will derive material financial benefit from the Loan
evidenced by the Notes and the other Loan Documents.

 

D.            The Credit Parties have relied on the statements and agreements
contained herein in agreeing to make the Loan.  The execution and delivery of
this Guaranty by Guarantors is a condition precedent to the making of the Loan
by Lenders.

 

AGREEMENTS

 

NOW, THEREFORE, intending to be legally bound, Guarantors, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are

 

N-1

--------------------------------------------------------------------------------


 

acknowledged, hereby covenant and agree for the benefit of the Credit Parties
and their respective successors and permitted assigns as follows:

 

1.             Guaranty.  Each Guarantor, absolutely, unconditionally, and
irrevocably guarantees:

 

(a)           the full and prompt payment of the principal of and interest on
the Notes (including, without limitation, the Revolving Credit Notes, the Term
Loan A Notes, the Term Loan B Notes, the Bid Loan Notes and the Swing Loan Note)
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the full and prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Credit Agreement and
the other Loan Documents, together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;

 

(b)           the full, complete and punctual observance, performance and
satisfaction of all of the other obligations, duties, covenants and agreements
of Borrower under the Credit Agreement and the other Loan Documents, together
with any replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and

 

(c)           the full and prompt payment of any Enforcement Costs (as
hereinafter defined in Section 7 hereof).

 

All amounts due, debts, liabilities, payment obligations and other obligations
described in subsections (a) through (c) of this Section 1 are referred to
herein as the “Obligations.”  Without limiting the generality of the foregoing,
Guarantors acknowledge the terms of Section 2.11 of the Credit Agreement
pursuant to which the Total Commitment under the Credit Agreement may be
increased and agree that this Guaranty shall extend and be applicable to each
new or replacement note delivered by Borrower in connection with any such
increase and all other obligations of Borrower under the Loan Documents as a
result of such increase without notice to or consent from Guarantors, or any of
them.

 

2.             Agreement to Pay or Perform.  Upon the occurrence and during the
continuation of an Event of Default, Guarantors agree, on demand by Agent (which
demand may be made concurrently with notice to Borrower that an Event of Default
has occurred), to pay to Agent for distribution to the applicable Credit Parties
and perform all the Obligations regardless of any defense, right of setoff or
claims which Borrower or any Guarantor may have against any of the Credit
Parties (other than the indefeasible payment in full (other than Obligations
which survive termination of the Credit Agreement as to which no claim has been
made) in cash and performance in full of the Obligations).  Upon the occurrence
and during the continuation of an Event of Default, the Agent shall have the
right, at its option, either before, during or after pursuing any right or
remedy against Borrower or any Guarantor, to perform any and all of the then
unperformed Obligations by or through any agent of its selection, all as the
Agent in its sole discretion deems proper.  Furthermore, the Credit Parties
shall not have any obligation to protect or insure any collateral for the Loan,
nor shall the Credit Parties have any obligation to perfect their security
interest in any collateral for the Loan.

 

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be available to the Agent, and the choice by
the Agent of one such alternative over another shall not be subject to question
or challenge by any Guarantor or any other Person,

 

N-2

--------------------------------------------------------------------------------


 

nor shall any such choice be asserted as a defense, setoff, or failure to
mitigate damages in any action, proceeding, or counteraction by the Credit
Parties to recover or seeking any other remedy under this Guaranty, nor shall
such choice preclude the Credit Parties from subsequently electing to exercise a
different remedy.  The parties have agreed to the alternative remedies
hereinabove specified in part because they recognize that the choice of remedies
in the event of a failure hereunder will necessarily be and should properly be a
matter of good faith business judgment, which the passage of time and events may
or may not prove to have been the best choice to maximize recovery by the Credit
Parties at the lowest cost to Borrower and/or Guarantors.  It is the intention
of the parties that such good faith choice by the Credit Parties be given
conclusive effect regardless of such subsequent developments.

 

3.             Waiver of Defenses.  Each Guarantor hereby agrees that its
obligations hereunder shall not be affected or impaired by, and hereby waives
and agrees not to assert or take advantage of any defense based on any of the
following (other than any defense of the indefeasible payment in full (other
than Obligations which survive termination of the Credit Agreement as to which
no claim has been made) in cash and performance in full of the Obligations):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the obligations hereby guaranteed, (ii) any change in the time,
place or manner of payment of all or any portion of the obligations hereby
guaranteed, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
obligations hereby guaranteed, or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement evidencing any obligations
hereby guaranteed or any assignment or transfer of any of the foregoing;

 

(b)           any subordination of the payment of the obligations hereby
guaranteed to the payment of any other liability of Borrower or any other
person;

 

(c)           any act or failure to act by Borrower or any other Person which
may adversely affect such Guarantor’s subrogation rights, if any, against
Borrower or any other Person to recover payments made under this Guaranty;

 

(d)           any nonperfection or impairment of any security interest or other
lien on any collateral, if any, securing in any way any of the obligations
hereby guaranteed or any failure on the part of the Credit Parties to ascertain
the extent or nature of any collateral or any insurance or other rights with
respect thereto, or the liability of any party liable under the Loan Documents
or the obligations evidenced or secured thereby;

 

(e)           any application of sums paid by Borrower or any other Person with
respect to the Obligations, regardless of what liabilities of Borrower remain
unpaid;

 

(f)            any defense of Borrower, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations;

 

N-3

--------------------------------------------------------------------------------


 

(g)           either with or without notice to such Guarantor, any renewal,
extension, modification, amendment or other changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

 

(h)           any statute of limitations in any action hereunder or for the
collection of the Notes or for the payment or performance of any obligation
hereby guaranteed;

 

(i)            the incapacity, lack of authority, death or disability of
Borrower or any other Person or entity, or the failure of the Credit Parties to
file or enforce a claim against the estate (either in administration, bankruptcy
or in any other proceeding) of Borrower or any Guarantor or any other Person;

 

(j)            the dissolution or termination of existence of Borrower, any
Guarantor or any other Person;

 

(k)           the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of Borrower or any
Guarantor or any other Person;

 

(l)            the voluntary or involuntary receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person, or any of Borrower’s or any Guarantor’s or
any other Person’s properties or assets;

 

(m)          an assertion or claim that the automatic stay provided by 11 U.S.C.
§362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Borrower) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
the Credit Parties to enforce any of their rights, whether now or hereafter
required, which the Credit Parties may have against any Guarantor or any
collateral for the Loan;

 

(n)           any right or claim of right to cause a marshaling of the assets of
Borrower or Guarantors;

 

(o)           the damage, destruction, condemnation, foreclosure or surrender of
all or any part of any collateral or the Unencumbered Property;

 

(p)           the failure of the Credit Parties to give notice to any Guarantor
of the existence, creation or incurring of any new or additional indebtedness or
obligation of Borrower or of any action or nonaction on the part of any other
person whomsoever in connection with any obligation hereby guaranteed;

 

(q)           any failure or delay of the Credit Parties to commence an action
against Borrower, any Guarantor or any other Person, to assert or enforce any
remedies against Borrower or any Guarantor under the Notes or the other Loan
Documents, or to realize upon any security;

 

(r)            any failure of any duty on the part of the Credit Parties to
disclose to Guarantors any facts they may now or hereafter know regarding
Borrower (including, without limitation Borrower’s financial condition), any
other person or entity, any collateral, or any other assets or liabilities of
such person or entity, whether such facts materially increase the risk to

 

N-4

--------------------------------------------------------------------------------


 

Guarantors or not (it being agreed that Guarantors assume responsibility for
being informed with respect to such information);

 

(s)            failure to accept or give notice of acceptance of this Guaranty
by the Credit Parties;

 

(t)            failure to make or give notice of presentment and demand (other
than the demand on Guarantors pursuant to Section 2 above) for payment of any of
the indebtedness or performance of any of the obligations hereby guaranteed;

 

(u)           failure to make or give protest and notice of dishonor or of
default to Guarantors or to any other party with respect to the indebtedness or
performance of obligations hereby guaranteed;

 

(v)           any and all other notices whatsoever to which Guarantors might
otherwise be entitled;

 

(w)          any lack of diligence by the Credit Parties in collection,
protection or realization upon any collateral securing the payment of the
indebtedness or performance of obligations hereby guaranteed;

 

(x)           the invalidity or unenforceability of the Notes, or any of the
other Loan Documents, or any assignment or transfer of the foregoing;

 

(y)           the compromise, settlement, release or termination of any or all
of the obligations of Borrower or any Guarantor (except that an individual
Guarantor may be released as provided in Section 5.2(b) and (c) of the Credit
Agreement) under the Notes or the other Loan Documents (except to the extent
that no Obligation (other than Obligations which survive termination of the
Credit Agreement as to which no claim has been made) remains outstanding or
subject to any bankruptcy preference period or any other possibility of
disgorgement and no Letters of Credit remain outstanding and no Credit Party has
any obligation to make any Loans or issue any Letters of Credit);

 

(z)           any transfer by Borrower or any other Person of all or any part of
any security encumbered by the Loan Documents;

 

(aa)         any right to require the Credit Parties to proceed against
Borrower, any Guarantor or any other Person or to proceed against or exhaust any
security held by the Credit Parties at any time or to pursue any other remedy in
the Credit Parties’ power or under any other agreement before proceeding against
any Guarantor hereunder or under any other Loan Document;

 

(bb)         the failure of the Credit Parties to perfect any security or to
extend or renew the perfection of any security;

 

(cc)         any principle or provision of law, statutory or otherwise, which is
or might be in conflict with the terms and provisions of this Guaranty;

 

(dd)         any inaccuracy of any representation or other provision contained
in any Loan Document;

 

N-5

--------------------------------------------------------------------------------


 

(ee)         any sale or assignment of the Loan Documents, or any interest
therein;

 

(ff)          any and all rights, benefits and defenses which might otherwise be
available under the provisions of any other applicable statues, rules or common
law principals or provisions which might operate to limit any Guarantor’s
liability under, or the enforcement of, this Guaranty; or

 

(gg)         to the fullest extent permitted by law, any other legal, equitable
or surety defenses whatsoever to which any Guarantor might otherwise be
entitled, it being the intention that the obligations of Guarantors hereunder
are absolute, unconditional and irrevocable.

 

Each Guarantor understands that the exercise by the Credit Parties of certain
rights and remedies may affect or eliminate such Guarantor’s right of
subrogation in respect of the Obligations against Borrower and that such
Guarantor may therefore incur partially or totally nonreimbursable liability
hereunder.  Nevertheless, each Guarantor hereby authorizes and empowers the
Agent and its permitted successor and assigns, on behalf of the Credit Parties
to exercise in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available under the Loan Documents, including,
without limitation, any remedies against Borrower with respect to the Notes, it
being the purpose and intent of the Guarantors that the obligations hereunder
shall be absolute, continuing, independent and unconditional under any and all
circumstances.  Notwithstanding any other provision of this Guaranty to the
contrary, for so long as any Obligation (other than Obligations which survive
termination of the Credit Agreement as to which no claim has been made) remains
outstanding or subject to any bankruptcy preference period or any other
possibility of disgorgement or any Letters of Credit remain outstanding or any
Credit Party has any obligation to make any Loans or issue any Letters of
Credit, each Guarantor hereby agrees not to pursue any claim or other rights
which such Guarantor may now have or hereafter acquire, in each case solely in
respect of the Obligations, against the Borrower or any other Guarantor of all
or any of the obligations of Guarantors hereunder that arise from the existence
or performance of such Guarantor’s obligations under this Guaranty or any of the
other Loan Documents, including, without limitation but in each case solely in
respect of the Obligations, any right of subrogation, reimbursement,
exoneration, contribution or indemnification, any right to participate in any
claim or remedy of Credit Parties against the Borrower or any other Guarantor or
any collateral which Credit Parties now have or hereafter acquire, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, by any payment made hereunder or otherwise, including, without
limitation but in each case solely in respect of the Obligations, the right to
take or receive from the Borrower or any other Guarantor, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights except for those
rights of each Guarantor for contribution that such Guarantor may choose to
exercise; provided, however, each Guarantor agrees not to pursue or enforce any
of its rights for contribution and each Guarantor agrees not to make or receive
any payment on account of such rights of contribution with respect to the
Obligations so long as any of the Obligations (other than Obligations which
survive termination of the Credit Agreement as to which no claim has been made)
remain unpaid or undischarged or any Letters of Credit remain outstanding or any
Credit Party has any obligation to make any Loans or issue any Letters of
Credit.  In the event any Guarantor shall receive any such payment under or on
account of any rights of contribution in respect of any Obligations, it shall
hold such payment as trustee for Credit Parties and pay such amounts over to the
Agent for distribution to the applicable Credit Parties on account of the
indebtedness of Borrower to Credit Parties but without reducing or

 

N-6

--------------------------------------------------------------------------------


 

affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty except to the extent the principal amount or other portion of
such indebtedness shall have been reduced by such payment.

 

4.             Rights of Credit Parties to Deal with Borrower and Other
Persons.  Each Guarantor hereby consents and agrees that the Credit Parties may
at any time, and from time to time, without thereby releasing any Guarantor from
any liability hereunder and without notice to or further consent from any
Guarantor or any other Person, either with or without consideration:  release or
surrender any lien or other security of any kind or nature whatsoever held by
them or by any person, firm or corporation on their behalf or for their account,
securing any indebtedness or liability hereby guaranteed; substitute for any
collateral so held by them, other collateral of like kind, or of any kind;
modify the terms of the Notes or the Loan Documents; extend or renew the Notes
for any period; grant releases, compromises and indulgences with respect to the
Notes or the Loan Documents and to any persons or entities now or hereafter
liable thereunder or hereunder; release any other guarantor, surety, endorser or
accommodation party of the Notes or any other Loan Document; or take or fail to
take any action of any type whatsoever.  No such action which the Credit Parties
shall take or fail to take in connection with the Notes or the Loan Documents,
or any of them, or any security for the payment of the indebtedness of Borrower
to the Credit Parties or for the performance of any obligations or undertakings
of Borrower or Guarantors, nor any course of dealing with Borrower or any other
Person, shall release Guarantors’ obligations hereunder, affect this Guaranty in
any way or afford Guarantors any recourse against the Credit Parties.  The
provisions of this Guaranty shall extend and be applicable to all replacements,
supplements, renewals, amendments, extensions, consolidations, restatements and
modifications of the Notes and the other Loan Documents, and any and all
references herein to the Notes and the other Loan Documents shall be deemed to
include any such replacements, supplements, renewals, extensions, amendments,
consolidations, restatements or modifications thereof.  Without limiting the
generality of the foregoing, each Guarantor acknowledges the terms of Section 18
of the Credit Agreement and agrees that this Guaranty shall extend and be
applicable to each new or replacement note delivered by Borrower pursuant
thereto without notice to or further consent from Guarantor.  Each Guarantor
acknowledges that no representations of any kind whatsoever have been made by
the Credit Parties to Borrower or Guarantors.  No modification or waiver of any
of the provisions of this Guaranty shall be binding upon the Credit Parties
except as expressly set forth in a writing duly signed and delivered by Agent in
accordance with the provisions of the Credit Agreement.

 

5.             Guaranty of Payment and Performance and Not of Collection.  This
is an absolute, present and continuing guaranty of payment and performance and
not of collection.  The liability of Guarantors under this Guaranty shall be
primary, direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Borrower or any other person, nor against any securities
or liens available to Credit Parties or their permitted successors or assigns. 
Guarantors hereby waive any right to require that an action be brought against
Borrower or any other Person or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of Credit Parties
in favor of Borrower or any other person.  Each Guarantor further agrees that
nothing contained herein or otherwise shall prevent the Credit Parties from
pursuing concurrently or successively all rights and remedies available to them
at law and/or in equity or under the Notes, Credit Agreement or any other Loan
Documents, and the exercise of any of their rights or the completion of any of
their remedies shall not constitute a discharge of Guarantors’ obligations
hereunder, it being the purpose and intent of Guarantors that the obligations of
Guarantors hereunder shall be absolute, independent and unconditional

 

N-7

--------------------------------------------------------------------------------


 

under any and all circumstances whatsoever other than any defense of
indefeasible payment in full (other than Obligations which survive termination
of the Credit Agreement as to which no claim has been made) in cash and
performance in full of the Obligations.  None of Guarantors’ obligations under
this Guaranty or any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by any impairment,
modification, change, release or limitation of the liability of Borrower under
the Notes, Credit Agreement or other Loan Documents or by reason of the
bankruptcy of Borrower or by reason of any creditor or bankruptcy proceeding
instituted by or against Borrower.  This Guaranty shall continue to be effective
or be reinstated (as the case may be) if at any time payment of all or any part
of any sum payable pursuant to the Notes, Credit Agreement or any other Loan
Document is rescinded or otherwise required to be returned by the Credit Parties
upon the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
Borrower, or upon or as a result of the appointment of a receiver, liquidator,
custodian or conservator of or trustee or similar officer for, Borrower or any
substantial part of its property, or otherwise, all as though such payment to
the Credit Parties had not been made, regardless of whether the Credit Parties
contested the order requiring the return of such payment.  Notwithstanding
anything to the contrary herein or in the other Loan Documents, the obligations
of the Guarantors hereunder shall be unsecured obligations.

 

6.             Assignment by Credit Party.  In the event any Credit Party shall
assign its rights in connection with the Loan to another Person pursuant to and
in compliance with the terms of the Credit Agreement, Guarantors will accord
full recognition thereto and agree that all rights and remedies of such Person
shall be enforceable against Guarantors by the Agent on behalf of such Person
with the same force and effect and to the same extent as would have been
enforceable by the Agent on behalf of such Credit Party but for such assignment.

 

7.             Costs of Collection.  During the continuance of a Default or
Event of Default, upon enforcement by the Agent of this Guaranty, Guarantors
shall pay to the Agent all reasonable and documented out-of-pocket attorney’s
fees, costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”) (provided that any attorneys’ fees,
costs and expenses pursuant to this Section 7 shall be limited to those incurred
by one counsel to the Agent and an additional single local counsel in each
applicable local jurisdiction for Agent (and, to the extent reasonably
necessary, in the case of an actual or perceived conflict of interest, one
additional counsel), in addition to all other amounts due hereunder, regardless
of whether all or a portion of such Enforcement Costs are incurred in a single
proceeding brought to enforce this Guaranty as well as the other Loan Documents
(provided that such Enforcement Costs shall not be duplicative of costs claimed
under the Loan Documents).

 

8.             Severability.  The parties hereto intend and believe that each
provision in this Guaranty comports with all applicable local, state and federal
laws and judicial decisions.  However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision, or public policy, and if such
court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not

 

N-8

--------------------------------------------------------------------------------


 

contained therein, and that the rights, obligations and interest of the Credit
Parties or the holder of the Notes under the remainder of this Guaranty shall
continue in full force and effect.

 

9.             Marshalling of Assets; Jurisdiction; Waiver of Venue; Consent to
Service of Process.  TO THE GREATEST EXTENT PERMITTED BY LAW, EACH GUARANTOR
HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE CREDIT
PARTIES.  EACH GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN).  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO
THIS GUARANTY (EACH, A “PROCEEDING”), THE CREDIT PARTIES AND EACH GUARANTOR
IRREVOCABLY ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY
(i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS
GUARANTY AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION ANY
OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT
IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  EACH GUARANTOR
FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON ANY
GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 13 HEREOF.  IN ADDITION TO
THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, ANY
CREDIT PARTY MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY ASSETS OF EACH GUARANTOR EXIST AND EACH GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON ANY GUARANTOR BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 13 HEREOF.

 

10.          No Contest with Credit Parties; Subordination.  Any indebtedness of
Borrower to Guarantors now or hereafter existing is hereby subordinated to the
payment and performance of the Obligations.  Each Guarantor agrees that, for so
long as any Obligation (other than Obligations which survive termination of the
Credit Agreement as to which no claim has been made) remains outstanding or any
Letters of Credit remain outstanding or any Credit Party has any obligation to
make any Loans or issue any Letters of Credit, no Guarantor will seek, accept,
or retain for its own account, any payment from Borrower on account of such
subordinated debt; provided however that so long as no Default or Event of
Default shall be continuing, Guarantor may seek, accept and retain payments by
Borrower of principal and interest in connection with the subordinated debt. 
Any payments to any Guarantor on account of such subordinated debt which are not
otherwise permitted herein shall be collected and received by such Guarantor in
trust for the Credit Parties and shall be paid over to the Credit Parties on
account of the Indebtedness without impairing or releasing the obligations of
Guarantors hereunder.  No Guarantor will, by paying any sum recoverable
hereunder (whether or not demanded by the Credit Parties) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of such Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with the Credit Parties in respect of any payment hereunder or be entitled to
have the benefit of any

 

N-9

--------------------------------------------------------------------------------


 

counterclaim or proof of claim or dividend or payment by or on behalf of
Borrower or the benefit of any other security for any of the Obligations hereby
guaranteed which, now or hereafter, the Credit Parties may hold or in which they
may have any share.  For so long as any Obligation (other than Obligations which
survive termination of the Credit Agreement as to which no claim has been made)
remains outstanding or subject to any bankruptcy preference period or any other
possibility of disgorgement or any Letters of Credit remain outstanding or any
Credit Party has any obligation to make any Loans or issue any Letters of
Credit, each Guarantor hereby expressly agrees not to pursue any right of
contribution from or indemnity against Borrower, whether at law or in equity,
arising from any payments made by any Guarantor pursuant to the terms of this
Guaranty, and each Guarantor acknowledges that no Guarantor has any right
whatsoever to proceed against Borrower or for reimbursement of any such payments
except for any rights of each Guarantor for contribution; provided, however,
each Guarantor agrees not to pursue or enforce any of its rights for
contribution and each Guarantor agrees not to make or receive any payment on
account of such rights of contribution so long as any of the Obligations (other
than Obligations which survive termination of the Credit Agreement as to which
no claim has been made) remain unpaid or undischarged.  In the event any
Guarantor shall receive such payment under or on account of any such right of
contribution, it shall hold such payment as trustee for Credit Parties and pay
such amounts over to Agent for distribution to the applicable Credit Parties on
account of the Obligations but without reducing or affecting in any manner the
liability of Guarantors under the other provisions of this Guaranty except to
the extent the principal amount or other portion of the Obligations shall have
been reduced by such payment.  In connection with the foregoing and for so long
as any Obligation (other than Obligations which survive termination of the
Credit Agreement as to which no claim has been made) remains outstanding or
subject to any bankruptcy preference period or any other possibility of
disgorgement or any Letters of Credit remain outstanding or any Credit Party has
any obligation to make any Loans or issue any Letters of Credit, each Guarantor
expressly agrees not to pursue any and all rights of subrogation to the Credit
Parties against Borrower, and each Guarantor hereby agrees not to pursue any
rights to enforce any remedy which the Credit Parties may have against Borrower
and any rights to participate in any collateral for Borrower’s obligations under
the Loan Documents.

 

11.          Application of Payments.  Any amounts received by the Credit
Parties from any source on account of the Loan may be utilized by the Credit
Parties for the payment and performance of the Obligations and in such order and
manner as the Credit Parties may from time to time elect in accordance with the
terms of the Credit Agreement.

 

12.          Waiver of Jury Trial.  EACH OF THE GUARANTORS AND THE CREDIT
PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS H EREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  EACH GUARANTOR HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY CREDIT PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT
PARTY WOULD NOT, IN THE EVENT OF

 

N-10

--------------------------------------------------------------------------------


 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §12.  EACH GUARANTOR ACKNOWLEDGES THAT IT HAS
HAD AN OPPORTUNITY TO REVIEW THIS §12 WITH LEGAL COUNSEL AND THAT EACH GUARANTOR
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

13.          Notices.  All notices, demands or requests provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this paragraph
referred to as “Notice”) must be in writing and shall be deemed to have been
properly given or served by personal delivery or by sending same by overnight
courier or by depositing the same in the United States mail, postpaid and
registered or certified, return receipt requested, at the addresses set forth
below.  Each Notice shall be effective upon being delivered personally or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid.  The time period in which a response to any such Notice must
be given or any action taken with respect thereto, however, shall commence to
run from the date of receipt if personally delivered or sent by overnight
courier or, if so deposited in the United States Mail, the earlier of three
(3) Business Days following such deposit and the date of receipt as disclosed on
the return receipt.  Rejection or other refusal to accept or the inability to
deliver because of changed address of which no Notice was given shall be deemed
to be receipt of the Notice sent.  By giving at least five (5) days prior Notice
thereof, Guarantors or any Credit Party shall have the right from time to time
and at any time during the term of this Guaranty to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.  For the purposes of this Guaranty:

 

The address of KeyBank and Agent is:

 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attn:  Mr. Jason Weaver
Telecopy No.:  (216) 689-4997

 

N-11

--------------------------------------------------------------------------------


 

and

 

Dentons US LLP
Suite 5300

303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

 

and a copy to each other Lender which may now or hereafter become a party to the
Credit Agreement at such address as may be designated by such Lender.

 

The address of Guarantors is:

 

c/o CyrusOne Inc.

1649 West Frankford Road

Carrollton, Texas  75007

Attn:  Gregory Andrews

Telecopy No.:   (972) 820-8633

 

With a copy to:

 

DLA Piper LLP (US)

The Marbury Building, 6225 Smith Avenue

Baltimore, Maryland 21209

Attn:   Leeann Kelly-Judd

Telecopy No.:   (410) 580-3183

 

14.          Representations and Warranties.  In order to induce the Lenders to
make the Loan, Guarantors acknowledge and affirm the truth and accuracy in all
material respects of the representations and warranties set forth in the Credit
Agreement that are applicable to such Guarantors and incorporate such
representations and warranties as if set forth herein in their entirety (it
being understood and agreed that any representation or warranty in the Credit
Agreement which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date). 
Each Guarantor acknowledges that but for the truth and accuracy in all material
respects of the matters covered by such representations and warranties, the
Lenders would not have agreed to make the Loan.  Guarantors acknowledge that the
terms of this paragraph are subject to Section 1.2(m) of the Credit Agreement.

 

All of the foregoing representations and warranties shall be true in all
material respects both as of the date as of which they were made and shall also
be true in all material respects as of the time of the making of any Loan or the
issuance of any Letter of Credit, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

 

15.          [Intentionally Omitted]

 

N-12

--------------------------------------------------------------------------------


 

16.          Successors and Assigns; Assignment by Guarantors; Joint and
Several.  This Guaranty shall be binding upon the successors and assigns of
Guarantors and shall not be discharged in whole or in part by the death or the
dissolution of any principal in any Guarantor.  No Guarantor may assign or
transfer any of its rights or obligations under this Guaranty without the prior
written consent of the Credit Parties.  If more than one party executes this
Guaranty, the liability of all such parties shall be joint and several.

 

17.          Governing Law.  GUARANTORS ACKNOWLEDGE AND AGREE THAT THIS GUARANTY
AND THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND INTERPRETED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

18.          Request for Loans.  Credit Parties shall be entitled to honor any
request for Loan proceeds made by Borrower and shall have no obligation to see
to the proper disposition of such advances.  Each Guarantor agrees that their
respective obligations hereunder shall not be released or affected by reason of
any improper disposition by Borrower of such Loan proceeds.

 

19.          Business Failure, Bankruptcy or Insolvency.  In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Credit Parties allowed
in any proceedings relative to such Guarantor, or any of such Guarantor’s
properties or assets, and, irrespective of whether the indebtedness or other
obligations of Borrower guaranteed hereby shall then be due and payable, by
declaration or otherwise, the Credit Parties shall be entitled and empowered to
file and prove a claim for the whole amount of any sums or sums owing with
respect to the indebtedness or other obligations of Borrower guaranteed hereby,
and to collect and receive any moneys or other property payable or deliverable
on any such claim.  Each Guarantor covenants and agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Guarantors shall not seek a supplemental stay or otherwise pursuant to
11 U.S.C. §105 or any other provision of the United States Bankruptcy Code, as
amended, or any other debtor relief law (whether statutory, common law, case
law, or otherwise) of any jurisdiction whatsoever, now or hereafter in effect,
which may be or become applicable, to stay, interdict, condition, reduce or
inhibit the ability of the Credit Parties to enforce any rights of the Credit
Parties against Guarantors by virtue of this Guaranty or otherwise.

 

20.          Set-Off.  Regardless of the adequacy of any collateral, if any,
during the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Credit Party to any Guarantor and any securities or other
property of any Guarantor in the possession of such Credit Party may, without
notice to any Guarantor (any such notice being expressly waived by Guarantors)
but with the prior written approval of Agent, be applied to or set off against
the amounts payable under this Guaranty and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Credit Party.

 

N-13

--------------------------------------------------------------------------------


 

21.          Disclosure of Information.  Each Guarantor agrees that in addition
to disclosures made in accordance with standard banking practices, any Credit
Party may disclose information obtained by such Credit Party pursuant to this
Guaranty to assignees or participants and potential assignees or participants
hereunder subject to the terms of the Credit Agreement, including but not
limited to Section 18.7 thereof.

 

22.          Counterparts.  This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.  In proving this Guaranty
it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.

 

23.          Ratification.  Each Guarantor covenants and agrees that so long as
any Obligation (other than Obligations which survive termination of the Credit
Agreement as to which no claim has been made) remains outstanding or any Letters
of Credit remain outstanding or any Credit Party has any obligation to make any
Loans or issue any Letters of Credit each Guarantor shall comply with all of the
covenants and agreements applicable to such Guarantor and its Subsidiaries
contained in the Credit Agreement.

 

24.          No Unwritten Agreement.  THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

25.          Time of the Essence.  Time is of the essence with respect to each
and every covenant, agreement and obligation of Guarantors under this Guaranty.

 

26.          Fair Consideration.  The Guarantors represent that the Guarantors
are engaged in common business enterprises related to those of the Borrower and
each Guarantor will derive substantial direct or indirect economic benefit from
the effectiveness and existence of the Credit Agreement.

 

27.          Continuance of Guaranty.  (a) This Guaranty and all covenants made
by the Guarantors under the Loan Documents shall, subject to the terms of
Section 5 hereof, continue in effect for so long as any Obligation remains
outstanding (other than Obligations which survive termination of the Credit
Agreement as to which no claim has been made) or any Letters of Credit remain
outstanding or any Credit Party has any obligation to make any Loans or issue
any Letters of Credit and until all of the Obligations (other than contingent
indemnification obligations) of Guarantors to Credit Parties under this Guaranty
are fully and finally performed and discharged in accordance with their terms
(and without regard to any extension, reduction or other alteration thereof in
any proceeding under the Bankruptcy Code or any other proceeding described in
Section 12.1(h), (i) or (j) of the Credit Agreement).

 

(b)  Notwithstanding anything to the contrary herein, upon release of any
Subsidiary Guarantor in accordance with Section 5.2(b) or 5.2(c) of the Credit
Agreement, such Subsidiary Guarantor shall be released from its obligations
hereunder.

 

N-14

--------------------------------------------------------------------------------


 

(c)  Upon the occurrence of certain events and on the terms and conditions set
forth and described in Section 5.2(a) of the Credit Agreement, certain other
Subsidiaries of Borrower may become Subsidiary Guarantors for purposes hereof
and become a party hereto by executing and delivering to Agent a Joinder
Agreement.

 

28.          Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any case or proceeding under the Bankruptcy Code
or any similar federal or state bankruptcy or insolvency law (a “Proceeding”),
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including, without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent and the Lenders) shall be determined in any such Proceeding are referred
to as the “Avoidance Provisions”.  Accordingly, to the extent that the
obligations of any Guarantor hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Obligations for which such Guarantor
shall be liable hereunder shall be reduced to that amount which, as of the time
any of the Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other obligations of such Guarantor to the Agent and the Lenders), to be subject
to avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

 

29.          Effect of this Guaranty.  That certain Guaranty, dated as of
October 9, 2014, by the Original Guarantors to and for the benefit of the Agent
(as defined therein) and the Lenders (as defined therein), as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents, dated as
of June 22, 2015 and supplemented by that certain Joinder Agreement, dated as of
July 2, 2015, among Cervalis Holdings, Cervalis and Agent (as further amended
and supplemented through the date hereof, the “Existing Guaranty”) shall be
amended and restated in its entirety by this Guaranty, and the Existing Guaranty
shall hereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Guaranty.  The parties hereto acknowledge
and agree that this Guaranty does not constitute a novation, termination,
extinguishment or discharge of the “Obligations” under the Existing Guaranty,
which shall continue under this Guaranty.

 

[SIGNATURES ON NEXT PAGE]

 

N-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantors have delivered this Guaranty as of the date first
written above.

 

 

GUARANTORS:

 

 

 

CYRUSONE INC., a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CYRUSONE GP, a Maryland statutory trust

 

 

 

By:

CYRUSONE INC., a Maryland corporation, its sole trustee

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CYRUSONE LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CYRUSONE TRS INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CYRUSONE FOREIGN HOLDINGS LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CYRUSONE FINANCE CORP., a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

N-16

--------------------------------------------------------------------------------


 

 

CERVALIS HOLDINGS LLC, a Delaware limited liability company

 

 

 

By:

CYRUSONE LP, a Maryland limited partnership, its sole member

 

 

 

By:

CYRUSONE GP, a Maryland statutory trust, its general partner

 

 

 

 

By:

CYRUSONE Inc., a Maryland corporation, its trustee

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

CERVALIS LLC, a Delaware limited liability company

 

 

 

By:

Cervalis Holdings LLC, a Delaware limited liability company, its sole member

 

 

 

 

By:

CYRUSONE LP, a Maryland limited partnership, its sole member

 

 

 

 

By:

CYRUSONE GP, Maryland statutory trust, its general partner

 

 

 

 

 

By:

CYRUSONE Inc., a Maryland corporation, its trustee

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

1

--------------------------------------------------------------------------------


 

Agent on behalf of the Credit Parties joins in the execution of this Guaranty
for the sole and limited purpose of evidencing its agreement to the waiver of
the right to trial by jury contained in Section 12 hereof.

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent for the Lenders

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

The undersigned hereby consents to the amendment and restatement of the Existing
Guaranty pursuant to the terms of this Guaranty:

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------